Exhibit 10.22

Execution Version

 

[go2gf2i3y3pv000001.jpg]

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of December 4, 2019

among

PETROLEUM HEAT AND POWER CO., INC.,

as Borrower

The Other Loan Parties Party Hereto,

The Lenders from Time to Time Party Hereto,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and an LC Issuer

BANK OF AMERICA, N.A.,

as Co-Syndication Agent and an LC Issuer

and

CITIZENS BANK, N.A.,
as Co-Syndication Agent
and


KEYBANK NATIONAL ASSOCIATION,

TD BANK, N.A.,

and

BMO HARRIS BANK, N.A.

as Co-Documentation Agents

and

JPMORGAN CHASE BANK, N.A.,
BANK OF AMERICA, N.A.
and

CITIZENS BANK, N.A.,
as Joint Lead Arrangers and Joint Book Runners

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS

2

 

 

1.1.

Defined Terms2

 

 

1.2.

Accounting Terms; GAAP46

 

 

1.3.

Interest Rates; Eurodollar Base Rate Notification46

 

 

1.4.

Divisions47

 

ARTICLE II THE FACILITY

47

 

 

2.1.

The Facility47

 

 

2.1.1.

Revolving Loans47

 

 

2.1.2.

Facility LCs48

 

 

2.1.3.

Non-Ratable Loans53

 

 

2.1.4.

Protective Advances, Swingline Loans and Overadvances.53

 

 

2.1.5.

Term Loans56

 

 

2.2.

Ratable Loans; Risk Participation56

 

 

2.3.

Payment of the Obligations57

 

 

2.4.

Minimum Amount of Each Advance57

 

 

2.5.

Funding Account57

 

 

2.6.

Reliance Upon Authority; No Liability57

 

 

2.7.

Conversion and Continuation of Outstanding Advances57

 

 

2.8.

Telephonic Notices58

 

 

2.9.

Notification of Advances, Interest Rates and Repayments58

 

 

2.10.

Fees58

 

 

2.11.

Interest Rates59

 

 

2.12.

Alternate Rate of Interest59

 

 

2.13.

Eurodollar Advances Post Default; Default Rates60

 

 

2.14.

Interest Payment Dates; Interest and Fee Basis61

 

 

2.15.

Voluntary Prepayments61

 

 

2.16.

Mandatory Prepayments61

 

 

2.17.

Termination of the Commitments; Increase in Aggregate Revolving Commitment63

 

 

2.18.

Method of Payment64

 

 

2.19.

Apportionment, Application, and Reversal of Payments65

 

 

2.20.

Settlement66

 

 

2.21.

Indemnity for Returned Payments66

 

 

2.22.

Noteless Agreement; Evidence of Indebtedness67

 

 

2.23.

Lending Installations67

 

 

2.24.

Non‑Receipt of Funds by the Agent; Defaulting Lenders68

 

 

2.25.

Limitation of Interest71

 

 

2.26.

Applicable Mortgage Minimum Amount71

 

 

2.27.

Amortization of Term Loans71

 

ii

 

--------------------------------------------------------------------------------

 

 

2.28.

MIRE Event71

 

ARTICLE III YIELD PROTECTION; TAXES

72

 

 

3.1.

Yield Protection72

 

 

3.2.

Changes in Capital Adequacy or Liquidity Regulations73

 

 

3.3.

Availability of Types of Advances74

 

 

3.4.

Funding Indemnification74

 

 

3.5.

Taxes74

 

 

3.6.

Lender Statements; Survival of Indemnity77

 

 

3.7.

Replacement of Lender78

 

ARTICLE IV CONDITIONS PRECEDENT

78

 

 

4.1.

Effectiveness78

 

 

4.2.

Each Credit Extension81

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

82

 

 

5.1.

Existence and Standing82

 

 

5.2.

Authorization and Validity82

 

 

5.3.

No Conflict; Government Consent82

 

 

5.4.

Security Interest in Collateral83

 

 

5.5.

Financial Statements83

 

 

5.6.

Material Adverse Change83

 

 

5.7.

Taxes83

 

 

5.8.

Litigation and Contingent Obligations84

 

 

5.9.

Capitalization and Subsidiaries84

 

 

5.10.

ERISA84

 

 

5.11.

Accuracy of Information84

 

 

5.12.

Names; Prior Transactions84

 

 

5.13.

Regulation U85

 

 

5.14.

Material Agreements85

 

 

5.15.

Compliance With Laws85

 

 

5.16.

Ownership of Properties85

 

 

5.17.

Plan Assets; Prohibited Transactions85

 

 

5.18.

Environmental Matters85

 

 

5.19.

Investment and Holding Company Status87

 

 

5.20.

Bank Accounts87

 

 

5.21.

Indebtedness87

 

 

5.22.

Affiliate Transactions87

 

 

5.23.

Real Property; Leases87

 

 

5.24.

Intellectual Property Rights88

 

 

5.25.

Insurance88

 

 

5.26.

Solvency88

 

 

5.27.

Subordinated Indebtedness88

 

 

5.28.

Post‑Retirement Benefits89

 

iii

--------------------------------------------------------------------------------

 

 

5.29.

Common Enterprise89

 

 

5.30.

Reportable Transaction89

 

 

5.31.

Labor Disputes89

 

 

5.32.

Fixed Price Supply Contracts89

 

 

5.33.

Trading and Inventory Policies89

 

 

5.34.

Use of Proceeds90

 

 

5.35.

EEA Financial Institutions90

 

 

5.36.

Anti-Corruption Laws and Sanctions90

 

ARTICLE VI COVENANTS

90

 

 

6.1.

Financial and Collateral Reporting90

 

 

6.2.

Use of Proceeds94

 

 

6.3.

Notices95

 

 

6.4.

Conduct of Business96

 

 

6.5.

Taxes97

 

 

6.6.

Payment of Indebtedness and Other Liabilities97

 

 

6.7.

Insurance; Weather Hedging97

 

 

6.8.

Compliance with Laws99

 

 

6.9.

Maintenance of Properties and Intellectual Property Rights99

 

 

6.10.

Inspection100

 

 

6.11.

Appraisals100

 

 

6.12.

Communications with Accountants100

 

 

6.13.

Post-Closing Obligations with respect to Real Property; Mortgage Amendments,
Collateral Access Agreements, etc.100

 

 

6.14.

Deposit Account Control Agreements102

 

 

6.15.

Additional Collateral; Further Assurances102

 

 

6.16.

Dividends103

 

 

6.17.

Indebtedness104

 

 

6.18.

Merger106

 

 

6.19.

Sale of Assets106

 

 

6.20.

Investments and Acquisitions106

 

 

6.21.

Liens107

 

 

6.22.

Change of Name or Location; Change of Fiscal Year109

 

 

6.23.

Affiliate Transactions110

 

 

6.24.

Amendments to Agreements110

 

 

6.25.

Prepayment of Indebtedness; Subordinated Indebtedness110

 

 

6.26.

Financial Contracts110

 

 

6.27.

Capital Expenditures111

 

 

6.28.

Financial Covenants111

 

 

6.29.

Depository Banks111

 

 

6.30.

Real Property Purchases111

 

 

6.31.

Sale of Accounts111

 

 

6.32.

Parent111

 

 

6.33.

Fixed Price Supply Contracts; Certain Policies112

 

 

6.34.

CaptiveCo Loans and Claim Reimbursement.112

 

iv

--------------------------------------------------------------------------------

 

ARTICLE VII DEFAULTS

112

 

ARTICLE VIII REMEDIES; WAIVERS AND AMENDMENTS

115

 

 

8.1.

Remedies115

 

 

8.2.

Waivers by Loan Parties116

 

 

8.3.

Amendments117

 

 

8.4.

Preservation of Rights119

 

ARTICLE IX GENERAL PROVISIONS

119

 

 

9.1.

Survival of Representations119

 

 

9.2.

Governmental Regulation119

 

 

9.3.

Headings119

 

 

9.4.

Entire Agreement119

 

 

9.5.

Several Obligations; Benefits of this Agreement120

 

 

9.6.

Expenses; Indemnification120

 

 

9.7.

Numbers of Documents121

 

 

9.8.

Accounting121

 

 

9.9.

Severability of Provisions122

 

 

9.10.

Nonliability of Lenders122

 

 

9.11.

Confidentiality122

 

 

9.12.

Nonreliance123

 

 

9.13.

Disclosure123

 

 

9.14.

USA PATRIOT ACT123

 

 

9.15.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions123

 

 

9.16.

Acknowledgement Regarding Any Supported QFCs.124

 

ARTICLE X THE AGENT

124

 

 

10.1.

Appointment; Nature of Relationship124

 

 

10.2.

Powers125

 

 

10.3.

General Immunity125

 

 

10.4.

No Responsibility for Credit Extensions, Recitals, etc.125

 

 

10.5.

Action on Instructions of the Lenders125

 

 

10.6.

Employment of Agents and Counsel126

 

 

10.7.

Reliance on Documents; Counsel126

 

 

10.8.

Agent’s Reimbursement and Indemnification126

 

 

10.9.

Notice of Default127

 

 

10.10.

Rights as a Lender127

 

 

10.11.

Lender Credit Decision127

 

 

10.12.

Successor Agent127

 

 

10.13.

Delegation to Affiliates128

 

 

10.14.

Execution of Loan Documents128

 

 

10.15.

Collateral Matters128

 

 

10.16.

Co-Agents, Co-Syndication Agents, Co-Documentation Agents, etc130

 

v

--------------------------------------------------------------------------------

 

 

10.17.

Certain ERISA Matters130

 

ARTICLE XI SETOFF; RATABLE PAYMENTS

133

 

 

11.1.

Setoff133

 

 

11.2.

Ratable Payments133

 

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

133

 

 

12.1.

Successors and Assigns133

 

 

12.2.

Participations134

 

 

12.3.

Assignments135

 

 

12.4.

Dissemination of Information137

 

 

12.5.

Tax Treatment137

 

 

12.6.

Assignment by LC Issuer137

 

ARTICLE XIII NOTICES

137

 

 

13.1.

Notices; Effectiveness; Electronic Communications137

 

 

13.2.

Change of Address, Etc.138

 

ARTICLE XIV COUNTERPARTS

139

 

ARTICLE XV GUARANTY

139

 

 

15.1.

Guaranty139

 

 

15.2.

Guaranty of Payment139

 

 

15.3.

No Discharge or Diminishment of Guaranty139

 

 

15.4.

Defenses Waived141

 

 

15.5.

Rights of Subrogation141

 

 

15.6.

Reinstatement; Stay of Acceleration141

 

 

15.7.

Information141

 

 

15.8.

Taxes142

 

 

15.9.

Severability142

 

 

15.10.

Contribution142

 

 

15.11.

Lending Installations143

 

 

15.12.

Liability Cumulative143

 

 

15.13.

Discharge of Guaranty Upon Certain Events143

 

 

15.14.

Keepwell143

 

ARTICLE XVI CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

144

 

 

16.1.

CHOICE OF LAW144

 

 

16.2.

CONSENT TO JURISDICTION144

 

 

16.3.

WAIVER OF JURY TRIAL144

 

vi

--------------------------------------------------------------------------------

 

ARTICLE XVII THE BORROWER REPRESENTATIVE

145

 

 

17.1.

Appointment; Nature of Relationship145

 

 

17.2.

Powers145

 

 

17.3.

Employment of Agents145

 

 

17.4.

Notices145

 

 

17.5.

Successor Borrower Representative145

 

 

17.6.

Execution of Loan Documents; Borrowing Base Certificate145

 

 

17.7.

Reporting146

 

ARTICLE XVIII Effect of Amendment and Restatement of Existing Credit AGREEMENT

146

 

 

EXHIBITS:

EXHIBIT AFORM OF BORROWING NOTICE

EXHIBIT BFORM OF CONVERSION/CONTINUATION NOTICE

EXHIBIT CNOTE

EXHIBIT DFORM OF OPINION

EXHIBIT ECOMPLIANCE CERTIFICATE

EXHIBIT FJOINDER AGREEMENT

EXHIBIT GASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT H

BORROWING BASE CERTIFICATE

 

SCHEDULES:

SCHEDULE ICOMMITMENTS

SCHEDULE 1.1ELIGIBLE CARRIERS

SCHEDULE 5.8LITIGATION AND CONTINGENT OBLIGATIONS

SCHEDULE 5.9CAPITALIZATION AND SUBSIDIARIES

SCHEDULE 5.12NAMES; PRIOR TRANSACTIONS

SCHEDULE 5.14MATERIAL AGREEMENTS

SCHEDULE 5.16OWNERSHIP OF PROPERTIES

SCHEDULE 5.18ENVIRONMENTAL MATTERS

SCHEDULE 5.21INDEBTEDNESS

SCHEDULE 5.22AFFILIATE TRANSACTIONS

SCHEDULE 5.23REAL PROPERTY; LEASES

SCHEDULE 5.24INTELLECTUAL PROPERTY RIGHTS

SCHEDULE 5.25INSURANCE

SCHEDULE 5.31LABOR MATTERS

SCHEDULE 5.32FIXED PRICE SUPPLY CONTRACTS

SCHEDULE 6.20OTHER INVESTMENTS

SCHEDULE 6.21LIENS

 

vii

--------------------------------------------------------------------------------

 

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

This Fifth Amended and Restated Credit Agreement, dated as of December 4, 2019,
is among Petroleum Heat and Power Co., Inc., a Minnesota corporation (“Petro” or
the “Borrower”), the other Loan Parties, the Lenders from time to time party
hereto, JPMorgan Chase Bank, N.A., a national banking association, as an LC
Issuer and as the Agent, Bank of America, N.A., as co-syndication agent and as
an LC Issuer (“Bank of America”), Citizens Bank, N.A., as co-syndication agent
(together with Bank of America, the “Co-Syndication Agents”) and KeyBank
National Association, TD Bank, N.A. and BMO Harris Bank, N.A., as
co-documentation agents (each, a “Co-Documentation Agent” and collectively, the
“Co-Documentation Agents”).  

RECITALS

WHEREAS, pursuant to that certain Fourth Amended and Restated Credit Agreement,
dated as of July 2, 2018 (as amended prior to the date hereof, the “Existing
Credit Agreement”), among Petro, the lenders party thereto (the “Existing
Lenders”), the other Loan Parties, JPMorgan Chase Bank, N.A., a national banking
association, as an issuer of certain letters of credit and as the administrative
agent, Bank of America, N.A. as an issuer of certain letters of credit and
co-syndication agent, Citizens Bank, N.A., as co-syndication agent and KeyBank
National Association, Regions Bank and TD Bank, N.A. as co-documentation agents,
the Existing Lenders made available to the Borrower (i) revolving loans and
other extensions of credit in an aggregate principal amount not to exceed
$450,000,000 and (ii) a term loan in an aggregate principal amount of
$100,000,000;

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated in order to provide for, among other things, (i) a new
5-year term loan facility in an aggregate amount not to exceed $130,000,000 (a
portion of which, for the avoidance of doubt, will be deemed to have been
applied to a “cashless” prepayment of the aggregate principal amount of Existing
Term Loans outstanding on the Effective Date with the proceeds of a borrowing of
new Term Loans hereunder in an equal amount, in each case, deemed to occur as of
the Effective Date), which extensions of credit will be used by the Borrower for
the purposes set forth in Section 6.2 and (ii) extension of the Facility
Termination Date with respect to the Revolving Loans outstanding under the
Existing Credit Agreement;

WHEREAS, the Obligations of the Borrower under the Loan Documents to the Agent
and the Lenders will continue to be guaranteed by the Guarantors as set forth in
the Guaranty; and

WHEREAS, the Borrower and the other Loan Parties will continue to secure all of
their Obligations under the Loan Documents pursuant to the security interests in
and liens upon the Collateral as set forth in the Collateral Documents;

NOW THEREFORE, in consideration of these premises and the terms and conditions
set forth in this Agreement, and for other good and valuable consideration, the
receipt of which is

1

 

--------------------------------------------------------------------------------

 

hereby acknowledged, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated as of the Effective Date to read in its
entirety as follows:

ARTICLE I

DEFINITIONS

1.1.Defined Terms

.  As used in this Agreement, the following terms have the meanings specified
below:

“Account” shall have the meaning given to such term in the Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Effective Date, by which any Loan Party (a) acquires any
going business or all or substantially all of the assets of any Person, whether
through purchase of assets, merger or otherwise or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Capital Stock of a
Person which has ordinary voting power for the election of directors or other
similar management personnel of a Person (other than Capital Stock having such
power only by reason of the happening of a contingency) or a majority of the
outstanding Capital Stock of a Person.

“Advance” means a borrowing hereunder, (a) made by some or all of the Lenders on
the same Borrowing Date, or (b) converted or continued by the Lenders on the
same date of conversion or continuation, and consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurodollar Loans, for the same Interest Period.  The term Advance shall include
Revolving Loans, Term Loans, Non-Ratable Loans, Swingline Loans, Overadvances
and Protective Advances unless otherwise expressly provided.  

“Affected Lender” is defined in Section 3.7.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of the voting Capital Stock of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of Capital Stock, by contract or otherwise.

“Agent” means Chase in its capacity as contractual representative of the Lenders
pursuant to Article X, and not in its individual capacity as a Lender, and any
successor Agent appointed pursuant to Article X.

“Aggregate Commitment” means, at any time, the aggregate of the Revolving
Commitment and Term Commitment (or, if the Term Commitment has been terminated,
the Term Credit Exposure) of all the Lenders.

2

--------------------------------------------------------------------------------

 

“Aggregate Credit Exposure” means, at any time, the aggregate of the Revolving
Credit Exposure and Term Credit Exposure of all the Lenders.

“Aggregate Revolving Commitment” means the aggregate of the Revolving
Commitments of all of the Lenders, as reduced from time to time pursuant to the
terms hereof, which Aggregate Revolving Commitment shall be in the amount of
$450,000,000; provided that, for all purposes of this Agreement (other than the
definition of Available Revolving Commitment) (i) the Aggregate Revolving
Commitment shall be deemed to be the Non-Seasonal Availability Amount for each
day other than any day during a Seasonal Availability Period and (ii) during a
Seasonal Availability Period the Aggregate Revolving Commitment shall be equal
to $300,000,000 plus the aggregate amount of increases in the Aggregate
Revolving Commitment requested by the Borrower during such Seasonal Availability
Period subject to the limitations on such requests described in the proviso of
the definition of “Seasonal Availability Notice” (it being understood that the
Aggregate Revolving Commitment shall not exceed $450,000,000 (or if the
Aggregate Revolving Commitment is increased pursuant to Section 2.17 hereof,
$650,000,000) at any time).

“Aggregate Revolving Credit Exposure” means, at any time, the aggregate of the
Revolving Credit Exposure.

“Aggregate Term Commitment” means the aggregate of the Term Commitments of all
of the Lenders, as reduced from time to time pursuant to the terms hereof, which
Aggregate Term Commitment shall be in the amount of $130,000,000.

“Aggregate Term Credit Exposure” means, at any time, the aggregate of the Term
Credit Exposure.

“Agreement” means this Fifth Amended and Restated Credit Agreement, as it may be
amended or modified and in effect from time to time.

“Alternate Base Rate” or “ABR” means, for any day, a rate of interest per annum
equal to the greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB
Rate in effect on such day plus 0.50% and (c) the Eurodollar Rate (excluding the
Applicable Margin) for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%; provided
that for the purpose of this definition, the Eurodollar Rate for any day shall
be based on the Screen Rate (or if the Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Eurodollar Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Eurodollar Rate, respectively.  If the Alternate Base Rate is being used as
an alternate rate of interest pursuant to Section 2.12 (for the avoidance of
doubt, only until any amendment has become effective pursuant to Section
2.12(b)), then the Alternate Base Rate shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c) above.  For
the avoidance of doubt, if the Alternate Base Rate as so determined would be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

3

--------------------------------------------------------------------------------

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Loan Party or any of their Subsidiaries from time
to time concerning or relating to bribery or corruption.

“Applicable Fee Rate” means 0.30% per annum; provided that the Applicable Fee
Rate on the amount by which the Aggregate Revolving Commitment exceeds the
Non-Seasonal Availability Amount shall be, solely with respect to each day other
than any day during a Seasonal Availability Period, 0.20% per annum.

“Applicable Laws” is defined in Section 5.15.

“Applicable Margin” means, (A) with respect to Revolving Loans, (i) with respect
to Floating Rate Advances, 0.50% per annum and (ii) with respect to Eurodollar
Advances, 1.50% per annum and (B) with respect to Term Loans, (i) with respect
to Floating Rate Advances, 2.00% per annum and (ii) with respect to Eurodollar
Advances, 3.00% per annum; provided that from and after the date of delivery by
the Borrower of the financial statements described in Section 6.1(b) for the
Fiscal Quarter ending as of December 31, 2019 and thereafter, the Applicable
Margin will be determined as of the end of each Fiscal Quarter of the Borrower
based upon the Applicable Margin Availability for such Fiscal Quarter as set
forth in the pricing grid below:

Applicable Margin Availability

Revolving Loan Eurodollar Advances

Revolving Loan Floating Rate Advances

Term Loan Eurodollar Advances

Term Loan Floating Rate Advances

> $225,000,000

1.25%

0.25%

2.75%

1.75%

> $150,000,000 but ≤ $225,000,000

1.50%

0.50%

3.00%

2.00%

> $75,000,000 but ≤ $150,000,000

1.75%

0.75%

3.25%

2.25%

< $75,000,000

2.00%

1.00%

3.50%

2.50%

 

Changes in the Applicable Margin resulting from changes in Applicable Margin
Availability shall become effective on the first day of the next succeeding
quarter and shall remain in effect until the next change to be effected pursuant
to this paragraph.  In the event that the Borrower shall fail to deliver the
Borrowing Base Certificate with respect to any Fiscal Quarter, the Applicable
Margin shall, from the date such Borrowing Base Certificate was required to be
delivered until the date on which it is delivered, be determined by reference to
the lowest Applicable Margin Availability in the foregoing grid.

“Applicable Margin Availability” means, at any date, (a) the sum of the
Availability (which shall be deemed to include Suppressed Availability for the
purpose of calculating

4

--------------------------------------------------------------------------------

 

Availability pursuant to this definition) on the last day of each of the twelve
preceding Fiscal Months ending on such date divided by (b) twelve.

“Applicable Mortgages” means any Mortgage with respect to which mortgage
recording taxes, documentary stamp taxes, intangible taxes and other similar
taxes are payable in connection with each Credit Extension (assuming that no
Credit Extensions were then outstanding).  

“Applicable Mortgage Minimum Amount” means, at any time, the sum of the limits
on the maximum amount of the Obligations secured under all Applicable Mortgages
at such time.  

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means (i) JPMorgan Chase Bank, N.A. and its successors; provided
that the Borrower agrees that JPMorgan Chase Bank, N.A. may perform its
responsibilities hereunder through its affiliate, J.P. Morgan Securities LLC,
(ii) Bank of America, N.A. and its successors and (iii) Citizens Bank, N.A.,
each in their capacity as Joint Lead Arrangers and Joint Book Runners.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignment Agreement” is defined in Section 12.3(a).

“Authorized Officer” means any of the chief executive officer, chief financial
officer, vice president, controller or treasurer of a Loan Party, acting singly.

“Availability” means, at any time, an amount equal to (x) the lesser of (a) the
Aggregate Revolving Commitment and (b) the Borrowing Base minus (y) the
Aggregate Revolving Credit Exposure.  

“Available Revolving Commitment” means, at any time, the Aggregate Revolving
Commitment then in effect minus the Aggregate Revolving Credit Exposure at such
time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled

5

--------------------------------------------------------------------------------

 

disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).  

“Bankruptcy Code” means Title 11 of the U.S. Code (11 U.S.C. § 101 et seq.) as
amended, reformed, or otherwise modified from time to time, and any rule or
regulation issued thereunder.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Agent and the
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body and/or (ii) any evolving or then-prevailing market convention
for determining a rate of interest as a replacement to the Eurodollar Base Rate
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement; provided further that any such
Benchmark Replacement shall be administratively feasible as determined by the
Agent in its sole discretion.

 

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Agent and the Borrower
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the Eurodollar Base Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Base Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Margin).

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Agent decides in its
reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Agent in a manner substantially consistent with market practice
(or, if the Agent decides that adoption of any portion of such market practice
is not administratively feasible or if the Agent determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as the Agent decides is reasonably necessary in
connection with the administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Base Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and

6

--------------------------------------------------------------------------------

 

(b) the date on which the administrator of the Screen Rate permanently or
indefinitely ceases to provide the Screen Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Base Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the Screen Rate announcing that such administrator has ceased
or will cease to provide the Screen Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Screen Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the Screen Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
Screen Rate, a resolution authority with jurisdiction over the administrator for
the Screen Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the Screen Rate, in each case which states
that the administrator of the Screen Rate has ceased or will cease to provide
the Screen Rate permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the Screen Rate; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the Screen Rate announcing that the Screen
Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Lenders, as applicable, by notice to the Borrower, the Agent (in the
case of such notice by the Required Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Base Rate and solely to the extent that the Eurodollar Base Rate has not been
replaced with a Benchmark Replacement, the period (x) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Base Rate for all purposes hereunder in
accordance with Section 2.12 and (y) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Base Rate for all purposes hereunder
pursuant to Section 2.12.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

7

--------------------------------------------------------------------------------

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning specified in the preamble hereto.

“Borrower Representative” means PHI, in its capacity as contractual
representative of the Borrower pursuant to Article XVII.

“Borrowing Base” means, at any time, the sum, without duplication, of:

(a)(i) for the months of May through November in each Fiscal Year, 85% of
Eligible Accounts Receivable or (ii) for the months of December through April in
each Fiscal Year subject to trailing dilution of not more than 3%, 90% of
Eligible Accounts Receivable, plus

(b)(i) for the months of May through November in each Fiscal Year, 80% of
Eligible Heating Oil and Other Fuel Inventory or (ii) for the months of December
through April in each Fiscal Year, 85% of Eligible Heating Oil and Other Fuel
Inventory, plus

(c)the lesser of (i) $7,500,000 and (ii) 40% of Eligible Other Inventory, plus

(d)the lesser of

(i)$100,000,000 and

(ii)the sum of

 

(A)

75% of the Net Orderly Liquidation Value of Eligible Vehicles,

 

(B)

75% of the Net Orderly Liquidation Value of Eligible Machinery and Equipment,
and

 

(C)

(i) 60% of the aggregate of the Customer Lists Value less (ii) the aggregate
principal amount of outstanding Term Loans; provided that this clause (D) shall
not be less than zero,

plus

8

--------------------------------------------------------------------------------

 

(e)100% of cash and Cash Equivalent Investments held in deposit accounts located
at, and subject to control agreements in favor of, the Agent, minus

(f)Reserves;

provided that (I) the amount described in clause (d)(i) above shall be
automatically reduced on a dollar-for-dollar basis by the Borrowing Base
Reduction Amount, (II) Customer Lists shall be reappraised on an annual basis in
accordance with Section 6.11 and (III) except for (x) Inventory and (y)
Accounts, any assets acquired in connection with any Permitted Acquisition shall
not be included in the determination of the Borrowing Base. The Borrowing Base
shall be determined based on the most recent Borrowing Base Certificate
delivered by the Borrower.

“Borrowing Base Certificate” means a certificate, signed by an Authorized
Officer of the Borrower Representative, in the form of Exhibit H or another form
which is acceptable to the Agent in its Permitted Discretion.  Each Borrowing
Base Certificate shall set forth, among other things, a calculation of the
Borrowing Base.

“Borrowing Base Reduction Amount” means an amount equal to the sum of (a) all
Net Cash Proceeds of asset dispositions received by any Loan Party plus (b) all
insurance or condemnation proceeds received by any Loan Party; provided that (x)
such Net Cash Proceeds or insurance or condemnation proceeds shall be
disregarded in determining the Borrowing Base Reduction Amount to the extent
they are deposited in a deposit account located at, and subject to control
agreements in favor of, the Agent pursuant to Section 2.16(b) or (d), as
applicable, (y) such Net Cash Proceeds or insurance or condemnation proceeds
shall be disregarded in determining the Borrowing Base Reduction Amount to the
extent that within twelve months of the receipt thereof they are reinvested
pursuant to Section 2.16(b) or (d), as applicable, in replacement assets of like
value (as determined in a manner satisfactory to the Agent in its Permitted
Discretion), and (z) in determining the Borrowing Base Reduction Amount, the
amount allocated to any asset that is disposed of or that is the subject of any
insurance or condemnation proceeds so received shall be equal to the amount
originally allocated to such asset for purposes of determining the Borrowing
Base (as determined by the Agent in its Permitted Discretion).

“Borrowing Date” means a date on which an Advance or a Loan is made hereunder.

“Borrowing Notice” is defined in Section 2.1.1(b).

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York City for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in U.S. dollars are
carried on in the London interbank market and (b) for all other purposes, a day
(other than a Saturday or Sunday) on which banks generally are open in Chicago
for the conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.

“Capital Expenditures” means, for any period, without duplication, any
expenditure or commitment to expend money for any purchase or other acquisition
of any asset (other than

9

--------------------------------------------------------------------------------

 

pursuant to an Acquisition) which would be classified as a fixed or capital
asset on a consolidated balance sheet of the Parent and its Subsidiaries
prepared in accordance with GAAP.

“Capital Stock” means any and all corporate stock, units, shares, partnership
interests, membership interests, equity interests, rights, securities, or other
equivalent evidences of ownership (howsoever designated) issued by any Person.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the aggregate amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.

“CaptiveCo” means the collective reference to (i) Woodbury Insurance Co., Inc.,
a Connecticut corporation, and (ii) each other Subsidiary of Parent or the
Borrower which is a captive insurance company.

“CaptiveCo Loans” has the meaning specified in Section 6.34.

“Carry Over Amount” is defined in Section 6.27.

“Cash Equivalent Investments” means (a) short-term obligations of, or fully
guaranteed by, the U.S., (b) commercial paper rated A-1 or better by S&P or P-1
or better by Moody’s, (c) demand deposit accounts maintained in the ordinary
course of business with any domestic office of any commercial bank organized
under the laws of the U.S. or any State thereof that has a combined capital and
surplus and undivided profits of not less than $500,000,000, and (d)
certificates of deposit issued by and time deposits with any domestic office of
any commercial bank organized under the laws of the U.S. or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000; provided that, in each case, the same provides for payment of both
principal and interest (and not principal alone or interest alone) and is not
subject to any contingency regarding the payment of principal or interest.

“Change” is defined in Section 3.2.

“Change in Control” means the occurrence of any of the following events: (i) the
partners or shareholders, as the case may be, of the Borrower shall approve any
plan or proposal for the liquidation or dissolution of the Borrower; (ii) the
General Partner shall cease for any reason to be the sole general partner of the
Parent; (iii) the Parent ceases for any reason to beneficially own, directly or
indirectly, 100% of all classes of Capital Stock of the Borrower; or (iv) the
Kestrel Group collectively shall cease for any reason to beneficially own
Capital Stock having the voting power to elect all of the directors or other
governing board of the General Partner.

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Co-Syndication Agents” has the meaning specified in the recitals hereto.

10

--------------------------------------------------------------------------------

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

“Collateral” means any and all Property covered by the Collateral Documents and
any and all other Property of any Loan Party, now existing or hereafter
acquired, that may at any time be or become subject to a security interest or
Lien in favor of the Agent, on behalf of itself and the Lenders, to secure the
Secured Obligations.

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Agent, between the Agent and
any third party (including any bailee, consignee, customs broker, or other
similar Person) in possession of any Collateral or any landlord of any Loan
Party for any real Property where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, or otherwise modified from
time to time.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and any other documents granting a Lien upon the Collateral as
security for payment of the Secured Obligations.

“Collateral Shortfall Amount” is defined in Section 2.1.2(l).

“Commitment” means, for each Lender, its Revolving Commitment and its Term
Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commodity Hedging Agreement” means any agreement or arrangement designed solely
to protect any Loan Party against fluctuations in the price of petroleum
derivative products with respect to quantities of such products that such Loan
Party reasonably expects to purchase from suppliers, sell to their customers or
need for their inventory during the period covered by such agreement or
arrangement.

“Commodities Inventory” means all inventory consisting of petroleum derivative
products of, and held for sale by, the Loan Parties.

“Compliance Certificate” is defined in Section 6.1(e).

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

 

(1)

the rate, or methodology for this rate, and conventions for this rate selected
or recommended by the Relevant Governmental Body for determining compounded
SOFR; provided that:

 

11

--------------------------------------------------------------------------------

 

 

(2)

if, and to the extent that, the Agent determines that Compounded SOFR cannot be
determined in accordance with clause (1) above, then the rate, or methodology
for this rate, and conventions for this rate that the Agent determines in its
reasonable discretion are substantially consistent with any evolving or
then-prevailing market convention for determining compounded SOFR for U.S.
dollar-denominated syndicated credit facilities at such time;

provided, further, that if the Agent decides that any such rate, methodology or
convention determined in accordance with clause (1) or clause (2) is not
administratively feasible for the Agent, then Compounded SOFR will be deemed
unable to be determined for purposes of the definition of “Benchmark
Replacement.”

“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Parent and its Subsidiaries calculated on a
consolidated basis for such period.

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (a) Consolidated Interest
Expense, (b) expense for taxes paid or accrued, (c) depreciation, (d)
amortization and other non-cash charges (including any non-cash impact of
Financial Accounting Standards Board Accounting Standards Codifications 715 and
815), (e) cash contributions to any Plan and (f) extraordinary non-cash losses
(as determined in accordance with GAAP) incurred other than in the ordinary
course of business, minus, to the extent included in Consolidated Net Income,
extraordinary gains (as determined in accordance with GAAP) realized other than
in the ordinary course of business, all calculated for the Parent and its
Subsidiaries on a consolidated basis.  For the purposes of calculating
Consolidated EBITDA for any period (each, a “Reference Period”), (i) if at any
time during such Reference Period, the Parent or any Subsidiaries shall have
made any Material Disposition, Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period and (ii) if
during such Reference Period, the Parent or any Subsidiaries shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period.  As used in this definition:
“Material Acquisition” means any Permitted Acquisition that involves the payment
of consideration by the Parent and its Subsidiaries in excess of $500,000;
“Material Disposition” means any sale, transfer or other disposition of property
or series of related sales, transfers or other dispositions of property that
yields gross proceeds to the Parent and the Subsidiaries in excess of
$500,000.  

“Consolidated Fixed Charges” means, with reference to any period, without
duplication, cash Consolidated Interest Expense, plus scheduled principal
payments on Indebtedness made during such period, plus dividends or
distributions paid or made during such Period by the Parent, plus Capitalized
Lease payments, plus cash contributions to any Plan, all calculated for the
Parent and its Subsidiaries on a consolidated basis.  For the purposes of
calculating Consolidated Fixed Charges for any Reference Period, (i) if at any
time during such Reference Period, the Parent or any Subsidiaries shall have
made any Material Disposition, Consolidated

12

--------------------------------------------------------------------------------

 

Fixed Charges for such Reference Period shall be calculated after giving pro
forma effect thereto as if such Material Disposition occurred on the first day
of such Reference Period and (ii) if during such Reference Period, the Parent or
any Subsidiaries shall have made a Material Acquisition, Consolidated Fixed
Charges for such Reference Period shall be calculated after giving pro forma
effect thereto as if such Material Acquisition occurred on the first day of such
Reference Period. As used in this definition: “Material Acquisition” means any
Permitted Acquisition that involves the payment of consideration by the Parent
and its Subsidiaries in excess of $500,000; and “Material Disposition” means any
sale, transfer or other disposition of property or series of related sales,
transfers or other dispositions of property that yields gross proceeds to the
Parent and the Subsidiaries in excess of $500,000.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Parent and its Subsidiaries calculated on a consolidated
basis for such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Parent and its Subsidiaries calculated on a consolidated basis
for such period.

“Consolidated Senior Secured Debt” means, at any date, the Funded Debt of the
Parent and its Subsidiaries that is then secured by a Lien on any asset of the
Parent or its Subsidiaries and that is not subordinated in right of payment to
the Obligations.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take‑or‑pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Parent or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code or
Section 4001(14) of ERISA.

“Conversion/Continuation Notice” is defined in Section 2.7.

“Copyrights” shall have the meaning given to such term in the Security
Agreement.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the Eurodollar Base Rate.

“Covered Entity” means any of the following:

 

(i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

13

--------------------------------------------------------------------------------

 

 

(ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

(iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.16.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) its
Revolving Credit Exposure, plus (b) its Term Credit Exposure.

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

“Customer Lists” means a list of the customers of the Borrower, PHI and their
respective Subsidiaries which are Loan Parties, specifying each customer’s name,
mailing address and phone number.

“Customer Lists Value” means, at the election of the Agent exercising its
Permitted Discretion, either (a) the value of the Customer Lists as determined
in a manner acceptable to the Agent (in its Permitted Discretion) by an
appraiser reasonably acceptable to the Agent or (b) the value of (i) the
distressed net orderly enterprise valuation (as determined by the Agent in its
Permitted Discretion) of the non-working capital assets of the Loan Parties less
(ii) the Orderly Liquidation Value of Eligible Vehicles less (iii) the Orderly
Liquidation Value of Eligible Machinery and Equipment.  

“Default” means an event described in Article VII.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Loans or participations in Letters of Credit within three Business Days of
the date required to be funded by it hereunder, unless such funding obligations
are subject to a good faith dispute between the Borrower and such Lender, (b)
notified the Borrower, the Agent, the LC Issuer or any Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit (it being understood that a
Lender shall not be deemed a Defaulting Lender hereunder if its stated intention
not to fund is based upon another party’s failure to fulfill its obligations
under the applicable agreement), in each case unless such funding obligations
are subject to a good faith dispute between the Borrower and such Lender, (c)
failed, within three Business Days after request by the Agent, to confirm that
it will comply with the terms of this Agreement relating to its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit,
unless such funding obligations are subject to a good faith dispute

14

--------------------------------------------------------------------------------

 

between the Borrower and such Lender, (d) otherwise failed to pay over to the
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, or (e) (i) become or is insolvent or has a parent company that
has become or is insolvent, (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or (iii)
become the subject of a Bail-In Action.

“Demand Note” means each promissory note issued by Parent, the Borrower or any
of their respective Subsidiaries (other than CaptiveCo) in favor of CaptiveCo
evidencing the cumulative amount of all CaptiveCo Loans to be made from time to
time under Section 6.34, pursuant to which CaptiveCo may request, upon demand,
repayment of all amounts outstanding under such CaptiveCo Loans from time to
time.

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Agent (in its Permitted Discretion), among any Loan Party, a
banking institution holding such Loan Party’s funds, and the Agent with respect
to collection and control of all deposits and balances held in a deposit account
maintained by any Loan Party with such banking institution, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

“Document” shall have the meaning given to such term in the Security Agreement.

“Domestic Subsidiary” means any Subsidiary which is organized under the laws of
the U.S. or any state of the U.S.

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Agent or (ii) a notification by the Required
Lenders to the Agent (with a copy to the Borrower) that the Required Lenders
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 2.12 are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the Eurodollar Base Rate, and

(2) (i) the election by the Agent or (ii) the election by the Required Lenders
to declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Agent of written notice of such election to the Borrower and
the Lenders or by the Required Lenders of written notice of such election to the
Agent.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a

15

--------------------------------------------------------------------------------

 

subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date that the conditions precedent set forth in
Article IV are satisfied.

“Eligibility Definition” means any of the following terms, as defined herein:
“Eligible Accounts Receivable”, “Eligible Heating Oil and Other Fuel Inventory”,
“Eligible Machinery and Equipment”, “Eligible Other Inventory” and “Eligible
Vehicles”.

“Eligible Accounts Receivable” means, at any time, the Accounts of a Loan Party
which the Agent determines in its Permitted Discretion are eligible as the basis
for Credit Extensions hereunder.  Without limiting the Agent’s discretion
provided herein, Eligible Accounts Receivable shall not include any Account:

(a)which is not subject to a first priority perfected security interest in favor
of the Agent;

(b)which is subject to any Lien other than (i) a Lien in favor of the Agent and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent;

(c)with respect to which more than 90 days have elapsed since the date of the
original invoice therefor or which is more than 60 days past the due date for
payment; provided that (i) notwithstanding the foregoing, from May 1st through
August 31st of each year, Accounts with respect to which more than 90 days but
no more than 120 days have elapsed since the original invoice date shall
nevertheless constitute Eligible Account Receivables in an amount not to exceed
$25,000,000 (when taken together with all installment Accounts included as
Eligible Accounts Receivable pursuant to clause (ii) below) and (ii) an
installment Account that does not otherwise meet the terms of this clause (c)
shall nevertheless constitute an Eligible Account Receivable so long as (x) with
respect to any particular payment installment of such installment Account, not
more than 90 days have elapsed since the date on which the original bill for
such particular payment installment was mailed, (y) no particular payment
installment of such installment Account is more than 60 days past the due date
for payment and (z) the aggregate of all such installment Accounts does not
exceed $25,000,000 (when taken together with all Accounts included as Eligible
Accounts Receivable pursuant to clause (i) above);

(d)which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible hereunder;

16

--------------------------------------------------------------------------------

 

(e)which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to all Loan Parties
exceeds 2% of the aggregate amount of Eligible Accounts Receivable of all Loan
Parties;

(f)with respect to which any covenant, representation, or warranty contained in
this Agreement or in the Security Agreement has been breached or is not true;

(g)which (i) does not arise from the sale of goods or performance of services in
the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Agent  (in its Permitted Discretion) which has
been sent or otherwise delivered to the Account Debtor, (iii) represents a
progress billing, (iv) is contingent upon such Loan Party’s completion of any
further performance, or (v) represents a sale on a bill-and-hold, guaranteed
sale, sale-and-return, sale on approval, consignment, cash-on-delivery or any
other repurchase or return basis;

(h)for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Loan Party;

(i)with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j)which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) has had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws, (iv)
has admitted in writing its inability, or is generally unable to, pay its debts
as they become due, (v) become insolvent, or (vi) ceased operation of its
business;

(k)which is owed by any Account Debtor which has sold all or a substantially all
of its assets;

(l)which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada (other than the Province of Newfoundland)
or (ii) is not organized under applicable law of the U.S., any state of the
U.S., Canada, or any province of Canada (other than the Province of
Newfoundland) unless, in either case, such Account is backed by a Letter of
Credit acceptable to the Agent in its Permitted Discretion which is in the
possession of the Agent;

(m)which is owed in any currency other than U.S. dollars;

(n)which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit acceptable to the Agent (in
its Permitted Discretion) which is in the possession of the Agent, or (ii) the
government of the U.S., or

17

--------------------------------------------------------------------------------

 

any department, agency, public corporation, or instrumentality thereof, unless
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et
seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary to perfect the
Lien of the Agent in such Account have been complied with to the Agent’s
satisfaction in its Permitted Discretion;

(o)which is owed by any Affiliate, director or executive officer of any Loan
Party;

(p)which, when added to all other Accounts owing to the Loan Parties by the
applicable Account Debtor or any of its Affiliates, does not exceed in face
amount (i) in the case of commercial Account Debtors, 2.0% of the total Eligible
Accounts Receivable and (ii) in the case of residential Account Debtors, 1.0% of
the total Eligible Accounts Receivable;

(q)which is owed by an Account Debtor or any Affiliate of such Account Debtor to
which any Loan Party is indebted, but only to the extent of such indebtedness;

(r)which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(s)which is evidenced by any promissory note, chattel paper, or instrument;

(t)which is owed by an Account Debtor located in any jurisdiction which requires
filing of a “Notice of Business Activities Report” or other similar report in
order to permit such Loan Party to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Loan Party has filed such
report or qualified to do business in such jurisdiction;

(u)with respect to which such Loan Party has made any agreement with the Account
Debtor for any reduction thereof, other than discounts and adjustments given in
the ordinary course of business; or

(v)which the Agent determines (in its Permitted Discretion) may not be paid by
reason of the Account Debtor’s inability to pay or which the Agent otherwise
determines (in its Permitted Discretion) is unacceptable for any reason
whatsoever.

“Eligible Carrier” means each of the carriers and pipeline companies listed on
Schedule 1.1 or otherwise approved from time to time by the Agent in its
Permitted Discretion.

“Eligible Heating Oil and Other Fuel Inventory” means, at any time, the
Inventory of a Loan Party consisting of propane, home heating oil, diesel fuel
and other petroleum derivative products, but excluding natural gas, which the
Agent determines in its Permitted Discretion is eligible as the basis for Credit
Extensions hereunder and as to which all of the following requirements have been
fulfilled to the reasonable satisfaction of the Agent:

(a)such Inventory is owned by such Loan Party, is subject to a first priority
perfected Lien in favor of the Agent, and is subject to no other Lien whatsoever
other than a Permitted Lien which does not have priority over the Lien in favor
of the Agent;

18

--------------------------------------------------------------------------------

 

(b)such Inventory is not held on consignment;

(c)such Inventory is of customary quality and meets all standards applicable to
such Inventory, its use or sale imposed by any Governmental Authority having
regulatory authority over such matters;  

(d)such Inventory is of a type sold in the ordinary course of the business of
such Loan Party;

(e)such Inventory is located within the United States (i) in the Buckeye or
Colonial pipeline systems, (ii) in commercial storage facilities; (iii) at one
of the locations listed in Exhibit A to the Security Agreement; or (iv) in
transit to a location described in the foregoing clause (i), (ii) or (iii) with
an Eligible Carrier;

(f)such Inventory does not constitute goods in transit unless it is in transit
with an Eligible Carrier;

(g)such Inventory is stored in storage facilities of such Loan Party or in
commercial storage facilities and if located in a warehouse or other facility
leased by such Loan Party, the lessor has delivered to the Agent a waiver,
consent and agreement in form and substance satisfactory to the Agent (in its
Permitted Discretion) or a Reserve for rent, charges, and other amounts due or
to become due with respect to such warehouse or facility has been established by
the Agent in its Permitted Discretion; provided that any such Inventory stored
in any particular commercial storage facility or warehouse does not in the
aggregate exceed 15% of the total Eligible Heating Oil and Other Fuel Inventory;

(h)such Inventory has not been delivered to a customer of such Loan Party
(regardless of whether such delivery is on a consignment basis) and has not been
returned by any customer; and

(i)in the case of any Inventory consisting of any petroleum derivative products
other than home heating oil, such Inventory does not exceed 10% of the total
Eligible Heating Oil and Other Fuel Inventory.

“Eligible Inventory” means all Eligible Heating Oil and Other Fuel Inventory and
all Eligible Other Inventory.

“Eligible Machinery and Equipment” means, at any time, the Machinery and
Equipment (other than Vehicles and items included in the definition of Eligible
Other Inventory) of a Loan Party then used or useful in such Loan Party’s
business, which the Agent determines in its Permitted Discretion is eligible as
the basis for Credit Extensions hereunder and as to which all of the following
requirements have been fulfilled to the reasonable satisfaction of the Agent:  

(a)such Machinery and Equipment (i) is owned by such Loan Party, (ii) is subject
to a first priority perfected Lien in favor of the Agent and (iii) is subject to
no other Lien whatsoever other than a Permitted Lien which does not have
priority over the Lien in favor of the Agent;

19

--------------------------------------------------------------------------------

 

(b)the full purchase price for such Machinery and Equipment has been paid by
such Loan Party;

(c)such Machinery and Equipment is located on premises (i) owned by such Loan
Party, which premises are subject to a first priority perfected Lien in favor of
the Agent and to no other Lien whatsoever other than a Permitted Lien which does
not have priority over the Lien in favor of the Agent or (ii) leased by such
Loan Party with respect to which the Agent has received waiver, consent and
agreement in form and substance satisfactory to the Agent;

(d)such Machinery and Equipment is in reasonable repair and working order and is
used or held for use by such Loan Party in the ordinary course of business of
such Loan Party;

(e)such Machinery and Equipment is not subject to any agreement which materially
restricts the ability of the Loan Parties to use, sell, transport or dispose of
such Machinery and Equipment or which materially restricts the Agent’s ability
to take possession of, sell or otherwise dispose of such Machinery and
Equipment; and

(f)such Machinery and Equipment does not constitute “fixtures” under the
applicable laws of the jurisdiction in which such Machinery and Equipment is
located;

provided, however, that with respect to any item of Machinery or Equipment which
is subject to a Permitted Lien and which satisfies each of the eligibility
criteria set forth above, only that portion of such item which is in excess of
the amount secured by such Permitted Lien shall be deemed to constitute Eligible
Machinery and Equipment.

“Eligible Other Inventory” means, at any time, the Inventory of a Loan Party
consisting of furnaces, boilers and other heating components and replacement
parts, air conditioner and air conditioning components, water purifying
equipment and parts, and other related equipment and parts held for resale in
the ordinary course of business, but excluding Eligible Heating Oil and Other
Fuel Inventory, which the Agent determines in its Permitted Discretion is
eligible as the basis for Credit Extensions hereunder.  Without limiting the
Agent’s discretion provided herein, Eligible Other Inventory shall not include
any Inventory:

(a)which is not subject to a first priority perfected Lien in favor of the
Agent;

(b)which is subject to any Lien other than (i) a Lien in favor of the Agent and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent;

(c)which is, in the Agent’s Permitted Discretion, slow moving, obsolete,
unmerchantable, defective, unfit for sale, not salable at prices approximating
at least the cost of such Inventory in the ordinary course of business or
unacceptable due to age, type, category and/or quantity;

(d)with respect to which any covenant, representation, or warranty contained in
this Agreement or the Security Agreement has been breached or is not true;

20

--------------------------------------------------------------------------------

 

(e)which does not conform to all standards imposed by any Governmental
Authority;

(f)which is not located in the U.S. or is in transit with a common carrier from
vendors and suppliers;

(g)which is located in any location leased by such Loan Party unless (i) the
lessor has delivered to the Agent a Collateral Access Agreement or (ii) a
Reserve for rent, charges, and other amounts due or to become due with respect
to such facility has been established by the Agent in its Permitted Discretion;

(h)which is located in any third party warehouse or is in the possession of a
bailee and is not evidenced by a Document, unless (i) such warehouseman or
bailee has delivered to the Agent a Collateral Access Agreement and such other
documentation as the Agent may require or (ii) an appropriate Reserve has been
established by the Agent in its Permitted Discretion;

(i)which is the subject of a consignment by such Loan Party as consignor;

(j)which is perishable;

(k)which contains or bears any Intellectual Property Rights licensed to such
Loan Party unless the Agent is satisfied in its Permitted Discretion that it may
sell or otherwise dispose of such Inventory without (i) infringing the rights of
such licensor, (ii) violating any contract with such licensor, or (iii)
incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;

(l)which is not reflected in a current inventory report of such Loan Party; or

(m)which the Agent otherwise determines in its Permitted Discretion is
unacceptable for any reason whatsoever.

provided, however, that with respect to any item of Equipment which is subject
to a Permitted Lien and which satisfies each of the eligibility criteria set
forth above, only that portion of such item which is in excess of the amount
secured by such Permitted Lien shall be deemed to constitute Eligible Other
Inventory.

“Eligible Vehicles” means, at any time, the Equipment of a Loan Party consisting
of trucks, vans and other vehicles used to transport home heating oil, diesel
fuel and other petroleum derivative products and other Inventory (other than
propane and natural gas), or are used primarily in connection with the
provisions of service to customers, which the Agent determines in its Permitted
Discretion is eligible as the basis for Credit Extensions hereunder and as to
which all of the following requirements have been fulfilled to the reasonable
satisfaction of the Agent:  

(a)such Equipment (i) is owned by such Loan Party, (ii) is subject to a first
priority perfected Lien in favor of the Agent and (iii) is subject to no other
Lien

21

--------------------------------------------------------------------------------

 

whatsoever other than a Permitted Lien which does not have priority over the
Lien in favor of the Agent;

(b)the full purchase price for such Equipment has been paid by such Loan Party;

(c)such Equipment is located on premises (i) owned by such Loan Party, which
premises are subject to a first priority perfected Lien in favor of the Agent
and to no other Lien whatsoever other than a Permitted Lien which does not have
priority over the Lien in favor of the Agent, (ii) leased by such Loan Party
with respect to which the Agent has received waiver, consent and agreement in
form and substance satisfactory to the Agent, or (iii) is both (A) currently
being tracked by a Loan Party pursuant to a GPS or other similar system and (B)
“at or in transit to” a Loan Party location, the home of the driver of such
Equipment or other location pursuant to a legitimate business purpose;

(d)such Equipment is in reasonable repair and working order and is used or held
for use by such Loan Party in the ordinary course of business of such Loan
Party;

(e)such Equipment is not subject to any agreement which materially restricts the
ability of the Loan Parties to use, sell, transport or dispose of such Equipment
or which materially restricts the Agent’s ability to take possession of, sell or
otherwise dispose of such Equipment; and

(f)such Equipment does not constitute “fixtures” under the applicable laws of
the jurisdiction in which such Equipment is located;

provided, however, that with respect to any item of Equipment which is subject
to a Permitted Lien and which satisfies each of the eligibility criteria set
forth above, only that portion of such item which is in excess of the amount
secured by such Permitted Lien shall be deemed to constitute Eligible Vehicles.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, including without limitation common laws, judicial decisions,
regulations, ordinances, rules, judgments, orders, decrees, plans, injunctions,
permits, concessions, grants, franchises, licenses, agreements and other
governmental restrictions relating to (a) the protection of the environment, (b)
the effect of the environment on human health, (c) emissions, discharges or
releases of Materials of Environmental Concern into the environment, or (d) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern or the clean-up or
other remediation thereof.

“Equipment” has the meaning specified in the Security Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Event” means (a) a Reportable Event with respect to any Plan, (b) a
determination that any Plan is, or is expected to be, in “at risk” status
(within the meaning of Section 430 of the Code or Title IV of ERISA), (c) the
taking of any steps to terminate any Plan,

22

--------------------------------------------------------------------------------

 

the incurrence by Loan Party or any Controlled Group member of any liability
under Title IV of ERISA with respect to the termination of any Plan, or the
receipt by any Loan Party or any Controlled Group member from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (d) the withdrawal by any
Loan Party or any Controlled Group member from any Multiemployer Plan or the
initiation of steps to do so, (e) receipt by any Loan Party or any Controlled
Group member of a notice that any Multiemployer Plan is, or is expected to be,
Insolvent or in “endangered” or “critical status” (within the meaning of Section
432 of the Code or Section 305 or Title IV of ERISA), (f) any Loan Party or any
Controlled Group member has incurred or is reasonably expected to incur, any
Withdrawal Liability to one or more Multiemployer Plans, or (g) any failure by
any Single Employer Plan to satisfy the minimum funding standards (within the
meaning of Sections 412 or 430 of the Code or Section 302 of ERISA) applicable
to such Single Employer Plan, whether or not waived, or the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Associated (or any successor Person), as in effect
from time to time.

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.13, bears interest at the Eurodollar Rate.

“Eurodollar Base Rate” means, with respect to any Eurodollar Advance for any
Interest Period, the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays
such rate (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period.  If
the Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to Dollars, then the Eurodollar Base
Rate shall be the Interpolated Rate at such time; provided that if the Screen
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.  “Interpolated Rate” means, at any time, for any Interest
Period, the rate per annum (rounded to the same number of decimal places as the
Screen Rate) determined by the Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Screen Rate for the longest
period (for which that Screen Rate is available in Dollars) that is shorter than
the Impacted Interest Period and (b) the Screen Rate for the shortest period
(for which that Screen Rate is available for Dollars) that exceeds the Impacted
Interest Period, in each case, at such time; provided that if the Eurodollar
Base Rate or Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.13, bears interest at the Eurodollar Rate.

23

--------------------------------------------------------------------------------

 

“Eurodollar Rate” means, with respect to any Eurodollar Advance for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the sum of (a) the product of (i) the Eurodollar Base Rate
for such Interest Period multiplied by (ii) the Statutory Reserve Rate plus (b)
the Applicable Margin.

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess, if
any of (a) Consolidated EBITDA for such fiscal year (which for purposes of this
definition of “Excess Cash Flow”, notwithstanding anything in the definition of
“Consolidated EBITDA” to the contrary, shall not include the pro forma effect of
any Material Acquisition) over (b) the sum, without duplication, of (i)
Consolidated Interest Expense for such fiscal year, (ii) expense for taxes
actually paid by the Parent and its Subsidiaries in cash during such fiscal
year, (iii) the aggregate amount actually paid by the Parent and its
Subsidiaries in cash during such fiscal year on account of Capital Expenditures
(excluding the principal amount of Indebtedness incurred in connection with such
expenditures and any such expenditures financed with the proceeds of any
Reinvestment Deferred Amount), (iv) the aggregate amount actually paid by the
Parent and its Subsidiaries in cash during such fiscal year for Acquisitions,
(v) the aggregate amount of regular dividends or distributions paid in cash
during such fiscal year as permitted under Section 6.16, (vi) deferred charges
and expenses incurred in connection with financing transactions and (vii) the
aggregate amount actually paid by the Parent and its Subsidiaries in cash during
such fiscal year in respect of any Plan.

“Excess Cash Flow Application Date” is defined in Section 2.16(e).

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and counterparty applicable to such Swap Obligations, and agreed by the Agent.
If a Swap Obligation arises under a master agreement governing more than one
Swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swaps for which such guarantee or security interest is
or becomes illegal.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, (i) Taxes imposed on its overall revenue or net
income, branch profits Taxes, and franchise taxes (imposed in lieu of net income
taxes) imposed on it, by (a) the jurisdiction under the laws of which such
Lender or the Agent is incorporated or organized or (b) the jurisdiction in
which the Agent’s or such Lender’s principal executive office or such Lender’s
applicable Lending Installation is located, (ii) in the case of a Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (a) such

24

--------------------------------------------------------------------------------

 

Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 3.7) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 3.5, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office and (iii) any U.S.
federal withholding Taxes imposed under FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Credit Agreement” has the meaning specified in the Recitals hereto.

“Existing Lenders” has the meaning specified in the Recitals hereto.

“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.1A that have been issued prior to the Effective Date by the LC Issuers
identified on Schedule 1.1A.

“Existing Mortgages” means each of the mortgages, deeds of trust or other
agreements made pursuant to the Existing Credit Agreement by any Loan Party in
favor of the Agent for the benefit of the Agent and the Lenders.

“Existing Term Loans” has the meaning specified for the term “Term Loans” under
the Existing Credit Agreement.

“Facility” means the credit facility described in Section 2.1 hereof to be
provided to the Borrower on the terms and conditions set forth in this
Agreement.

“Facility LC” is defined in Section 2.1.2(a).  

“Facility LC Application” is defined in Section 2.1.2(c).

“Facility LC Collateral Account” is defined in Section 2.1.2(j).

“Facility Termination Date” means December 4, 2024 or any earlier date on which
(a) the Aggregate Revolving Commitment is reduced to zero or otherwise
terminated pursuant to the terms hereof and (b) the Term Loan is not
outstanding.  

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amendment or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements in respect thereof (and any legislation,
regulations or other official guidance pursuant to, or in respect of, such
intergovernmental agreements).  

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as  shall be set forth on the Federal Reserve Bank
of New York’s Website  from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal

25

--------------------------------------------------------------------------------

 

funds rate; provided that if the Federal Funds Effective Rate as so determined
would be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Fee Letter” means, collectively, (i) that certain Fee Letter, dated as of
November 6, 2019, between Chase and the Borrower, (ii) that certain Fee Letter,
dated as of November 6, 2019, between Bank of America, N.A. and the Borrower and
(iii) that certain Fee Letter, dated as of November 6, 2019, between Citizens
Bank, N.A. and the Borrower.

“Financial Contract” of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (b) any Rate Management Transaction.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“Fiscal Month” means the calendar month.

“Fiscal Quarter” means any of the quarterly accounting periods of the Parent,
ending on December 31, March 31, June 30 and September 30 of each year.

“Fiscal Year” means any of the annual accounting periods of the Parent ending on
September 30 of each year.

“Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of each
Fiscal Month of the Parent for the then most-recently ended 12 Fiscal Months, of
(a) Consolidated EBITDA minus the unfinanced portion of Consolidated Capital
Expenditures (excluding, for each such period, actual Capital Expenditures in
respect of propane tanks in an amount not to exceed $6,500,000) minus taxes paid
in cash to (b) Consolidated Fixed Charges, all calculated for the Parent and its
Subsidiaries on a consolidated basis.

“Fixtures” has the meaning specified in the Security Agreement.

“Flood Insurance Laws” means collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

“Floating Rate” means, for any day, a rate per annum equal to (a) the Alternate
Base Rate for such day plus (b) the Applicable Margin, in each case changing
when and as the Alternate Base Rate changes.

26

--------------------------------------------------------------------------------

 

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.13, bears interest at the Floating Rate.

“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.13, bears interest at the Floating Rate.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” means as to any Person, all Indebtedness (other than Indebtedness
described in clause (h) of the definition thereof with respect to letters of
credit to the extent not drawn) of such Person that matures more than one year
from the date of its creation or matures within one year from such date but is
renewable or extendible, at the option of such Person, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including all current maturities and current sinking
fund payments in respect of such Indebtedness whether or not required to be paid
within one year from the date of its creation and, in the case of the Borrower,
Indebtedness in respect of the Loans.

“Funding Account” is defined in Section 2.5.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.5.

“General Partner” means Kestrel Heat LLC, a Delaware limited liability
company.  

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government.

“Guaranteed Obligations” is defined in Section 15.1.

“Guarantor” means the Parent, the Borrower, PHI and each of the Parent’s other
direct or indirect Domestic Subsidiaries (excluding CaptiveCo), including any
Person who becomes a Loan Party pursuant to a Joinder Agreement and their
successors and assigns.

“Guaranty” means Article XV of this Agreement.

“IBA” has the meaning assigned to such term in Section 1.3.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurodollar Base Rate.”

27

--------------------------------------------------------------------------------

 

“Indebtedness” of a Person means such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person, (d)
obligations which are evidenced by notes, acceptances, or other instruments, (e)
obligations of such Person to purchase securities or other Property arising out
of or in connection with the sale of the same or substantially similar
securities or Property or any other Off-Balance Sheet Liabilities, (f)
Capitalized Lease Obligations, (g) Contingent Obligations for which the
underlying transaction constitutes Indebtedness under this definition, (h) the
maximum available stated amount of all letters of credit or bankers’ acceptances
created for the account of such Person and, without duplication, all
reimbursement obligations with respect to letters of credit, (i) Net
Mark-to-Market Exposure under all Rate Management Transactions, (j) obligations
of such Person under any Sale and Leaseback Transaction, (k) obligations under
any liquidated earn-out and (l) any other obligation for borrowed money or other
financial accommodation which in accordance with GAAP would be shown as a
liability on the consolidated balance sheet of such Person.

“Indemnified Taxes”means any and all Taxes, but excluding Excluded Taxes imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document, and, to the extent not otherwise described,
Other Taxes.

“Insolvent” with respect to any Multiemployer Plan means the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property Rights” means, with respect to any Person, all of such
Person’s Patents, Copyrights, Trademarks, and Licenses, all other rights under
any of the foregoing, all extensions, renewals, reissues, divisions,
continuations and continuations-in-part of any of the foregoing, and all rights
to sue for past, present, and future infringement of any of the foregoing.

“Intercompany Notes” is defined in Section 6.17(e).

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
Representative pursuant to this Agreement.  Such Interest Period shall end on
the day which corresponds numerically to such date one, two, three or six months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month.  If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided however, that if said next succeeding Business
Day falls in a new calendar month, such Interest Period shall end on the
immediately preceding Business Day.

“Interpolated Rate” is defined in the definition of “Eurodollar Base Rate”.

“Inventory” has the meaning specified in the Security Agreement.

28

--------------------------------------------------------------------------------

 

“Investment” of a Person means any (a) loan, advance, extension of credit (other
than accounts receivable arising in the ordinary course of business on terms
customary in the trade) or contribution of capital by such Person, (b) stocks,
bonds, mutual funds, partnership interests, notes, debentures, securities or
other Capital Stock owned by such Person, (c) any deposit accounts and
certificate of deposit owned by such Person, and (d) structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person; provided that any Rate Management Transaction entered into
in compliance with Section 6.17(i) shall not constitute an “Investment.”

“Joinder Agreement” is defined in Section 6.15(a).

“Kestrel Group” means Kestrel Energy Partners, LLC and any officers, directors
or employees of the General Partner owning equity interests in the General
Partner.

“LC Exposure” is defined in Section 2.24(c).

“LC Fee” is defined in Section 2.10(b).

“LC Issuer” means each of (a) Chase (or any subsidiary or Affiliate of Chase
designated by Chase) and (b) Bank of America, N.A.

“LC Obligations” means, at any time, the sum, without duplication, of (a) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (b) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

“LC Payment Date” is defined in Section 2.1.2(d).

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

“Lending Installation” means, with respect to a Lender, the LC Issuer or the
Agent, the office, branch, subsidiary or Affiliate of such Lender, LC Issuer or
the Agent listed on the signature pages hereof or on a Schedule or otherwise
selected by such Lender, the LC Issuer or the Agent pursuant to Section 2.23.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“Licenses” shall have the meaning given to such term in the Security Agreement.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

29

--------------------------------------------------------------------------------

 

“Loan Documents” means this Agreement, any Notes, the Facility LC Applications,
the Collateral Documents, the Guaranty and all other agreements, instruments,
documents and certificates identified in Section 4.1 executed and delivered to,
or in favor of, the Agent or any Lenders and including all other pledges, powers
of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to the Agent or any Lender in connection with the Agreement or the
transactions contemplated thereby, but shall not include agreements in
connection with Rate Management Transactions.  Any reference in the Agreement or
any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to the Agreement or such Loan
Document as the same may be in effect at any and all times such reference
becomes operative.

“Loan Parties” means the Parent, the Borrower, PHI and each other Guarantor.

“Loans” means, with respect to a Lender, such Lender’s loans made pursuant to
Article II (or any conversion or continuation thereof), including Non-Ratable
Loans, Swingline Loans, Overadvances and Protective Advances.

“Machinery” has the meaning specified in the Security Agreement.

“Margin Stock” is defined in Section 5.13.

“Management Fees and Expenses” means any amounts paid by a Loan Party in respect
of any management, consulting or other similar arrangement with an equity holder
or Affiliate of a Loan Party (other than another Loan Party).

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, Property, condition (financial or otherwise) or prospects of the
Parent and its Subsidiaries taken as a whole or (b) the validity or
enforceability of any of the Loan Documents or the rights and remedies of the
Agent, the LC Issuer and the Lenders thereunder.

“Material Indebtedness” means Indebtedness in an outstanding principal amount of
$1,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than U.S. dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Material Real Property” means real property not subject to a mortgage, deed of
trust or other similar instrument (other than pursuant hereto) that (i) is owned
in fee by any Loan Party and is not subject to a ground lease in favor of any
other Person as lessee, (ii) is located in the United States and (iii) (A) has
been developed with a facility used of useful in the business of the Loan
Parties with respect to which a certificate of occupancy or temporary
certificate of occupancy or the local equivalent thereof (or any other similar
proof of completion) shall have

30

--------------------------------------------------------------------------------

 

been issued by the relevant Governmental Authority or (B) is undeveloped and has
a book value (excluding soft costs) of at least $100,000.

“Materials of Environmental Concern” means (a) any and all hazardous air
pollutants, criteria air pollutants, pollutants, contaminants, hazardous
substances, hazardous materials, hazardous wastes, solid wastes or toxic
substances, or any other term of similar regulatory import, as defined in the
Clean Air Act of 1970, as amended, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, the Resource Conservation
and Recovery Act of 1976, as amended, the Hazardous Materials Transportation Act
of 1975, as amended, or any other applicable Environmental Law, each as amended,
and the regulations promulgated thereunder, (b) any substance or materials
listed as hazardous or toxic, or any other term of similar regulatory import, in
the United States Department of Transportation Table, or by the Environmental
Protection Agency or any successor agency or under any applicable federal,
state, local or foreign laws or regulations, (c) any asbestos, poly-chlorinated
biphenyls, urea formaldehyde foam, explosives or radioactive waste, (d) any
gasoline or petroleum (including crude oil or any fraction thereof) or petroleum
products, or (e) any other chemical, material or substance which is not
classified as hazardous or toxic, or any other term of similar regulatory
import, but exposure to which is prohibited, limited or regulated by any
applicable federal, state, local or foreign authority or other Governmental
Authority having jurisdiction over the Material Real Property, including,
without limitation, propane and any related petroleum products or by-products.

“Maximum Liability” is defined in Section 15.9.

“MIRE Event” shall mean if there are any property subject to a Mortgage at such
time, any increase, extension or renewal of any of the Commitments of Loans
(including any other incremental credit facilities hereunder, but excluding (i)
any continuation or conversion of borrowings, (ii) the making of any Loan or
(iii) the issuance, renewal or extension of Letters of Credit).

“Modify” and “Modification” are defined in Section 2.1.2(a).

“Monthly Reports” is defined in Section 4.1(m).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Agent, for the benefit of the Agent and the
Lenders, on real Property of a Loan Party, including the Existing Mortgages and
any amendments, modifications or supplements thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Parent or any member of the Controlled Group is obligated
to make contributions.

“Net Cash Proceeds” means, if in connection with (a) an asset disposition, cash
proceeds net of (i) commissions and other reasonable and customary transaction
costs, fees and expenses properly attributable to such transaction and payable
by such Loan Party in connection therewith

31

--------------------------------------------------------------------------------

 

(in each case, paid to non-Affiliates), (ii) transfer taxes, (iii) amounts
payable to holders of senior Liens on such asset (to the extent such Liens
constitute Permitted Liens hereunder), if any, and (iv) an appropriate reserve
for income taxes in accordance with GAAP established in connection therewith,
(b) the issuance or incurrence of Indebtedness, cash proceeds net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith or, (c) an equity issuance, cash proceeds net of
underwriting discounts and commissions and other reasonable costs paid to
non-Affiliates in connection therewith.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions.  As used in
this definition, “unrealized losses” means the fair market value of the cost to
such Person of replacing such Rate Management Transaction as of the date of
determination (assuming the Rate Management Transaction were to be terminated as
of that date), and “unrealized profits” means the fair market value of the gain
to such Person of replacing such Rate Management Transaction as of the date of
determination (assuming such Rate Management Transaction were to be terminated
as of that date).For the avoidance of doubt, “Net Mark-to-Market Exposure” shall
not include the upfront cost of purchasing call or put options.

“Net Orderly Liquidation Value” means, with respect to Inventory, Equipment or
Machinery of any Person, the net orderly liquidation value thereof as determined
after the Effective Date in a manner acceptable to the Agent (in its Permitted
Discretion) by an appraiser reasonably acceptable to the Agent.

“Non-Consenting Lender” is defined in Section 8.3(d).

“Non-Paying Guarantor” is defined in Section 15.10.

“Non-Ratable Loan” and “Non-Ratable Loans” are defined in Section 2.1.3.

“Non-Seasonal Availability Amount” means $300,000,000; provided that, if the
Aggregate Revolving Commitment is increased pursuant to Section 2.17 hereof, the
Non-Seasonal Availability Amount shall (if the Borrower so elects on the
effective date of any such increase) be deemed to be an amount equal to the
Non-Seasonal Availability Amount in effect immediately prior to such increase
plus an amount equal to up to the aggregate amount of such increase and all
prior increases in Aggregate Revolving Commitments (to the extent such increased
Aggregate Revolving Commitments have not since been terminated or reduced in
accordance with this Agreement) made pursuant to Section 2.17.

“Non-U.S. Lender” is defined in Section 3.5(d).

“Note” is defined in Section 2.22(d).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any

32

--------------------------------------------------------------------------------

 

day that is not a Business Day, for the immediately preceding Business Day);
provided that if none of such rates are published for any day that is a Business
Day, the term “NYFRB Rate” means the rate for a federal funds transaction quoted
at 11:00 a.m. on such day received by the Agent from a federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates as so determined be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

“Obligations” means, collectively, all unpaid principal of and accrued and
unpaid interest on (including interest accruing after the maturity of the Loans
and Reimbursement Obligations and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) the Loans,
all LC Obligations, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Agent, the LC Issuer or any indemnified party
arising under the Loan Documents; provided, that for purposes of determining any
Guarantor Obligations of any Guarantor under this Agreement, the definition of
“Obligations” shall not create any guarantee of (or grant of security interest
by any Guarantor to support, if applicable) any Excluded Swap Obligations of
such Guarantor.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any Sale and
Leaseback Transaction which is not a Capitalized Lease, (c) any indebtedness,
liability or obligation under any so-called “synthetic lease” transaction
entered into by such Person, or (d) any indebtedness, liability or obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheets of such Person, but excluding from this clause (d) Operating
Leases.

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Operating Lease Obligations” means, as at any date of determination, the amount
obtained by aggregating the present values, determined in the case of each
particular Operating Lease by applying a discount rate (which discount rate
shall equal the discount rate which would be applied under GAAP if such
Operating Lease were a Capitalized Lease) from the date on which each fixed
lease payment is due under such Operating Lease to such date of determination,
of all fixed lease payments due under all Operating Leases of the Parent and its
Subsidiaries.

“Other Taxes” is defined in Section 3.5(b).

“Overadvances” has the meaning specified in Section 2.1.4(c).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on

33

--------------------------------------------------------------------------------

 

its public website from time to time, and published on the next succeeding
Business Day by the NYFRB as an overnight bank funding rate.

“Parent” means Star Group, L.P., a Delaware limited partnership.

“Parent Subordinated Debt” is defined in Section 6.31.

“Participants” is defined in Section 12.2(a).

“Participant Register” is defined in Section 12.2(c).

“Patents” shall have the meaning given to such term in the Security Agreement.

“Paying Guarantor” is defined in Section 15.10.

“Payment Date” means (a) with respect to interest payments due on any Floating
Rate Loan, the first day of each calendar month and the Facility Termination
Date, (b) with respect to interest payments due on any Eurodollar Loan, (i) the
last day of the applicable Interest Period, (ii) in the case of any Interest
Period in excess of three months, the day which is three months after the first
day of such Interest Period and (iii) the date on which such Eurodollar Loan is
prepaid, whether by acceleration or otherwise, and the Facility Termination
Date, and (c) with respect to any payment of LC Fees, Unused Commitment Fees or
fronting fees in respect of Letters of Credit, the first day of each calendar
month and the Facility Termination Date.

“Payoff Amount” is defined in the definition of “Facility Termination Date”.  

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:

(a)such Acquisition is not a hostile or contested acquisition;

(b)the business acquired in connection with such Acquisition is (i) located in
the U.S., (ii) organized under U.S. and applicable state laws, and (iii) except
for assets not constituting more than 5% of the assets acquired in such
Acquisition, not engaged, directly or indirectly, in any line of business other
than the businesses in which the Loan Parties are engaged on the Effective Date
and any business activities that are substantially similar, related, or
incidental thereto;

(c)both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct (except (i) any such
representation or warranty which relates to a specified prior date and (ii) to
the extent the Agent and the Lenders have been notified in writing by the Loan
Parties that any representation or warranty is not correct and the Required
Lenders have explicitly waived in writing compliance with such representation or
warranty) and no Default or Unmatured Default exists, will exist, or would
result therefrom;

34

--------------------------------------------------------------------------------

 

(d)if the consideration for such Acquisition is greater than $5,000,000, as soon
as available, but not less than ten days prior to such Acquisition, the Borrower
Representative has provided the Lenders (i) notice of such Acquisition and (ii)
a copy of all business and financial information reasonably requested by the
Agent, including pro forma historical and projected financial information and
cash flow and Availability calculations provided in a manner reasonably
acceptable to the Agent;

(e)if the Accounts and Inventory acquired in connection with such Acquisition
are proposed to be included in the determination of the Borrowing Base, the
Agent shall have conducted an audit and field examination of such Accounts and
Inventory to its reasonable satisfaction;

(f)the purchase price of such Acquisition does not exceed $25,000,000;

(g)if such Acquisition is an acquisition of the Capital Stock of a Person, the
Acquisition is structured so that the acquired Person shall become a
Wholly-Owned Subsidiary of the Borrower or PHI and, to the extent required by
Section 6.15(a), a Loan Party pursuant to the terms of this Agreement;  

(h)if such Acquisition is an acquisition of assets, the Acquisition is
structured so that the Borrower or a Guarantor shall acquire such assets;

(i)if such Acquisition is an acquisition of Capital Stock, such Acquisition will
not result in any violation of Regulation U;

(j)no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect;

(k)in connection with an Acquisition of the Capital Stock of any Person, all
Liens on property of such Person shall be terminated unless the Agent in its
Permitted Discretion consents otherwise, and in connection with an Acquisition
of the assets of any Person, all Liens on such assets shall be terminated;

(l)the Borrower Representative shall certify (and provide the Agent with a pro
forma calculation in form and substance reasonably satisfactory to the Agent),
on its behalf and on behalf of the Borrower, to the Agent and the Lenders that,
after giving effect to the completion of such Acquisition, Availability (with
any Suppressed Availability being included in each calculation of Availability
pursuant to this clause (l)) was not less than $40,000,000 for any period of
three consecutive days during the six-month period ending on the date on which
such Acquisition was consummated and is not projected to be less than
$40,000,000 during the six-month period immediately after consummation of such
Acquisition (with such projected Availability to be determined by reference to
the average projected Availability on the last day of each of the relevant six
months), in each case on a pro forma basis which includes all consideration
given in connection with such Acquisition, other than Capital Stock of the
Borrower delivered to

35

--------------------------------------------------------------------------------

 

the seller(s) in such Acquisition, as having been paid in cash at the time of
making such Acquisition; and

(m)no Default exists or would result therefrom.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Liens” is defined in Section 6.21.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Petro” has the meaning specified in the preamble hereto.

“PHI” means Petro Holdings, Inc., a Minnesota corporation.

“Plan” means any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA and in respect of
which any Loan Party or any member of the Controlled Group is (or, if such Plan
were terminated, would under Section 4062 or Section 4069 of ERISA be deemed to
be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Agent) or any
similar release by the Federal Reserve Board (as determined by the Agent). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced or quoted as being effective.

“Privacy Policies” is defined in Section 5.15.

“Project Friday Disposition” means the sale of certain assets of the Borrower,
PHI and their Subsidiaries separately identified to the Lenders as Project
Friday.

“Projections” is defined in Section 6.1(d).

“Proposed Change” is defined in Section 8.3(d).

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

36

--------------------------------------------------------------------------------

 

“Pro Rata Share” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Obligations, Non-Ratable Loans, Swingline loans or
Overadvances, a portion equal to a fraction the numerator of which is such
Lender’s Revolving Commitment and the denominator of which is the Aggregate
Revolving Commitment, (b) with respect to Protective Advances or with respect to
all Credit Extensions in the aggregate prior to the Facility Termination Date, a
portion equal to a fraction the numerator of which is such Lender’s Commitment
and the denominator of which is the Aggregate Commitment, (c) with respect to
Protective Advances or with respect to all Credit Extensions in the aggregate
after the Facility Termination Date, a portion equal to a fraction the numerator
of which is such Lender’s Credit Exposure and the denominator of which is the
Aggregate Credit Exposure and (d) with respect to Term Loans, a portion equal to
a fraction, the numerator of which is such Lender’s Term Commitment and the
denominator of which is the Aggregate Term Commitment or, if the Aggregate Term
Commitment has been terminated, a portion equal to a fraction, the numerator of
which is such Lender’s Term Credit Exposure and the denominator of which is the
Aggregate Term Credit Exposure; provided that, in the case of Section 2.24 when
a Defaulting Lender shall exist, any Defaulting Lender’s Commitment hereunder
shall be disregarded for purposes of calculating a Lender’s Pro Rata Share.

“Protective Advances” is defined in Section 2.1.4(a).

“Purchasers” is defined in Section 12.3(a).

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.16.

“Qualified Keepwell Provider” means, in respect of any Swap Obligation, each
Loan Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Management Transactions, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including any Commodity
Hedging Agreement and any other agreement with respect thereto) now existing or
hereafter entered by any Loan Party which is a rate swap, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction,

37

--------------------------------------------------------------------------------

 

currency option or any other similar transaction (including any option with
respect to any of these transactions) or any combination thereof, whether linked
to one or more interest rates, foreign currencies, commodity prices, equity
prices or other financial measures.

“RCRA” is defined in Section 5.18(b).

“Reference Period” is defined in the definition of “Consolidated EBITDA”.

“Regions Cash Collateral Account” means the account established by the Borrower
from time to time for the purpose of cash collateralizing obligations with
respect to certain Commodity Hedging Agreements previously entered into with
Regions Bank (such obligations, the “Regions Hedge Obligations”)

“Regions Hedge Obligations” has the meaning specified in the definition of
“Regions Cash Collateral Account”.

“Register” is defined in Section 12.3(d).

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of said
Board relating to reserve requirements applicable to member banks of the Federal
Reserve System.

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.1.2 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

“Reinvestment Deferred Amount” means with respect to any asset disposition, the
aggregate Net Cash Proceeds received in connection therewith that are not
applied to prepay the Obligations pursuant to Section 2.16(b)(i) as a result of
the delivery of a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by the Borrower
Representative stating that no Default or Unmatured Default has occurred and is
continuing and that a Loan Party intends and expects to use all or a specified
portion of the Net Cash Proceeds of an asset disposition to consummate a
Permitted Acquisition and/or acquire assets useful in its business (other than
current assets).

“Reinvestment Prepayment Amount” means with respect to any asset disposition,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to consummate Permitted
Acquisitions and/or acquire assets useful in the Borrower’s business (other than
current assets).

“Reinvestment Prepayment Date” means with respect to any asset disposition, the
earlier of (a) the date occurring twelve months after such asset disposition and
(b) the date on which a

38

--------------------------------------------------------------------------------

 

Loan Party shall have determined not to, or shall have otherwise ceased to,
consummate Permitted Acquisitions and/or acquire assets useful in its business
with all or any portion of the relevant Reinvestment Deferred Amount.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.

“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
days of the occurrence of such event, provided, however, that a failure to meet
the minimum funding standards of Sections 412 and 430 of the Code and of Section
302 of ERISA shall be a Reportable Event regardless of the issuance of any such
waiver of the notice requirement in accordance with either Section 4043(a) of
ERISA or Section 412(d) of the Code.

“Reports” means reports prepared by Chase or another Person showing the results
of appraisals, field examinations or audits pertaining to the Borrower’s and
PHI’s and their respective Subsidiaries’ assets from information furnished by or
on behalf of the Borrower, after Chase has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
Chase.

“Required Lenders” means Lenders in the aggregate having at least a majority of
the sum of (i) the Aggregate Revolving Commitment or, if the Aggregate Revolving
Commitment has been terminated, Lenders in the aggregate holding at least a
majority of the Aggregate Revolving Credit Exposure and (ii) the Aggregate Term
Commitment or, if the Aggregate Term Commitment has been terminated, Lenders in
the aggregate holding at least a majority of the Aggregate Term Credit Exposure.

“Required Revolving Lenders” means Lenders in the aggregate having at least a
majority of the Aggregate Revolving Commitment or, if the Aggregate Revolving
Commitment has been terminated, Lenders in the aggregate holding at least a
majority of the Aggregate Revolving Credit Exposure.

“Required Term Lenders” means Lenders in the aggregate having at least a
majority of the Aggregate Term Commitment or, if the Aggregate Term Commitment
has been terminated, Lenders in the aggregate holding at least a majority of the
Aggregate Term Credit Exposure.

“Reserves” means any and all reserves which the Agent deems necessary, in its
Permitted Discretion, to maintain (including, without limitation, reserves for
accrued and unpaid interest on the Secured Obligations, reserves for Banking
Services then provided or outstanding, volatility reserves (including reserves
for amounts owing with respect to obligations of the Loan Parties in respect of
any Commodity Hedging Agreements that are secured by the Collateral), reserves
for rent and usage fees at storage depots and other locations leased by any Loan
Party and for

39

--------------------------------------------------------------------------------

 

consignee’s, warehousemen’s and bailee’s charges, reserves for dilution of
Accounts, reserves for Inventory shrinkage, reserves for customs charges and
shipping charges related to any Inventory in transit, reserves for contingent
liabilities of any Loan Party, reserves for uninsured losses of any Loan Party,
reserves for through-put fees and reserves for taxes, fees, assessments, and
other governmental charges) with respect to the Collateral or any Loan Party.

“Revolving Commitment” means, for each Lender, the obligation of such Lender to
make Loans (other than Term Loans) to the Borrower, and participate in Facility
LCs issued upon the application of the Borrower, in an aggregate amount not
exceeding the amount set forth in Schedule I or as set forth in any Assignment
Agreement that has become effective pursuant to Section 12.3(c), as such amount
may be modified from time to time pursuant to the terms hereof.

“Revolving Credit Exposure” means, as to any Lender at any time, the sum of (a)
the aggregate principal amount of its Revolving Loans outstanding at such time,
plus (b) an amount equal to all accrued interest, fees and other charges under
this Agreement then owing to it, plus  (c) an amount equal to its Pro Rata Share
of the LC Obligations at such time, plus (d) an amount equal to its Pro Rata
Share of the aggregate principal amount of Non-Ratable Loans, Swingline Loans,
Overadvances and Protective Advances outstanding at such time.

“Revolving Lender” means each Lender holding a portion of the Aggregate
Revolving Commitments or, if the Aggregate Revolving Commitments have been
terminated, each Lender holding Aggregate Revolving Credit Exposure

“Revolving Loans” means the revolving loans extended by the Lenders to the
Borrower pursuant to Section 2.1.1 hereof.

“Risk-Based Capital Guidelines” is defined in Section 3.2.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the U.S. government
(including those maintained by the Office of Foreign Assets Control of the U.S.
Department of Treasury and the U.S. Department of State), the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom or other relevant sanctions authority,
(b) any Person operating, organized or resident of any Sanctioned Country, (c)
any Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b), or (d) any Person otherwise the subject of
Sanctions.  

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

40

--------------------------------------------------------------------------------

 

“S&P” means Standard and Poor’s Financial Services LLC, a division of The McGraw
Hill Companies, Inc.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Screen Rate” is defined in the definition of “Eurodollar Base Rate”.

“Seasonal Availability Notice” means a written notice requesting an increase in
the Aggregate Revolving Commitments during a Seasonal Availability Period given
by the Borrower at least three Business Days prior to the proposed effective
date of such increase specifying (i) the first day and length of such period and
(ii) the amount of the requested increase in the Aggregate Revolving Commitments
during such period, provided that (i) the Borrower may not deliver any Seasonal
Availability Notice if a Default or Event of Default shall have then occurred
and be continuing, (ii) the Borrower may not make more than three (3) such
increase requests during each Seasonal Availability Period, (iii) each such
increase shall be in increments of no less than $25,000,000 and (iv) in the
event that the Aggregate Revolving Commitments are reduced during a Seasonal
Availability Period pursuant to the terms hereof, the Aggregate Revolving
Commitments may not be increased further pursuant to a Seasonal Availability
Notice during such Seasonal Availability Period.

“Seasonal Availability Period” means, until the Facility Termination Date, any
period of up to five consecutive months during the period from December 1 of
each year through April 30 of the following year, which period may be initiated
by a Seasonal Availability Notice.  The Seasonal Availability Period may be
terminated early by written notice to such effect by the Borrower to the Agent
at least three Business Days prior to the effective date of such termination.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations of the Loan Parties in respect of any Commodity Hedging Agreements
owing to any Person that is a Lender or an Affiliate of a Lender at the time
such agreement is entered into (or, if such Commodity Hedging Agreement is in
place on or prior to the date of this Agreement, on the date of this Agreement)
and (c) Banking Services and Rate Management Transactions (other than Commodity
Hedging Agreements) owing to any Person that is a Lender or an Affiliate of a
Lender at the time such agreement is entered into.

“Security Agreement” means that certain Fifth Amended and Restated Pledge and
Security Agreement, dated as of the date hereof, between the Loan Parties and
the Agent, for the benefit of the Agent and the Lenders, and any other pledge or
security agreement entered into after the Effective Date by any other Loan Party
(as required by this Agreement or any other Loan Document), or any other Person,
as the same may be amended, restated or otherwise modified from time to time.

41

--------------------------------------------------------------------------------

 

“Security Business Disposition” means the disposition of any Loan Party’s
business of installing, monitoring and servicing alarm and related systems (such
as remote camera systems or home automation services) to customers.

“Senior Secured Leverage Ratio” means as at any date, the ratio of
(a) Consolidated Senior Secured Debt on such date to (b) Consolidated EBITDA for
the four Fiscal Quarters of the Parent and its Subsidiaries ending on such date
(or, if such date is not the last day of a fiscal quarter, the four Fiscal
Quarters of the Parent and its Subsidiaries most recently ended prior to such
date).

“Settlement” is defined in Section 2.20.

“Settlement Date” is defined in Section 2.20.

“Single Employer Plan” means a Plan maintained by the Parent or any member of
the Controlled Group for employees of the Parent or any member of the Controlled
Group.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Agent is subject with
respect to the Eurodollar Rate, for eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D).  Such reserve percentage shall
include those imposed pursuant to Regulation D.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Agent in its Permitted Discretion.

“Subsidiary” of a Person means, subject to the following sentence, any
corporation, partnership, limited liability company, association, joint venture
or similar business organization more than 50% of the outstanding Capital Stock
having ordinary voting power of which shall at the time be owned or controlled
by such Person.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a subsidiary of the Borrower or PHI other than an
Unrestricted Subsidiary (provided that all references to a “Subsidiary” in
Sections 6.1(a), (b) and (c) shall mean each subsidiary of the Borrower or
PHI).  

42

--------------------------------------------------------------------------------

 

“Substantial Portion” means Property which represents more than 10% of the
consolidated assets of the Parent and its Subsidiaries or property which is
responsible for more than 10% of the consolidated net sales or of the
Consolidated EBITDA of the Parent and its Subsidiaries, in each case, as would
be shown in the consolidated financial statements of the Parent and its
Subsidiaries as at the beginning of the twelve-month period ending with the
month in which such determination is made (or if financial statements have not
been delivered hereunder for that month which begins the twelve-month period,
then the financial statements delivered hereunder for the quarter ending
immediately prior to that month).

“Supported QFC” has the meaning assigned to it in Section 9.16.

“Supporting Letter of Credit” is defined in Section 2.1.2(l).

“Suppressed Availability” means the amount of excess, if any, of the amount of
the Borrowing Base over the Aggregate Revolving Commitment.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swingline Exposure” is defined in Section 2.24(c).  

“Swingline Loan” means a Loan made pursuant to Section 2.1.4(b).

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges, assessments, fees or withholdings (including backup
withholding), now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, and any and all liabilities with respect to the
foregoing (including any interest, additions to tax or penalties applicable
thereto).

“Term Commitment” means, for each Lender, the obligation of such Lender to make
Term Loans to the Borrower in an aggregate amount not exceeding the amount set
forth in Schedule I (a portion of which, for the avoidance of doubt, will be
deemed to have been applied to a “cashless” prepayment of the aggregate
principal amount of Existing Term Loans outstanding on the Effective Date with
the proceeds of a borrowing of new Term Loans hereunder in an equal amount, in
each case, deemed to occur as of the Effective Date) or as set

43

--------------------------------------------------------------------------------

 

forth in any Assignment Agreement that has become effective pursuant to Section
12.3(c), as such amount may be modified from time to time pursuant to the terms
hereof.

“Term Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of its Term Loans outstanding at such time.

“Term Lender” means each Lender holding a portion of the Aggregate Term
Commitments or, if the Aggregate Term Commitments have been terminated, each
Lender holding Term Loans.

“Term Loan” means a term loan extended by the Lenders to the Borrower pursuant
to Section 2.1.4 hereof.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Trademarks” shall have the meaning given to such term in the Security
Agreement.

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.  

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“Unliquidated Secured Obligations” means, at any time, any Secured Obligations
(or portion thereof) that is contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.  

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Unrestricted Subsidiary” means any subsidiary of the Borrower or PHI that is
designated as such by the respective boards of directors of the Borrower or PHI;
provided that (i) the board of directors of the Borrower shall only be permitted
to so designate a subsidiary acquired or organized after April 6, 2012 as an
Unrestricted Subsidiary, (ii) any such designation shall be made substantially
concurrently with the acquisition or organization of such subsidiary and any

44

--------------------------------------------------------------------------------

 

Investments made in such subsidiary by the Borrower and PHI and their respective
Subsidiaries shall be treated as Investments in an Unrestricted Subsidiary and
(iii) immediately after giving effect to any such designation there exists no
Default or Event of Default. Subject to the foregoing, the board of directors of
the Borrower or PHI, as applicable, may designate an Unrestricted Subsidiary to
be a Subsidiary; provided that no Unrestricted Subsidiary that has been
designated as a Subsidiary may again be designated as an Unrestricted
Subsidiary.

“Unused Commitment Fee” is defined in Section 2.10(a).

“U.S.” means the United States of America.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.16.

“Wholly-Owned Subsidiary” of a Person means, any Subsidiary all of the
outstanding Capital Stock of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly‑Owned Subsidiaries
of such Person, or by such Person and one or more Wholly‑Owned Subsidiaries of
such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

1.2.Accounting Terms; GAAP

.  Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that if the Borrower notifies the Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision  amended in accordance herewith.  Notwithstanding any other provision
contained herein, (i) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 820 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other

45

--------------------------------------------------------------------------------

 

liabilities of any Loan Party at “fair value”, as defined therein and (ii) in
the event of an accounting change that is effective for any Loan Party for
periods ending after the Effective Date requiring that any leases that under
GAAP as of the Effective Date are not required to be capitalized must be
capitalized going forward, only those leases (assuming for purposes hereof that
such leases were in existence on the Effective Date) that would constitute
Capitalized Leases in conformity with GAAP on the Effective Date shall be
considered Capitalized Leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.

1.3.Interest Rates; Eurodollar Base Rate Notification

. The interest rate on Eurodollar Loans is determined by reference to the
Eurodollar Base Rate, which is derived from the London interbank offered
rate.  The London interbank offered rate is intended to represent the rate at
which contributing banks may obtain short-term borrowings from each other in the
London interbank market.  In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurodollar Loans. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate.  Upon the occurrence of a Benchmark
Transition Event or an Early Opt-In Election, Section 2.12(b) provides a
mechanism for determining an alternative rate of interest.  The Agent will
promptly notify the Borrower, pursuant to Section 2.12(d), of any change to the
reference rate upon which the interest rate on Eurodollar Loans is
based.  However, the Agent does not warrant or accept any responsibility for,
and shall not have any liability with respect to, the administration, submission
or any other matter related to the London interbank offered rate or other rates
in the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof (including, without limitation, (i)
any such alternative, successor or replacement rate implemented pursuant to
Section 2.12(b), whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.12(c)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the Eurodollar Base Rate or have the same
volume or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.

1.4.Divisions

. For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized and acquired on the first date of
its existence by the holders of its Equity Interests at such time.

46

--------------------------------------------------------------------------------

 

ARTICLE II

THE FACILITY

2.1.The Facility

.  Each Lender severally agrees, on the terms and conditions set forth in this
Agreement, to (a) make Loans to the Borrower as set forth below and (b)
participate in Facility LCs issued upon the request of the Borrower, provided
that, after giving effect to the making of each such Loan and the issuance of
each such Facility LC, such Lender’s Revolving Credit Exposure shall not exceed
its Revolving Commitment; provided further, that (i) the Aggregate Revolving
Credit Exposure shall not exceed the Aggregate Revolving Commitment and (ii) the
Aggregate Term Credit Exposure shall not exceed the Aggregate Term
Commitment.  The LC Issuer will issue Facility LCs hereunder on the terms and
conditions set forth in Section 2.1.2. The Facility shall be composed of
Revolving Loans, Non-Ratable Loans, Protective Advances, Swingline Loans,
Overadvances and Facility LCs as set forth below.

2.1.1.Revolving Loans

.

(a)Amount.  From and including the Effective Date and prior to the Facility
Termination Date, each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make revolving loans (the “Revolving Loans”) to the
Borrower Representative on behalf of the applicable Borrower and participate in
Facility LCs issued for the account of the Borrower as set forth in Section
2.1.2 below, in aggregate amounts that will not result in (i) such Lender’s
Revolving Credit Exposure exceeding its Revolving Commitment or (ii) the
Aggregate Revolving Credit Exposure exceeding the lesser of (x) the Aggregate
Revolving Commitment or (y) the Borrowing Base, subject to the Agent’s
authority, in its sole discretion, to make Protective Advances and Overadvances
pursuant to the terms of Section 2.1.4.  The Revolving Loans may consist of
Floating Rate Advances or Eurodollar Advances, or a combination thereof,
selected by the Borrower Representative in accordance with Sections 2.1.1(b) and
2.7.  Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow Revolving Loans at any time prior to the Facility Termination Date. The
Commitments to extend credit under this Section 2.1.1(a) shall expire on the
Facility Termination Date.

(b)Borrowing Procedures.  The Borrower Representative shall select the Type of
Advance and, in the case of each Eurodollar Advance, the Interest Period
applicable thereto, from time to time. The Borrower Representative shall give
the Agent irrevocable notice in the form of Exhibit A (a “Borrowing Notice”) not
later than 10:00 a.m. (Chicago time) on the Borrowing Date of each Floating Rate
Advance and three Business Days before the Borrowing Date for each Eurodollar
Advance, specifying: (1) the name of the applicable Borrower, (2) the Borrowing
Date, which shall be a Business Day, of such Advance, (3) the aggregate amount
of such Advance, (4) the Type of Advance selected; provided that, if the
Borrower Representative fails to specify the Type of Advance requested, such
request shall be deemed a request for a Floating Rate Advance; and (5) the
duration of the Interest Period if the Type of Advance requested is a Eurodollar
Advance; provided that, if the Borrower Representative fails to select the
duration of the Interest Period for the requested Eurodollar Advance, the
Borrower

47

--------------------------------------------------------------------------------

 

Representative shall be deemed to have requested on behalf of the applicable
Borrower that such Eurodollar Advance be made with an Interest Period of one
month.

(c)The Agent’s Election. Promptly after receipt of a Borrowing Notice (or
telephonic notice in lieu thereof) of a requested Floating Rate Advance, the
Agent shall elect in its discretion to have the terms of Section 2.1.1(d) (pro
rata advance by all Lenders), Section 2.1.3 (advance by the Agent, in the form
of a Non-Ratable Loan, on behalf of the Lenders) or Section 2.1.4(b) (Swingline
Loans) apply to such requested Advance.

(d)Pro Rata Advance.  Unless the Agent elects to have the terms of Section 2.1.3
or Section 2.1.4(b) apply to a requested Floating Rate Advance or if a requested
Advance is for a Eurodollar Advance, then promptly after receipt of a Borrowing
Notice or telephonic notice in lieu thereof as permitted by Section 2.8, the
Agent shall notify the Lenders by telecopy, telephone, or e-mail of the
requested Advance.  Not later than noon (Chicago time) on each Borrowing Date,
each Lender shall make available its Revolving Loan in funds immediately
available in Chicago to the Agent and the Agent will make the funds so received
from the Lenders available to the Borrower Representative at the Funding Account
as set forth in Section 2.5.

2.1.2.Facility LCs

.

(a)Issuance.  The LC Issuer hereby agrees, on the terms and conditions set forth
in this Agreement, to issue to the Borrower standby and commercial Letters of
Credit (each, and each Existing Letter of Credit, a “Facility LC”) and to renew,
extend, increase, decrease or otherwise modify each Facility LC (“Modify,” and
each such action a “Modification”), from time to time from and including the
Effective Date and prior to the Facility Termination Date upon the request of
the Borrower Representative for the account of the applicable Borrower; provided
that, the maximum face amount of the Facility LC to be issued or Modified does
not exceed the lesser of (i) an amount equal to $25,000,000 minus the sum of (1)
the aggregate undrawn amount of all outstanding Facility LCs at such time plus,
without duplication, (2) the aggregate unpaid Reimbursement Obligations with
respect to all Facility LCs outstanding at such time and (ii) Availability.  On
the Effective Date, each Existing Letter of Credit shall be deemed to be a
Facility LC issued hereunder for the account of the applicable Borrower.  No
Facility LC (or any renewal thereof) shall have an expiry date later than the
earlier of (x) the fifth (5th) Business Day prior to the Facility Termination
Date and (y) one year after its issuance; provided that any Letter of Credit
with a one-year tenor may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (x) above).

(b)Participations.  Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.1.2, the LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in

48

--------------------------------------------------------------------------------

 

such Facility LC (and each Modification thereof) and the related LC Obligations
in proportion to its Pro Rata Share.

(c)Notice.  Subject to Section 2.1.2(a), the Borrower Representative, on behalf
of the applicable Borrower, shall give the LC Issuer notice prior to 10:00 a.m.
(Chicago time) at least three Business Days prior to the proposed date of
issuance or Modification of each Facility LC, specifying the beneficiary, the
proposed date of issuance (or Modification) and the expiry date of such Facility
LC, and describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby.  Upon receipt of such notice, the
LC Issuer shall promptly notify the Agent, and the Agent shall promptly notify
each Lender, of the contents thereof and of the amount of such Lender’s
participation in such proposed Facility LC.  The issuance or Modification by the
LC Issuer of any Facility LC shall, in addition to the conditions precedent set
forth in Article IV (the satisfaction of which the LC Issuer shall have no duty
to ascertain), be subject to the conditions precedent that such Facility LC
shall be reasonably satisfactory to the LC Issuer and that the applicable
Borrower shall have executed and delivered such application agreement and/or
such other instruments and agreements relating to such Facility LC as the LC
Issuer shall have reasonably requested (each, a “Facility LC Application”).  In
the event of any conflict between the terms of this Agreement and the terms of
any Facility LC Application, the terms of this Agreement shall control.

(d)Administration; Reimbursement by Lenders.  Upon receipt from the beneficiary
of any Facility LC of any demand for payment under such Facility LC, the LC
Issuer shall notify the Agent and the Agent shall promptly notify the Borrower
Representative and each other Lender as to the amount to be paid by the LC
Issuer as a result of such demand and the proposed payment date (the “LC Payment
Date”).  The responsibility of the LC Issuer to the Borrower Representative, the
Borrower and each Lender shall be only to determine that the documents
(including each demand for payment) delivered under each Facility LC in
connection with such presentment shall be in conformity in all material respects
with such Facility LC.  The LC Issuer shall endeavor to exercise the same care
in the issuance and administration of the Facility LCs as it does with respect
to letters of credit in which no participations are granted, it being understood
that in the absence of any gross negligence or willful misconduct by the LC
Issuer, each Lender shall be unconditionally and irrevocably liable without
regard to the occurrence of any Default or any condition precedent whatsoever,
to reimburse the LC Issuer on demand for (i) such Lender’s Pro Rata Share of the
amount of each payment made by the LC Issuer under each Facility LC to the
extent such amount is not reimbursed by the Borrower pursuant to Section
2.1.2(e) below, plus (ii) interest on the foregoing amount to be reimbursed by
such Lender, for each day from the date of the LC Issuer’s demand for such
reimbursement (or, if such demand is made after 11:00 a.m. (Chicago time) on
such date, from the next succeeding Business Day) to the date on which such
Lender pays the amount to be reimbursed by it, at a rate of interest per annum
equal to the NYFRB Rate for the first three days and, thereafter, at a rate of
interest equal to the rate applicable to Floating Rate Advances.  

49

--------------------------------------------------------------------------------

 

(e)Reimbursement by Borrower.  The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided that, neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC.  All such
amounts paid by the LC Issuer and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to Floating Rate Advances for such day if such day
falls on or before the applicable LC Payment Date and (y) the sum of 2% plus the
rate applicable to Floating Rate Advances for such day if such day falls after
such LC Payment Date.  The LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Borrower
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by the LC Issuer, but only to the extent
such Lender has made payment to the LC Issuer in respect of such Facility LC
pursuant to Section 2.1.2(d).  Subject to the terms and conditions of this
Agreement (including without limitation the submission of a Borrowing Notice in
compliance with Section 2.1.1(b) and the satisfaction of the applicable
conditions precedent set forth in Article IV), the Borrower Representative may
request an Advance hereunder on behalf of the applicable Borrower for the
purpose of satisfying any Reimbursement Obligation.  

(f)Obligations Absolute.  The Borrower’s obligations under this Section 2.1.2
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC.  The Borrower further agrees with the LC Issuer
and the Lenders that the LC Issuer and the Lenders shall not be responsible for,
and the Borrower’s Reimbursement Obligation in respect of any Facility LC shall
not be affected by, among other things, the validity or genuineness of documents
or of any endorsements thereon, even if such documents should in fact prove to
be in any or all respects invalid, fraudulent or forged, or any dispute between
or among the Borrower, any of its Affiliates, the beneficiary of any Facility LC
or any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee.  The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC.  The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the LC Issuer or any Lender under any liability to
the Borrower.  Nothing in this Section 2.1.2(f) is intended to limit the right
of the Borrower

50

--------------------------------------------------------------------------------

 

to make a claim against the LC Issuer for damages as contemplated by the proviso
to the first sentence of Section 2.1.2(e).

(g)Actions of LC Issuer.  The LC Issuer shall be entitled to rely, and shall be
fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it (in
its Permitted Discretion) to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by the LC
Issuer.  The LC Issuer shall be fully justified in failing or refusing to take
any action under this Agreement unless it shall first have received such advice
or concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.  Notwithstanding any other
provision of this Section 2.1.2, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

(h)Indemnification.  The Borrower hereby agrees to indemnify and hold harmless
each Lender, the LC Issuer and the Agent, and their respective directors,
officers, agents and employees from and against any and all claims and damages,
losses, liabilities, costs or expenses which such Lender, the LC Issuer or the
Agent may incur (or which may be claimed against such Lender, the LC Issuer or
the Agent by any Person whatsoever) by reason of or in connection with the
issuance, execution and delivery or transfer of or payment or failure to pay
under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which the LC Issuer may incur by reason of or in connection with
(i) the failure of any other Lender to fulfill or comply with its obligations to
the LC Issuer hereunder (but nothing herein contained shall affect any rights
the Borrower may have against any Defaulting Lender) or (ii) by reason of or on
account of the LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to the LC Issuer (in its Permitted Discretion), evidencing the
appointment of such successor Beneficiary; provided that, the Borrower shall not
be required to indemnify any Lender, the LC Issuer or the Agent for any claims,
damages, losses, liabilities, costs or expenses to the extent, but only to the
extent, caused by (x) the willful misconduct or gross negligence of the LC
Issuer in determining whether a request presented under any Facility LC complied
with the terms of such Facility LC or (y) the LC Issuer’s failure to pay under
any Facility LC after the presentation to it of a request strictly complying
with the terms and conditions of such Facility LC.  Nothing in this Section
2.1.2(h) is intended to limit the obligations of the Borrower under any other
provision of this Agreement.

51

--------------------------------------------------------------------------------

 

(i)Lenders’ Indemnification.  Each Lender shall, ratably in accordance with its
Pro Rata Share, indemnify the LC Issuer, its Affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.1.2 or any
action taken or omitted by such indemnitees hereunder.

(j)Facility LC Collateral Account.  The Borrower agrees that it will, upon the
request of the Agent or the Required Lenders and until the final expiration date
of any Facility LC and thereafter as long as any amount is payable to the LC
Issuer or the Lenders in respect of any Facility LC, maintain a special
collateral account pursuant to arrangements satisfactory to the Agent in its
Permitted Discretion (the “Facility LC Collateral Account”) at the Agent’s
office at the address specified pursuant to Article XIII, in the name of the
Borrower but under the sole dominion and control of the Agent, for the benefit
of the Lenders and in which the Borrower shall have no interest other than as
set forth in Section 8.1.  Nothing in this Section 2.1.2(j) shall either
obligate the Agent to require the Borrower to deposit any funds in the Facility
LC Collateral Account or limit the right of the Agent to release any funds held
in the Facility LC Collateral Account in each case other than as required by
Section 8.1.  The Borrower hereby pledges, assigns and grants to the Agent, on
behalf of and for the ratable benefit of the Lenders and the LC Issuer, a
security interest in all of the Borrower’s right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Secured Obligations.  The Agent will invest any funds on deposit from time
to time in the Facility LC Collateral Account in certificates of deposit of
Chase having a maturity not exceeding thirty days.

(k)Rights as a Lender.  In its capacity as a Lender, the LC Issuer shall have
the same rights and obligations as any other Lender.

(l)Termination of the Facility.  If, notwithstanding the provisions of this
Section 2.1.2, any Facility LC is outstanding upon the earlier of (x) the
termination of this Agreement and (y) the Facility Termination Date, then upon
such termination the Borrower shall deposit with the Agent, for the benefit of
the Agent and the Lenders, with respect to all LC Obligations, as the Agent in
its discretion shall specify, either (i) a standby letter of credit (a
“Supporting Letter of Credit”), in form and substance satisfactory to the Agent
(in its Permitted Discretion), issued by an issuer satisfactory to the Agent (in
its Permitted Discretion), in a stated amount equal to 105% of the difference of
(x) the amount of LC Obligations at such time, less (y) the amount on deposit in
the Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (such difference, the “Collateral Shortfall Amount”), under which
Supporting Letter of Credit the Agent is entitled to draw amounts necessary to
reimburse the Agent, the LC Issuer and the Lenders for payments to be made by
the Agent, the LC Issuer and the Lenders

52

--------------------------------------------------------------------------------

 

under any such Facility LC and any fees and expenses associated with
such  Facility LC, or (ii) cash, in immediately available funds, in an amount
equal to 105% of the Collateral Shortfall Amount to be held in the Facility LC
Collateral Account.  Such Supporting Letter of Credit or deposit of cash shall
be held by the Agent, for the benefit of the Agent and the Lenders, as security
for, and to provide for the payment of, the aggregate undrawn amount of such
Facility LC remaining outstanding.

2.1.3.Non-Ratable Loans

.  Subject to the restrictions set forth in Section 2.1.1(a), the Agent may
elect to have the terms of this Section 2.1.3 apply to any requested Floating
Rate Advance and Chase shall thereafter make an Advance, on behalf of the
Lenders and in the amount requested, available to the Borrower on the applicable
Borrowing Date by transferring same day funds to the Funding Account.  Each
Advance made solely by the Agent pursuant to this Section 2.1.3 is referred to
in this Agreement as a “Non-Ratable Loan,” and such Advances are referred to as
the “Non-Ratable Loans.”  Each Non-Ratable Loan shall be subject to all the
terms and conditions applicable to other Advances funded by the Lenders, except
that all payments thereon shall be payable to Chase solely for its own
account.  The aggregate amount of Non-Ratable Loans outstanding at any time
shall not exceed $20,000,000.   The Agent shall not make any Non-Ratable Loan
if the requested Non-Ratable Loan exceeds Availability (before giving effect to
such Non-Ratable Loan).  Non-Ratable Loans may be made even if a Default or
Unmatured Default exists, but may not be made if the conditions precedent set
forth in Section 4.2 (other than Section 4.2(a)) have not been satisfied.  The
Non-Ratable Loans shall be secured by the Liens granted to the Agent in and to
the Collateral and shall constitute Obligations hereunder.  All Non-Ratable
Loans shall be Floating Rate Advances and are subject to the settlement
provisions set forth in Section 2.20.  

2.1.4.Protective Advances, Swingline Loans and Overadvances.

 

(a)Protective Advances. Subject to the limitations set forth below, the Agent is
authorized by the Borrower and the Lenders, from time to time in the Agent’s
sole discretion (but shall have absolutely no obligation to), to make Advances,
on behalf of all Lenders, in an aggregate amount outstanding at any time that,
when added to the aggregate amount of Overadvances outstanding at such time,
does not exceed 5% of the Aggregate Revolving Commitment at such time, which the
Agent, in its Permitted Discretion, deems necessary or desirable (i) to preserve
or protect the Collateral, or any portion thereof, (ii) to enhance the
likelihood of, or maximize the amount of, repayment of the Loans and other
Obligations, or (iii) to pay any other amount chargeable to or required to be
paid by the Borrower pursuant to the terms of this Agreement, including costs,
fees, and expenses as described in Section 9.6 (any of such Advances are herein
referred to as “Protective Advances”); provided that, no Protective Advance
shall cause the Aggregate Revolving Credit Exposure to exceed the Aggregate
Revolving Commitment.  Protective Advances may be made even if the conditions
precedent set forth in Section 4.2 have not been satisfied.  The Protective
Advances shall be secured by the Liens in favor of the Agent in and to the
Collateral and shall constitute Obligations hereunder.  All Protective Advances
shall be Floating Rate Advances, shall bear interest at the default rate set
forth in Section 2.13 and shall be payable on the earlier of demand or the
Facility Termination Date.  The Required Lenders may at any time revoke the
Agent’s authorization to make Protective Advances.  Any such revocation must be
in

53

--------------------------------------------------------------------------------

 

writing and shall become effective prospectively upon the Agent’s receipt
thereof.  At any time that there is sufficient Availability and the conditions
precedent set forth in Section 4.2 have been satisfied, the Agent may request
the Lenders to make a Revolving Loan to repay a Protective Advance.  At any
other time the Agent may require the Lenders to fund their risk participations
described in Section 2.2.

(b)Swingline Loans.  Subject to the terms and conditions set forth herein, the
Agent is authorized by the Borrower and the Lenders, from time to time in the
Agent’s sole discretion (but shall have absolutely no obligation to), to make
Swingline Loans, on behalf of all Lenders, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $15,000,000 or (ii) the Aggregate
Revolving Credit Exposure exceeding the lesser of the (x) Aggregate Revolving
Commitment and (y) the Borrowing Base; provided that the Agent shall not be
required to make a Swingline Loan to refinance an outstanding Swingline
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.  To
request a Swingline Loan, the Borrower shall notify the Agent of such request by
telephone (confirmed by facsimile), not later than 11:00 a.m., Chicago time, on
the day of a proposed Swingline Loan.  Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan.  The Agent shall make each Swingline Loan
available to the Borrower by means of a credit to the Funding Account (or, in
the case of a Swingline Loan made to finance the reimbursement of a Facility LC
as provided in Section 2.1.2(e), by remittance to the LC Issuer, and in the case
of repayment of another Loan or fees or expenses as provided herein, by
remittance to the Agent to be distributed to the Lenders) by 2:00 p.m., Chicago
time, on the requested date of such Swingline Loan.  All Swingline loans shall
be Floating Rate Advances, shall bear interest at the default rate set forth in
Section 2.13 and shall be payable on the earlier of demand or the Facility
Termination Date.

The Agent may require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding.  In such event, the
Agent shall give the Lenders notice, specifying the aggregate amount of
Swingline Loans in which Lenders will participate, as well as each Lender's Pro
Rata Share of such Swingline Loan or Loans.  Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Agent such Lender's Pro Rata Share of such Swingline Loan or Loans.  Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Lender shall comply with its obligation under
this paragraph by transfer of immediately available funds, in the same manner as
provided in Section 2.1.1(d) (and Section 2.1.1(d) shall apply, mutatis
mutandis, to the payment obligations of the Lenders).  Any amounts received by
the Agent from the Borrower (or other party on behalf of the Borrower) in
respect of a Swingline Loan after receipt by the Agent of the proceeds of a sale
of participations therein shall be promptly remitted by the Agent to the Lenders
that shall have made their payments pursuant to this paragraph or

54

--------------------------------------------------------------------------------

 

retained by the Agent, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Agent if and to the extent such
payment is required to be refunded to the Borrower for any reason.  The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.  

(c)Overadvances.  Any provision of this Agreement to the contrary
notwithstanding, at the request of the Borrower Representative on behalf of the
Borrower, the Agent may in its sole discretion (but shall have absolutely no
obligation to), make Advances to the Borrower Representative (for the account of
the Borrower), on behalf of the Lenders, in amounts that exceed Availability
(any such excess Advances are herein referred to collectively as
“Overadvances”); provided that, (i) no such event or occurrence shall cause or
constitute a waiver of the Agent’s or Lenders’ right to refuse to make any
further Swingline Loans, Overadvances, Revolving Loans or Non-Ratable Loans, or
issue Facility LCs, as the case may be, at any time that an Overadvance exists,
(ii) no Overadvance shall result in a Default or Unmatured Default due to the
Borrower’s failure to comply with Section 2.1.1(a) for so long as the Agent
permits such Overadvance to remain outstanding, but solely with respect to the
amount of such Overadvance and (iii) the aggregate amount of Overadvances
outstanding at any time, when added to the aggregate amount of Protective
Advances outstanding at such time, shall not exceed 5% of the Aggregate
Revolving Commitment at such time.  In addition, Overadvances may be made even
if a Default or Unmatured Default exists, but may not be made if the conditions
precedent set forth in Section 4.2 have not been satisfied (other than the
condition regarding Availability and other than Section 4.2(a)).  All
Overadvances shall constitute Floating Rate Advances, shall bear interest at the
default rate set forth in Section 2.13, shall be payable on the earlier of
demand or the Facility Termination Date and are subject to the settlement
provisions set forth in Section 2.20.  The authority of the Agent to make
Overadvances is limited to an aggregate amount not to exceed 5% of the Borrowing
Base at any time, no Overadvance may remain outstanding for more than thirty
days and no Overadvance shall cause any Lender’s Revolving Credit Exposure to
exceed its Revolving Commitment or the Aggregate Revolving Credit Exposure to
exceed the Aggregate Revolving Commitment; provided that, the Required Lenders
may at any time revoke the Agent’s authorization to make Overadvances.  Any such
revocation must be in writing and shall become effective prospectively upon the
Agent’s receipt thereof.

2.1.5.Term Loans

.

(a)On the Effective Date each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make term loans (the “Term Loans”)
(or be deemed to have made Term Loans which, for the avoidance of doubt, will be
deemed to have been applied to a “cashless” prepayment of the aggregate
principal amount of Existing Term Loans outstanding on the Effective Date deemed
to occur as of the Effective Date) to the Borrower Representative on behalf of
the applicable Borrower in aggregate amounts that will not result in (i) such
Lender’s Term Credit Exposure exceeding its Term Commitment or (ii) the
Aggregate Term Credit Exposure exceeding the Aggregate Term Commitment.  The
Term Loans may consist of Floating Rate

55

--------------------------------------------------------------------------------

 

Advances or Eurodollar Advances, or a combination thereof, selected by the
Borrower Representative in accordance with Section 2.7.  Once repaid Term Loans
may not be reborrowed.

(b)Borrowing Procedures.  The Borrower Representative shall select the Type of
Advance and, in the case of each Eurodollar Advance, the Interest Period
applicable thereto, from time to time. The Borrower Representative shall give
the Agent irrevocable notice in the form of a Borrowing Notice not later than
10:00 a.m. (Chicago time) on the Borrowing Date of a Floating Rate Advance and
three Business Days before the Borrowing Date for a Eurodollar Advance,
specifying: (1) the name of the applicable Borrower, (2) the Borrowing Date,
which shall be a Business Day, of such Advance, (3) the aggregate amount of such
Advance, (4) the Type of Advance selected; provided that, if the Borrower
Representative fails to specify the Type of Advance requested, such request
shall be deemed a request for a Floating Rate Advance; and (5) the duration of
the Interest Period if the Type of Advance requested is a Eurodollar Advance;
provided that, if the Borrower Representative fails to select the duration of
the Interest Period for the requested Eurodollar Advance, the Borrower
Representative shall be deemed to have requested on behalf of the applicable
Borrower that such Eurodollar Advance be made with an Interest Period of one
month.

2.2.Ratable Loans; Risk Participation

.  Except as otherwise provided below, each Advance made in connection with a
Revolving Loan shall consist of Loans made by each Lender in an amount equal to
such Lender’s Pro Rata Share.  Upon the making of an Advance by the Agent in
connection with a Non-Ratable Loan, a Swingline Loan, an Overadvance or a
Protective Advance (whether before or after the occurrence of a Default or an
Unmatured Default and regardless of whether the Agent has requested a Settlement
with respect to such Non-Ratable Loan, Swingline Loan, Overadvance or Protective
Advance), the Agent shall be deemed, without further action by any party hereto,
to have unconditionally and irrevocably sold to each Lender and each Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Agent, without recourse or
warranty, an undivided interest and participation in such Non-Ratable Loan,
Swingline Loan, Overadvance or Protective Advance in proportion to its Pro Rata
Share of the Aggregate Revolving Commitment.  From and after the date, if any,
on which any Lender is required to fund its participation in any Non-Ratable
Loan, Swingline Loan, Overadvance or Protective Advance purchased hereunder, the
Agent shall promptly distribute to such Lender, such Lender’s Pro Rata Share of
all payments of principal and interest and all proceeds of Collateral received
by the Agent in respect of such Loan.

2.3.Payment of the Obligations

.  The Borrower shall repay the outstanding principal balance of the Loans,
together with all other Obligations, including all accrued and unpaid interest
thereon, on the Facility Termination Date.

2.4.Minimum Amount of Each Advance

.  Each Eurodollar Advance shall be in the minimum amount of $5,000,000 and in
multiples of $1,000,000 if in excess thereof.  Floating Rate Advances may be in
any amount.

56

--------------------------------------------------------------------------------

 

2.5.Funding Account

.  The Borrower Representative shall deliver to the Agent, on the Effective
Date, a notice setting forth the deposit account of the Borrower Representative
(the “Funding Account”) to which the Agent is authorized by the Borrower to
transfer the proceeds of any Advances requested pursuant to this Agreement.  The
Borrower Representative may designate a replacement Funding Account from time to
time by written notice to the Agent.  Any designation by the Borrower
Representative of the Funding Account must be reasonably acceptable to the
Agent.

2.6.Reliance Upon Authority; No Liability

.  The Agent is entitled to rely conclusively on any individual’s request for
Advances hereunder, so long as the proceeds thereof are to be transferred to the
Funding Account.  The Agent shall have no duty to verify the identity of any
individual representing himself or herself as a person authorized by the
Borrower to make such requests on their behalf.  The Agent shall not incur any
liability to the Borrower as a result of acting upon any notice referred to in
Section 2.1 which the Agent reasonably believes to have been given by an officer
or other person duly authorized by the Borrower to request Advances on their
behalf or for otherwise acting under this Agreement.  The crediting of Advances
to the Funding Account shall conclusively establish the obligation of the
Borrower to repay such Advances as provided herein.

2.7.Conversion and Continuation of Outstanding Advances

.  Floating Rate Advances shall continue as Floating Rate Advances unless and
until such Floating Rate Advances are converted into Eurodollar Advances
pursuant to this Section 2.7 or are repaid in accordance with this
Agreement.  Each Eurodollar Advance shall continue as a Eurodollar Advance until
the end of the then applicable Interest Period therefor, at which time such
Eurodollar Advance shall be automatically converted into a Floating Rate Advance
unless (x) such Eurodollar Advance is or was repaid in accordance with this
Agreement or (y) the Borrower Representative shall have given the Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurodollar Advance continue as a Eurodollar Advance
for the same or another Interest Period.  Subject to the terms of Section 2.4,
the Borrower Representative may elect from time to time to convert all or any
part of a Floating Rate Advance into a Eurodollar Advance on behalf of the
applicable Borrower.  The Borrower Representative shall give the Agent
irrevocable notice in the form of Exhibit B (a “Conversion/Continuation Notice”)
of each conversion of a Floating Rate Advance into a Eurodollar Advance or
continuation of a Eurodollar Advance not later than 10:00 a.m. (Chicago time) at
least three Business Days prior to the date of the requested conversion or
continuation, specifying (i) the requested date, which shall be a Business Day,
of such conversion or continuation, (ii) the aggregate amount and Type of the
Advance which is to be converted or continued, and (iii) the amount of such
Advance which is to be converted into or continued as a Eurodollar Advance and
the duration of the Interest Period applicable thereto.

2.8.Telephonic Notices

.  The Borrower hereby authorizes the Lenders and the Agent to extend, convert
or continue Advances, effect selections of Types of Advances and to transfer
funds based on telephonic notices made by any person or persons the Agent or any
Lender in good faith believes to be acting on behalf of the Borrower
Representative, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically.  The Borrower Representative agrees to
deliver promptly to the Agent a written confirmation, if such confirmation is
requested

57

--------------------------------------------------------------------------------

 

by the Agent or any Lender, of each telephonic notice signed by an Authorized
Officer of the Borrower Representative.  If the written confirmation differs in
any material respect from the action taken by the Agent and the Lenders, the
records of the Agent and the Lenders shall govern absent manifest error.

2.9.Notification of Advances, Interest Rates and Repayments

.  Promptly after receipt thereof, the Agent will notify each Lender of the
contents of each Borrowing Notice, Conversion/Continuation Notice, and repayment
notice received by it hereunder.  Promptly after notice from the LC Issuer, the
Agent will notify each Lender of the contents of each request for issuance of a
Facility LC hereunder or any Modification.  The Agent will notify each Lender of
the interest rate applicable to each Eurodollar Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.

2.10.Fees

.

(a)Unused Commitment Fee.  The Borrower agrees to pay to the Agent, for the
account of each Lender in accordance with such Lender’s Pro Rata Share, an
unused commitment fee at a per annum rate equal to the Applicable Fee Rate on
the average daily Available Revolving Commitment, such fee to be payable in
arrears on each Payment Date hereafter and on the Facility Termination Date (the
“Unused Commitment Fee”).

(b)LC Fees.  The Borrower shall pay to the Agent, for the account of the Lenders
ratably in accordance with their respective Pro Rata Shares, a letter of credit
fee at a per annum rate equal to the Applicable Margin for Eurodollar Loans in
effect from time to time on the average daily undrawn stated amount under each
Facility LC, such fee to be payable in arrears on each Payment Date (the “LC
Fee”).  The Borrower shall also pay to the LC Issuer for its own account (x) a
fronting fee of 0.125% per annum of the face amount of the Facility LC, based on
average daily undrawn amounts under each Facility LC and payable in arrears on
each Payment Date, and (y) documentary and processing charges in connection with
the issuance or Modification of and draws under Facility LCs in accordance with
the LC Issuer’s standard schedule for such charges as in effect from time to
time.

(c)Agent and Arranger Fees. The Borrower agrees to pay all fees and expenses
payable to the Agent, Arrangers and Lenders.

2.11.Interest Rates

.  Each Floating Rate Advance shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Advance is made or
is automatically converted from a Eurodollar Advance into a Floating Rate
Advance pursuant to Section 2.7, to but excluding the date it is paid or is
converted into a Eurodollar Advance pursuant to Section 2.7 hereof, at a rate
per annum equal to the Floating Rate for such day.  Changes in the rate of
interest on that portion of any Advance maintained as a Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base
Rate.  Each Eurodollar Advance shall bear interest on the outstanding principal
amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Agent as applicable to such

58

--------------------------------------------------------------------------------

 

Eurodollar Advance based upon the Borrower Representative’s selections under
Sections 2.1.1 and 2.7 and otherwise in accordance with the terms hereof.  No
Interest Period may end after the Facility Termination Date.  If at any time
Loans are outstanding with respect to which the Borrower Representative has not
delivered a notice to the Agent specifying the basis for determining the
interest rate applicable thereto, those Loans shall bear interest at the
Floating Rate.

2.12.Alternate Rate of Interest

.

(a)If prior to the commencement of any Interest Period for a borrowing of a
Eurodollar Loan:

(i)The Agent determines (which determination shall be conclusive absent manifest
error) that adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate or the Eurodollar Base Rate, as applicable (including because
the Screen Rate is not available or published on a current basis), for such
Interest Period; provided that no Benchmark Transition Event shall have occurred
at such time; or

(ii)The Agent is advised by the Required Lenders that the Eurodollar Rate or the
Eurodollar Base Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or Loan) included in such Credit Extension for such
Interest Period;

then the Agent shall give notice thereof to the Borrower and the Lenders by
telephone, telecopy or electronic mail as promptly as practicable thereafter
and, until the Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any
Conversion/Continuation Notice that requests the conversion of any Loan to, or
continuation of any Loan as, a Eurodollar Loan shall be ineffective and (B) if
any Borrowing Notice requests a Revolving Loan that is a Eurodollar Loan, such
Loan shall be made as a Floating Rate Loan.

(b)Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Agent and the Borrower may amend this Agreement to
replace the Eurodollar Base Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Agent has posted such
proposed amendment to all Lenders and the Borrower, so long as the Agent has not
received, by such time, written notice of objection to such proposed amendment
from Lenders comprising the Required Lenders; provided that, with respect to any
proposed amendment containing any SOFR-Based Rate, the Lenders shall be entitled
to object only to the Benchmark Replacement Adjustment contained therein.  Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders  have delivered to the
Agent written notice that such Required Lenders accept such amendment. No
replacement of Eurodollar Base Rate with a Benchmark Replacement will occur
prior to the applicable Benchmark Transition Start Date.

59

--------------------------------------------------------------------------------

 

(c)In connection with the implementation of a Benchmark Replacement, the Agent
will have the right to make Benchmark Replacement Conforming Changes from time
to time and, notwithstanding anything to the contrary herein or in any other
Loan Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(d)The Agent will promptly notify the Borrower and the Lenders of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable,  (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period.  Any
determination, decision or election that may be made by the Agent or Lenders
pursuant to this Section 2.12, including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section 2.12.

(e)Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Conversion/Continuation Notice that requests the
conversion of any Loan to, or continuation of any Loan as, a Eurodollar Loan
shall be ineffective and (ii) if any Borrowing Notice requests a Revolving Loan
that is a Eurodollar Loan, such Loan shall be made as a Floating Rate Loan.

2.13.Eurodollar Advances Post Default; Default Rates

.  Notwithstanding anything to the contrary contained hereunder, during the
continuance of a Default or Unmatured Default the Agent or the Required Lenders
may, at their option, by notice to the Borrower Representative (which notice may
be revoked at the option of the Required Lenders notwithstanding any provision
of Section 8.3 requiring unanimous consent of the Lenders to reductions in
interest rates), declare that no Advance may be made as, converted into or
continued as a Eurodollar Advance.  During the continuance of a default in the
payment of the principal, interest or any other amount due hereunder or under
another Loan Document, the Agent or the Required Lenders may, at their option,
by notice to the Borrower Representative (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 8.3
requiring unanimous consent of the Lenders to reductions in interest rates),
declare that (i) each Eurodollar Advance shall bear interest for the remainder
of the applicable Interest Period at the rate otherwise applicable to such
Interest Period plus 2% per annum, (ii) each Floating Rate Advance shall bear
interest at a rate per annum equal to the Floating Rate in effect from time to
time plus 2% per annum and (iii) the LC Fee shall be increased by 2% per annum,
provided that, during the continuance of a Default under subsection (f) or (g)
of Article VII, the interest rates set forth in clauses (i) and (ii) above and
the increase in the LC Fee set forth in clause (iii) above shall be applicable
to all Credit Extensions without any election or action on the part of the Agent
or any Lender.

2.14.Interest Payment Dates; Interest and Fee Basis

.  Interest accrued on each Floating Rate Advance shall be payable on each
Payment Date, commencing with the first such date to

60

--------------------------------------------------------------------------------

 

occur after the date hereof and at maturity.  Interest accrued on each
Eurodollar Advance shall be payable on each Payment Date.  Interest on all
Advances, Unused Commitment Fees and LC Fees shall be calculated for actual days
elapsed on the basis of a 360‑day year (or 365/366 days, in the case of Loans
the interest rate payable on which is based on the Prime Rate).  Interest shall
be payable for the day an Advance is made but not for the day of any payment on
the amount paid if payment is received prior to noon (local time) at the place
of payment.  If any payment of principal of or interest on an Advance shall
become due on a day which is not a Business Day, such payment shall be made on
the next succeeding Business Day and, in the case of a principal payment, such
extension of time shall be included in computing interest in connection with
such payment. After giving effect to any Loan, Advance, continuation, or
conversion of any Eurodollar Rate Loan, there may not be more than fourteen (14)
different Interest Periods in effect hereunder.

2.15.Voluntary Prepayments

.  Subject to Section 2.26, the Borrower may from time to time prepay, but
without penalty or premium, all or any portion of the outstanding Floating Rate
Advances.  The Borrower may also from time to time prepay, subject to the
payment of any funding indemnification amounts required by Section 3.4 but
without penalty or premium, all outstanding Eurodollar Advances, or, in a
minimum aggregate amount of $5,000,000 or any integral multiple of $1,000,000 in
excess thereof, any portion of the outstanding Eurodollar Advances upon three
Business Days’ prior notice to the Agent. Any prepayments made in respect of the
Term Loans pursuant to this Section 2.15 shall be applied against the scheduled
payments to be made by the Borrower pursuant to Section 2.27 at the direction of
the Borrower; provided that in the absence of such direction, such payments
shall be applied against the scheduled payments to be made by the Borrower
pursuant to Section 2.27 in reverse order of the dates when scheduled payments
are due.

2.16.Mandatory Prepayments

(a)Borrowing Base Compliance.  Except for Overadvances permitted pursuant to
Section 2.1.4(c), the applicable Borrower shall immediately repay the Revolving
Loans, Swingline Loans, Reimbursement Obligations and/or Non-Ratable Loans (and,
if required, cash collateralize any undrawn Facility LC in the manner
contemplated in Section 2.1.2(j)) if at any time the Aggregate Revolving Credit
Exposure exceeds the lesser of (i) the Aggregate Revolving Commitment and (ii)
the Borrowing Base to the extent required to eliminate such excess.  

(b)Sale of Assets.  Immediately upon receipt by the General Partner, the
Borrower or PHI or any of their respective Subsidiaries of the Net Cash Proceeds
of any asset disposition (other than (A) sales of inventory in the ordinary
course of business, (B) until the first anniversary of the Effective Date, the
Project Friday Disposition with aggregate Net Cash Proceeds not exceeding
$10,000,000 and (C) up to $10,000,000 per Fiscal Year of Net Cash Proceeds from
sales of obsolete or worn-out property in the ordinary course of business), the
General Partner or applicable Borrower shall prepay the Obligations, or shall
cause the applicable Subsidiary to deliver funds to the Agent for application to
the Obligations, in an amount equal to all such Net Cash Proceeds.  Any such
prepayment shall be applied first, to pay the principal of the Overadvances and
Protective Advances, second, to pay the principal of the Non-Ratable Loans,
third, to pay

61

--------------------------------------------------------------------------------

 

the principal of the Term Loans and fourth, to pay the principal of the
Revolving Loans (including the Swingline Loans) without a concomitant reduction
in the Aggregate Revolving Commitment.

(c)Issuance of Debt or Equity.  If any Loan Party or any of its respective
Subsidiaries issues Capital Stock or Indebtedness (other than Indebtedness
permitted by Sections 6.17(a),(c), (d), (e), (f), (g), (h), (j) and (k)), no
later than the Business Day following the date of receipt of any Net Cash
Proceeds of such issuance or receipt of such dividend, distribution, loan or
advance, the Borrower, or applicable Loan Party, shall prepay the Obligations in
an amount equal to all such Net Cash Proceeds. Any such prepayment shall be
applied first, to pay the principal of the Overadvances and Protective Advances,
second, to pay the principal of the Non-Ratable Loans, third, to pay the
principal of the Term Loans and fourth, to pay the principal of the Revolving
Loans (including the Swingline Loans) without a concomitant reduction in the
Aggregate Revolving Commitment.  

(d)Insurance/Condemnation Proceeds.  Any insurance or condemnation proceeds to
be applied to the Obligations in accordance with Section 6.7(d) shall be applied
as follows: (i) insurance proceeds from casualties or losses to cash or
Inventory shall be applied, first, to the Overadvances and Protective Advances,
pro rata, second, to the Non-Ratable Loans, third, to the Revolving Loans
(including the Swingline Loans), and fourth, to cash collateralize outstanding
Facility LCs; and (ii) insurance or condemnation proceeds from casualties or
losses to Equipment, Fixtures and real Property shall be applied first, to pay
the principal of the Overadvances and Protective Advances, second, to pay the
principal of the Non-Ratable Loans, third, to pay the principal of the Term
Loans and fourth, to pay the principal of the Revolving Loans (including
Swingline Loans).  The Aggregate Revolving Commitment shall not be permanently
reduced by the amount of any such prepayments.  If the precise amount of
insurance or condemnation proceeds allocable to Inventory as compared to
Equipment, Fixtures and real Property is not otherwise determined, the
allocation and application of those proceeds shall be determined by the Agent,
in its Permitted Discretion.  

(e)Excess Cash Flow. If, for any fiscal year of the Borrower commencing with the
fiscal year ending September 30, 2019, there shall be Excess Cash Flow, the
Borrower shall, on the relevant Excess Cash Flow Application Date, apply 25% of
such Excess Cash Flow toward the prepayment of the Term Loans; provided that
notwithstanding the foregoing, the Borrower shall not be required to prepay Term
Loans pursuant to this Section 2.16(e) for any fiscal year in an aggregate
amount in excess of (i) $25,000,000, less (ii) the scheduled payments made with
respect to the Term Loans during such fiscal year pursuant to Section 2.27 less
(iii) the amount of voluntary prepayments made with respect to the Term Loans
pursuant to Section 2.15 (except to the extent such prepayments were made with
the proceeds of Indebtedness). Each such prepayment and commitment reduction
shall be made on a date (an “Excess Cash Flow Application Date”) no later than
five Business Days after the earlier of (i) the date on which the financial
statements of the Borrower referred to in Section 6.1(a), for the fiscal year
with respect to which such prepayment is made, are required to be delivered to
the Lenders and (ii) the date on which such financial statements are actually
delivered.

62

--------------------------------------------------------------------------------

 

(f)General.  Without in any way limiting the foregoing, immediately upon receipt
by any Loan Party of proceeds of any sale of any Collateral, the Borrower shall
cause such Loan Party to deliver such proceeds to the Agent, or deposit such
proceeds in a deposit account subject to a Deposit Account Control
Agreement.  All of such proceeds shall be applied as set forth above or
otherwise as provided in Section 2.19.  Nothing in this Section 2.16 shall be
construed to constitute Agent’s or any Lender’s consent to any transaction that
is not permitted by other provisions of this Agreement or the other Loan
Documents.

(g)Term Loans; Application Thereto. Any mandatory prepayments made in respect of
the Term Loans pursuant to this Section 2.16 shall be applied against the
scheduled payments to be made by the Borrower pursuant to Section 2.27 in
reverse order of the dates on which such scheduled payments are due.

2.17.Termination of the Commitments; Increase in Aggregate Revolving Commitment

.

(a)Without limiting Section 2.3 or Section 8.1, (i) the Aggregate Revolving
Commitment shall expire on the Facility Termination Date, (ii) the Aggregate
Term Commitment shall expire upon the occurrence of the Advance of the Term
Loans on the Effective Date and (iii) the Aggregate Credit Exposure and all
other unpaid Obligations shall be paid in full by the Borrower on the Facility
Termination Date.

(b)The Borrower may terminate this Agreement with at least five Business Days’
prior written notice thereof to the Agent and the Lenders, upon (i) the payment
in full of all outstanding Loans, together with accrued and unpaid interest
thereon, (ii) the cancellation and return of all outstanding Facility LCs (or
alternatively, with respect to each such Facility LC, the furnishing to the
Agent of a cash deposit or Supporting Letter of Credit as required by Section
2.1.2(l)), (iii) the payment in full of all reimbursable expenses and other
Obligations together with accrued and unpaid interest thereon, and (iv) the
payment in full of any amount due under Section 3.4.  

(c)The Borrower shall have the right to increase the Aggregate Revolving
Commitment by obtaining additional Revolving Commitments, either from one or
more of the Lenders or another lending institution provided that (i) any such
request for an increase shall be in a minimum amount of $25,000,000, (ii) the
Aggregate Revolving Commitment does not exceed $650,000,000, (iii) the Borrower
may make a maximum of two such requests, (iv) the Agent has approved the
identity of any such new Lender, such approval not to be unreasonably withheld,
(v) any such new Lender assumes all of the rights and obligations of a “Lender”
hereunder, and (vi) the procedures described in Section 2.17(d) have been
satisfied.

(d)Any amendment hereto to effect such an increase or addition shall be in form
and substance satisfactory to the Agent and shall only require the written
signatures of the Agent, the Borrower and the Lender(s) being added or
increasing their Commitment.  As a condition precedent to such an increase,
Borrower shall deliver to the Agent a certificate of each Loan Party (in
sufficient copies for each Lender) signed by an authorized officer of such Loan
Party (i) certifying and attaching the resolutions adopted

63

--------------------------------------------------------------------------------

 

by such Loan Party approving or consenting to such increase, and (ii) in the
case of the Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (B) no Default or
Unmatured Default exists.  Promptly following the effectiveness of any such
amendment, the Agent will provide a copy thereof to the Lenders.  

(e)Within a reasonable time after the effective date of any increase, the Agent
shall, and is hereby authorized and directed to, revise the Commitments set
forth on Schedule I hereto to reflect such increase and shall distribute such
revised schedule to each of the Lenders and the Borrower, whereupon such revised
schedule shall replace the old schedule and become part of this Agreement.  On
the Business Day on which any such increase becomes effective, all outstanding
Floating Rate Advances and Eurodollar Advances shall be reallocated among the
Lenders (including any newly added Lenders) in accordance with the Lenders’
respective revised Pro Rata Shares (and shall be deemed repaid in connection
with any such reallocation).  

2.18.Method of Payment

(a)All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Agent at the
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Agent specified in writing by the Agent to the Borrower
Representative, by noon (local time) on the date when due and shall be applied
ratably by the Agent among the Lenders.  Any payment received by the Agent after
such time shall be deemed to have been received on the following Business Day
and any applicable interest or fee shall continue to accrue.  Solely for
purposes of determining the amount of Loans available for borrowing purposes,
checks and cash or other immediately available funds from collections of items
of payment and proceeds of any Collateral shall be applied in whole or in part
against the Obligations, on the day of receipt, subject to actual
collection.  Each payment delivered to the Agent for the account of any Lender
shall be delivered promptly by the Agent to such Lender in the same type of
funds that the Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the Agent from
such Lender.

(b)At the election of the Agent, all payments of principal, interest,
reimbursement obligations in connection with Facility LCs, fees, premiums,
reimbursable expenses (including, without limitation, all reimbursement for fees
and expenses pursuant to Section 9.6), and other sums payable under the Loan
Documents, may be paid from the proceeds of Advances made hereunder whether made
following a request by the Borrower Representative pursuant to Section 2.1 or a
deemed request as provided in this Section 2.18 or may be deducted from the
Funding Account or any other deposit account of the Borrower maintained with the
Agent.  The Borrower hereby irrevocably authorizes (i) the Agent to make an
Advance for the purpose of paying each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including

64

--------------------------------------------------------------------------------

 

Non-Ratable Loans, Swingline Loans, Overadvances and Protective Advances) and
that all such Advances shall be deemed to have been requested pursuant to
Section 2.1 and (ii) the Agent to charge the Funding Account or any other
deposit account of the Borrower maintained with Chase for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.

2.19.Apportionment, Application, and Reversal of Payments

.  Except as otherwise required pursuant to Section 2.20, principal and interest
payments shall be apportioned ratably among the Lenders as set forth in this
Article II and payments of the fees shall, as applicable, be apportioned ratably
among the Lenders, except for fees payable solely to the Agent or the LC Issuer
and except as provided in Section 2.10(c).  All payments shall be remitted to
the Agent and all such payments not relating to principal or interest of
specific Loans or not constituting payment of specific fees as specified by the
Borrower Representative, and all proceeds of any Collateral received by the
Agent, shall be applied, ratably, subject to the provisions of this Agreement,
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Agent from the Borrower (other than in connection with Rate
Management Transactions and Banking Services), second, to pay any fees or
expense reimbursements then due to the Lenders from the Borrower (other than in
connection with Rate Management Transactions and Bank Services), third, to pay
interest due in respect of the Overadvances and Protective Advances, fourth, to
pay the principal of the Overadvances and Protective Advances, fifth, to pay
interest due in respect of the Non-Ratable Loans, sixth, to pay interest due in
respect of the Revolving Loans and Swingline Loans (other than Non-Ratable
Loans, Overadvances and Protective Advances), seventh, to pay or prepay
principal of the Non-Ratable Loans, eighth, to pay or prepay principal of the
Revolving Loans and Swingline Loans (other than Non-Ratable Loans, Overadvances
and Protective Advances) and unpaid reimbursement obligations in respect of
Facility LCs, ninth, to pay an amount to the Agent equal to one hundred five
percent (105%) of the aggregate undrawn face amount of all outstanding Facility
LCs and the aggregate amount of any unpaid reimbursement obligations in respect
of Facility LCs, to be held as cash collateral for such Obligations, tenth, to
pay interest due in respect of the Term Loans, eleventh, to pay principal due in
respect of the Term Loans, twelfth, to payment of any amounts owing with respect
to obligations of the Loan Parties in respect of any Rate Management
Transactions (including Commodity Hedging Agreements) and Banking Services that
are secured by the Collateral, and thirteenth, to the payment of any other
Secured Obligation due to the Agent or any Lender by the
Borrower.  Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower Representative, or unless a Default is in
existence, neither the Agent nor any Lender shall apply any payment which it
receives to any Eurodollar Loan, except (a) on the expiration date of the
Interest Period applicable to any such Eurodollar Loan or (b) in the event, and
only to the extent, that there are no outstanding Floating Rate Loans and, in
any event, the Borrower shall pay the Eurodollar breakage losses in accordance
with Section 3.4.  The Agent and the Lenders shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Secured Obligations.

2.20.Settlement

.  Each Lender’s funded portion of the Loans is intended by the Lenders to be
equal at all times to such Lender’s Pro Rata Share of the outstanding
Loans.  Notwithstanding such agreement, the Agent, Chase, and the Lenders agree
(which agreement shall not be for the benefit of or enforceable by the Loan
Parties) that in order to facilitate the

65

--------------------------------------------------------------------------------

 

administration of this Agreement and the other Loan Documents, settlement among
them as to the Loans, including the Non-Ratable Loans, Swingline Loans and
Overadvances shall take place on a periodic basis as follows.  The Agent shall
request settlement (a “Settlement”) with the Lenders on at least a weekly basis,
or on a more frequent basis at the Agent’s election, by notifying the Lenders of
such requested Settlement by telecopy, telephone, or e-mail no later than 12:00
noon (Chicago time) on the date of such requested Settlement (the “Settlement
Date”).  Each Lender (other than the Agent, in the case of the Non-Ratable
Loans, Swingline Loans and Overadvances) shall transfer the amount of such
Lender’s Pro Rata Share of the outstanding principal amount of the applicable
Loan with respect to which Settlement is requested to the Agent, to such account
of the Agent as the Agent may designate, not later than 2:00 p.m. (Chicago
time), on the Settlement Date applicable thereto.  Settlements may occur during
the existence of a Default or an Unmatured Default and whether or not the
applicable conditions precedent set forth in Section 4.2 have then been
satisfied.  Such amounts transferred to the Agent shall be applied against the
amounts of the applicable Loan and, together with Chase’s Pro Rata Share of such
Non-Ratable Loan, Swingline Loan or Overadvance, shall constitute Revolving
Loans of such Lenders, respectively.  If any such amount is not transferred to
the Agent by any Lender on the Settlement Date applicable thereto, the Agent
shall be entitled to recover such amount on demand from such Lender together
with interest thereon as specified in Section 2.24.

2.21.Indemnity for Returned Payments

.  If after receipt of any payment which is applied to the payment of all or any
part of the Obligations, the Agent or any Lender is for any reason compelled to
surrender such payment or proceeds to any Person because such payment or
application of proceeds is invalidated, declared fraudulent, set aside,
determined to be void or voidable as a preference, impermissible setoff, or a
diversion of trust funds, or for any other reason, then the Obligations or part
thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Agent or such Lender and the Borrower shall be liable to
pay to the Agent and the Lenders, and the Borrower hereby indemnifies the Agent
and the Lenders and holds the Agent and the Lenders harmless for the amount of
such payment or proceeds surrendered.  The provisions of this Section 2.21 shall
be and remain effective notwithstanding any contrary action which may have been
taken by the Agent or any Lender in reliance upon such payment or application of
proceeds, and any such contrary action so taken shall be without prejudice to
the Agent’s and the Lenders’ rights under this Agreement and shall be deemed to
have been conditioned upon such payment or application of proceeds having become
final and irrevocable.  The provisions of this Section 2.21 shall survive the
termination of this Agreement.

2.22.Noteless Agreement; Evidence of Indebtedness

.

(a)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b)The Agent shall also maintain accounts in which it will record (i) the amount
of each Loan extended hereunder, the Type thereof, the name of the Borrower who
requested such Loan and the Interest Period with respect thereto, (ii) the
amount of

66

--------------------------------------------------------------------------------

 

any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, (iii) the original stated amount of each
Facility LC and the amount of LC Obligations outstanding at any time, and (iv)
the amount of any sum received by the Agent hereunder from the Borrower and each
Lender’s share thereof.

(c)The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall, absent manifest error, be prima facie evidence of the
existence and amounts of the Obligations therein recorded; provided however,
that the failure of the Agent or any Lender to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Borrower to
repay the Obligations in accordance with their terms.  The Agent shall, in
accordance with its regular practice, deliver to the Borrower periodic
statements with respect to the accounts maintained pursuant to paragraphs (a)
and (b) above.

(d)Any Lender may request that its Loans be evidenced by a promissory note in
substantially the form of Exhibit C (a “Note”).  In such event, the Borrower
shall prepare, execute and deliver to such Lender such Note payable to the order
of such Lender.  Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (prior to any assignment pursuant to Section 12.3) be
represented by one or more Notes payable to the order of the payee named
therein, except to the extent that any such Lender subsequently returns any such
Note for cancellation and requests that such Loans once again be evidenced as
described in paragraphs (a) and (b) above.

2.23.Lending Installations

.  Each Lender may book its Loans and its participation in any LC Obligations
and the LC Issuer may book the Facility LCs at any Lending Installation selected
by such Lender or the LC Issuer, as the case may be, and may change its Lending
Installation from time to time; provided, however, such selection shall not
increase, if otherwise reasonably avoidable, the Borrower’s costs under Article
III.  All terms of this Agreement shall apply to any such Lending Installation
and the Loans, Facility LCs, Reimbursement Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation.  Each Lender and the LC
Issuer may, by written notice to the Agent and the Borrower Representative in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.

2.24.Non‑Receipt of Funds by the Agent; Defaulting Lenders

.

(a)Unless the Borrower Representative or a Lender, as the case may be, notifies
the Agent prior to the date on which it is scheduled to make payment to the
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of the Borrower, a payment of principal, interest or fees to the Agent for the
account of the Lenders, that it does not intend to make such payment, the Agent
may assume that such payment has been made.  The Agent may, but shall not be
obligated to, make the amount of such payment available to the intended
recipient in reliance upon such assumption.  If such Lender or the Borrower, as
the case may be, has not in fact made such payment to the Agent, the recipient
of such payment shall, on demand by the Agent, repay to the

67

--------------------------------------------------------------------------------

 

Agent the amount so made available together with interest thereon in respect of
each day during the period commencing on the date such amount was so made
available by the Agent until the date the Agent recovers such amount at a rate
per annum equal to (x) in the case of payment by a Lender, the NYFRB Rate for
such day for the first three days and, thereafter, the interest rate applicable
to the relevant Loan or (y) in the case of payment by the Borrower, the interest
rate applicable to the relevant Loan.  

(b)Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(i)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.10(a);

(ii)the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 8.3), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;

(c)If any exposure in respect of Swingline Loans or Letters of Credit
(“Swingline Exposure” and “LC Exposure”, respectively) exists at the time a
Lender becomes a Defaulting Lender then:

(i)all or any part of such exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Share but
only to the extent (x) the sum of all non-Defaulting Lenders’ Credit Exposures
plus such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed
the total of all non-Defaulting Lenders’ Commitments and (y) the conditions set
forth in Section 4.2 are satisfied at such time;  

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent (x) first, prepay such Swingline Exposure and (y) second,
cash collateralize such Defaulting Lender’s LC Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.1.2(j) for so long as such LC Exposure is
outstanding;

(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to Section 2.24(c)(ii), the Borrower shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.10(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

68

--------------------------------------------------------------------------------

 

(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.24(c)(i), then the fees payable to the Lenders pursuant to Section
2.10(a) and Section 2.10(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Share; and

(v)if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.24(c)(i), then, without prejudice to any
rights or remedies of the LC Issuer or any Lender hereunder, all Unused
Commitment Fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such LC Exposure) and Letter of Credit fees payable under
Section 2.10(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the LC Issuer until such LC Exposure is cash collateralized and/or
reallocated.  

(d)So long as any Lender is a Defaulting Lender, the Agent shall not be required
to fund any Swingline Loan and the LC Issuer shall not be required to issue,
amend or increase any Letter of Credit, unless it is satisfied that the related
exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.24(c)(ii), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.24(c)(i) (and
Defaulting Lenders shall not participate therein).

(e)Any amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.19) shall,
in lieu of being distributed to such Defaulting Lender, be retained by the Agent
in a segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Agent (i) first, to
the payment of any amounts owing by such Defaulting Lender to the Agent
hereunder, (ii) second, pro rata, to the payment of any amounts owing by such
Defaulting Lender to the LC Issuer hereunder, (iii) third, if so determined by
the Agent or requested by an LC Issuer, held in such account as cash collateral
for future funding obligations of the Defaulting Lender in respect of any
existing or future participating interest in any Swingline Loan or Letter of
Credit, (iv) fourth, to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent, (v) fifth, if so determined by the Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any Loans under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Agent, the
Lenders or an LC Issuer as a result of any judgment of a court of competent
jurisdiction obtained by the Agent, any Lender or such LC Issuer against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, (vii) seventh, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement, and
(viii) eighth, to such Defaulting Lender or as otherwise directed by a

69

--------------------------------------------------------------------------------

 

court of competent jurisdiction; provided that, with respect to this clause
(viii), that if such payment is (x) a prepayment of the principal amount of any
Loans or reimbursement obligations in respect of Letters of Credit which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 4.2 are satisfied, such payment
shall be applied solely to prepay the Loans of, and reimbursement obligations
owed to, all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or reimbursement obligations owed to, any Defaulting
Lender.

If (i) any Lender shall file a petition for bankruptcy or a Bail-In Action with
respect to a Lender shall occur following the date hereof and for so long as
such event shall continue or (ii) any LC Issuer has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, no Swingline Lender
shall be required to fund any Swingline Loan and no LC Issuer shall be required
to issue, amend or increase any Letter of Credit, unless the LC Issuer may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to such LC Issuer, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

In the event that the Agent, the Borrower and the LC Issuer each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its Pro
Rata Share.  The operation of this Section shall not be construed to increase or
otherwise affect the Commitment of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder.

2.25.Limitation of Interest

.  The Borrower, the Agent and the Lenders intend to strictly comply with all
applicable laws, including applicable usury laws.  Accordingly, the provisions
of this Section 2.25 shall govern and control over every other provision of this
Agreement or any other Loan Document which conflicts or is inconsistent with
this Section 2.25, even if such provision declares that it controls.  As used in
this Section 2.25, the term “interest” includes the aggregate of all charges,
fees, benefits or other compensation which constitute interest under applicable
law, provided that, to the maximum extent permitted by applicable law, (a) any
non-principal payment shall be characterized as an expense or as compensation
for something other than the use, forbearance or detention of money and not as
interest, and (b) all interest at any time contracted for, reserved, charged or
received shall be amortized, prorated, allocated and spread, in equal parts
during the full term of the Obligations.  In no event shall the Borrower or any
other Person be obligated to pay, or any Lender have any right or privilege to
reserve, receive or retain, (a) any interest in excess of the maximum amount of
nonusurious interest permitted under the laws of the State of New York or the
applicable laws (if any) of the U.S. or of any other applicable state, or (b)
total interest in excess of the amount which such Lender could lawfully have
contracted for, reserved, received, retained or charged.

70

--------------------------------------------------------------------------------

 

2.26.Applicable Mortgage Minimum Amount

.  Notwithstanding anything to the contrary in this Agreement, (a) the Borrower
shall not optionally prepay or reduce the Aggregate Credit Exposure pursuant to
Section 2.15 to the extent that, after giving effect thereto, the Aggregate
Credit Exposure would be less than the Applicable Mortgage Minimum Amount and
(b) to the extent that the Aggregate Credit Exposure exceeds the Applicable
Mortgage Minimum Amount at the time of any Credit Extension under this Agreement
as a result of the requirements of Section 2.16, the Borrower shall, as a
condition to each such Credit Extension, pay all mortgages recording taxes,
documentary stamp taxes, intangible taxes and other similar taxes payable under
the Applicable Mortgages in connection such Credit Extension.

2.27.Amortization of Term Loans

.

(a)Subject to adjustment pursuant to Section 2.16 and Section 2.17, the Borrower
shall repay Term Loans on September 30th, December 31st, March 31st and June
30th of each fiscal year (commencing with March 31, 2020) in an amount of
$3,250,000, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment; provided
that if any such date is not a Business Day, such payment shall be due on the
next-following Business Day.

(b)To the extent not previously paid, all Term Loans shall be due and payable on
the Facility Termination Date.

2.28.MIRE Event

.Notwithstanding the foregoing, no MIRE Event may be closed until the date that
is (a) if there are no real property subject to a Mortgage in a “special flood
hazard area”, ten (10) Business Days or (b) if there are any real property
subject to a Mortgage in a “special flood hazard area”, thirty (30) days (in
each case, the “Notice Period”), after the Agent has delivered to the Lenders
the following documents in respect of such real property: (i) a “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each real property subject to a Mortgage (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower or the applicable Loan Party in the event any such real
property subject to a Mortgage is located in a special flood hazard area) and
(B) evidence of flood insurance as required by Section 6.7(a); provided that any
such MIRE Event may be closed prior to the Notice Period if the Agent shall have
received confirmation from each applicable Lender that such Lender has completed
any necessary flood insurance due diligence to its reasonable satisfaction.

ARTICLE III

YIELD PROTECTION; TAXES

3.1.Yield Protection

.  If, on or after the Effective Date, the adoption of any law or any
governmental or quasi‑governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in the
interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof or and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel

71

--------------------------------------------------------------------------------

 

Committee on Banking Supervision or any successor or similar authority to any of
the foregoing) or compliance by any Lender or applicable Lending Installation or
the LC Issuer with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency or and any group
or body charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing) made
after the Effective Date:

(a)subjects any Lender or any applicable Lending Installation or the LC Issuer
or the Agent to any Taxes or changes the basis of taxation of payments (other
than with respect to Excluded Taxes and Indemnified Taxes) to any Lender or the
LC Issuer or the Agent in respect of its Eurodollar Loans, Facility LCs or
participations therein, or

(b)imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or the LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurodollar
Advances), or

(c)imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation or the LC Issuer of making,
funding, converting to, continuing or maintaining its Eurodollar Loans, or of
issuing or participating in Facility LCs, or reduces any amount receivable by
any Lender or any applicable Lending Installation or the LC Issuer in connection
with its Eurodollar Loans, Facility LCs or participations therein, or requires
any Lender or any applicable Lending Installation or the LC Issuer to make any
payment calculated by reference to the amount of Eurodollar Loans, Facility LCs
or participations therein held or interest or LC Fees received by it, by an
amount deemed material by such Lender or the LC Issuer as the case may be,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer or the Agent, as the case may
be, of making, converting to, continuing or maintaining its Eurodollar Loans or
Commitment or of issuing or participating in Facility LCs or to reduce the
return received by such Lender or applicable Lending Installation or the LC
Issuer, as the case may be, in connection with such Eurodollar Loans,
Commitment, Facility LCs or participations therein, then, within fifteen days of
demand by such Lender or the LC Issuer or the Agent, as the case may be, the
Borrower shall pay such Lender or the LC Issuer or the Agent, as the case may
be, such additional amount or amounts as will compensate such Lender or the LC
Issuer or the Agent, as the case may be, for such increased cost or reduction in
amount received.  Notwithstanding anything to the contrary in this Section 3.1,
the Borrower shall not be required to compensate a Lender pursuant to this
Section 3.1 for any amounts incurred more than nine months prior to the date
that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefore; and provided that, if the circumstances giving rise to
such claim have a retroactive effect, then such nine-month period shall be
extended to include the period of such retroactive effect.  If any Lender
becomes entitled to claim any additional amounts pursuant to this Section 3.1,
it shall promptly notify the Borrower (with a

72

--------------------------------------------------------------------------------

 

copy to the Agent) of the event by reason of which it has become so entitled and
shall include in such notice a calculation of such additional amounts in
reasonable detail.  Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith (whether or not having the force of law) or in implementation thereof,
and (ii) all requests, rules, regulations, guidelines, interpretations,
requirements, interpretations and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall, in each case, be deemed to be Change, regardless of the date
enacted, adopted, issued or implemented.

3.2.Changes in Capital Adequacy or Liquidity Regulations

.  If a Lender or the LC Issuer determines the amount of capital or liquidity
required or expected to be maintained by such Lender or the LC Issuer, any
Lending Installation of such Lender or the LC Issuer, or any corporation
controlling such Lender or the LC Issuer is increased as a result of a Change,
then, within fifteen days of demand by such Lender or the LC Issuer, the
Borrower shall pay such Lender or the LC Issuer the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender or the LC Issuer determines is attributable
to this Agreement, its Credit Exposure or its Commitment to make Loans and issue
or participate in Facility LCs or Swingline loans, as the case may be, hereunder
(after taking into account such Lender’s or the LC Issuer’s policies as to
capital adequacy or liquidity); provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank of International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change regardless of the date enacted, adopted, issued, promulgated or
implemented.  “Change” means (i) any change after the date of this Agreement in
the Risk‑Based Capital Guidelines (as defined below) or (ii) any adoption of or
change in any other law, governmental or quasi‑governmental rule, regulation,
policy, guideline, interpretation, or directive (whether or not having the force
of law) after the date of this Agreement which affects the amount of capital or
liquidity required or expected to be maintained by any Lender or the LC Issuer
or any Lending Installation or any corporation controlling any Lender or the LC
Issuer.  “Risk-Based Capital Guidelines” means (i) the risk‑based capital
guidelines in effect in the U.S. on the date of this Agreement, including
transition rules, and (ii) the corresponding capital regulations promulgated by
regulatory authorities outside the U.S. implementing the June 2006 document of
the Basel Committee on Banking Regulation and Supervisory Practices entitled
“Basel II: International Convergence of Capital Measurements and Capital
Standards: A Revised Framework – Comprehensive Version,” including transition
rules, and any amendments to such regulations adopted prior to the date of this
Agreement.  Notwithstanding anything herein or otherwise to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a “Change”, regardless of the date enacted, adopted, issued or
implemented.

73

--------------------------------------------------------------------------------

 

3.3.Availability of Types of Advances

.  If any Lender determines that maintenance of its Eurodollar Loans at a
suitable Lending Installation would violate any applicable law, rule,
regulation, or directive, whether or not having the force of law, or if the
Required Lenders determine that (i) deposits of a type and maturity appropriate
to match fund Eurodollar Advances are not available or (ii) the interest rate
applicable to Eurodollar Advances does not accurately reflect the cost of making
or maintaining Eurodollar Advances, then the Agent shall suspend the
availability of Eurodollar Advances and require any affected Eurodollar Advances
to be repaid or converted to Floating Rate Advances, subject to the payment of
any funding indemnification amounts required by Section 3.4.

3.4.Funding Indemnification

.  If any payment of a Eurodollar Advance occurs on a date which is not the last
day of the applicable Interest Period, whether because of acceleration,
prepayment or otherwise, or a Eurodollar Advance is not made on the date
specified by the Borrower Representative for any reason other than default by
the Lenders, the Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost in liquidating or employing deposits acquired to fund or maintain such
Eurodollar Advance.

3.5.Taxes

.

(a)All payments by any Loan Party by or on account of any obligation hereunder
or under any Note or Facility LC Application shall be made free and clear of and
without deduction or withholding for or on account of any and all Taxes, except
as required by applicable law.  If any Loan Party or the Agent shall be required
by law to deduct or withhold any Taxes from or in respect of any such payment,
(a) if such Tax is an Indemnified Tax or Other Tax, the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.5) such
Lender, the LC Issuer or the Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (b) the
applicable withholding agent shall make such deductions, (c) the applicable
withholding agent shall pay the full amount deducted to the relevant authority
in accordance with applicable law and (d) the Borrower shall furnish to the
Agent a certified copy of all official receipts evidencing payment thereof as
promptly as possible but in any case within thirty days after such payment is
made.

(b)In addition, the Loan Parties hereby agree to timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Agent timely reimburse it for, any present or future stamp, court,
documentary, intangible, recording, filing or similar Taxes and any other excise
or property taxes, charges or similar levies which arise from any payment made
hereunder or under any Note or Facility LC Application or from the execution,
delivery, performance or enforcement of, or otherwise with respect to, this
Agreement or any Note or Facility LC Application (“Other Taxes”).  The Borrower
shall furnish to the Agent a certified copy of all official receipts evidencing
payment thereof as promptly as possible but in any case within thirty days after
such payment is made.

74

--------------------------------------------------------------------------------

 

(c)The Loan Parties hereby agree to jointly and severally indemnify the Agent,
the LC Issuer and each Lender for the full amount of Indemnified Taxes
(including, without limitation, any Indemnified Taxes imposed on amounts payable
under this Section 3.5) paid or payable by the Agent, the LC Issuer or such
Lender as a result of its Commitment, any Loans made by it hereunder, any
Facility LC issued hereunder or otherwise in connection with its participation
in this Agreement or required to be withheld or deducted from a payment to the
Agent, the LC Issuer or such Lender and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Payments due under this indemnification shall be made within 10 days of the date
the Agent, the LC Issuer or such Lender makes demand therefor pursuant to
Section 3.6. A certificate as to the amount of such payment or liability
delivered to the Borrower by the party seeking indemnification shall be
conclusive absent manifest error.

(d)Each Lender and LC Issuer shall indemnify the Agent within 10 days after
demand therefor, for (i) the full amount of any Indemnified Taxes attributable
to such Lender that are payable or paid by the Agent, (but only to the extent
that any Loan Party has not already indemnified that Agent for such Indemnified
Taxes and without limiting the obligation of the Loan Parties to do so) and (ii)
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 12.2(c) relating to the maintenance of a Participant Register, in either
case, that are payable or paid by the Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph (d).

(e)Status of Lenders.

(i)Each Lender that is a U.S. Person agrees that it will deliver to the Borrower
and the Agent on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Agent), executed originals of U.S. Internal
Revenue Service (“IRS”) Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax.

(ii)(1) Each Lender that is not a U.S. Person (each a “Non-U.S. Lender”) agrees
that it will, not more than ten Business Days after the date of this Agreement,
to the extent legally entitled to do so, deliver to the Borrower Representative
and the Agent whichever of the following is applicable: (x) two duly completed
copies of IRS Form W-8BEN, W-8BEN-E, or W-8ECI, certifying in either case that
such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any, or is subject to a reduced

75

--------------------------------------------------------------------------------

 

rate of withholding of, U.S. federal income taxes, (y) if claiming an exemption
from U.S. withholding tax under Section 871(h) or 881(c) of the Code, a duly
completed copy of the IRS Form W-8BEN or W-8BEN-E and a properly executed
certificate representing that such Non-U.S. Lender is not a “bank” for purposes
of Section 881(c)(3)(A) of the Code, is not a “ten percent (10%) shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, is not a
“controlled foreign corporation” related to the Borrower within the meaning of
Section 881(c)(3)(C) of the Code, or (z) if not the beneficial owner, a duly
completed copy of the IRS Form W-8IMY, accompanied by IRS Form W-8ECI, W-8BEN,
W-8BEN-E, W-9 and/or other certification documents from each beneficial owner,
as applicable. (2) Each Non-U.S. Lender further undertakes to deliver to each of
the Borrower Representative and the Agent (x) renewals or additional copies of
such form (or any successor form) on or before the date that such form expires
or becomes obsolete, and (y) after the occurrence of any event requiring a
change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Borrower Representative
or the Agent.  All forms or amendments described in the preceding sentence shall
certify that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any, or is subject to a reduced rate of
withholding of, U.S. federal income taxes, unless an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form or amendment with respect to it and such Lender
advises the Borrower Representative and the Agent that it is not capable of
receiving payments without any deduction or withholding, or at the reduced rate
of withholding, of U.S. federal income tax.  (3) Notwithstanding any other
provision of this paragraph (ii), a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

(f)For any period during which a Non-U.S. Lender has failed to provide the
Borrower Representative with an appropriate form pursuant to clause (e), above,
such Non-U.S. Lender shall not be entitled to indemnification under this Section
3.5 with respect to Taxes imposed by the U.S. because of its failure to deliver
the appropriate form; provided that, should a Non-U.S. Lender which is otherwise
exempt from or subject to a reduced rate of withholding tax become subject to
Taxes because of its failure to deliver a form required under clause (e), above,
the Borrower shall, at the expense of such Non-U.S. Lender, take such steps as
such Non-U.S. Lender shall reasonably request to assist such Non-U.S. Lender to
recover such Taxes.

(g)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments under this Agreement or any Note pursuant to the
law of any relevant jurisdiction or any treaty shall deliver to the Borrower
Representative (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.  In

76

--------------------------------------------------------------------------------

 

addition, any Lender, if reasonably requested by the Borrower or the Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Agent as will enable the Borrower or
the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion and execution of
such documentation (other than documentation set forth in Section 3.5(e)(i),
(ii)(1) and (h)) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(h)If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Borrower and Agent at the time or times prescribed by law and at
such time or times reasonably requested by the Borrower or Agent, such
documentation prescribed by applicable law and such additional documentation
reasonably requested by the Borrower or Agent as may be necessary for the
Borrower or Agent to comply with their obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (h), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

3.6.Lender Statements; Survival of Indemnity

.  To the extent reasonably possible, each Lender shall designate an alternate
Lending Installation with respect to its Eurodollar Loans to reduce any
liability of the Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to
avoid the unavailability of Eurodollar Advances under Section 3.3, (subject to
overall policy considerations of such Lender); provided, that such designation
is made on terms that, in the sole judgment of such Lender, cause such Lender
and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 3.1, 3.2, 3.4 or 3.5.  Each Lender shall deliver a written
statement of such Lender to the Borrower Representative (with a copy to the
Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5.  Such
written statement shall set forth in reasonable detail the calculations upon
which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error.  Determination of
amounts payable under such Sections in connection with a Eurodollar Loan shall
be calculated as though each Lender funded its Eurodollar Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate applicable to such Loan,
whether in fact that is the case or not.  Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Borrower Representative of such written
statement.  The obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5
shall survive payment of the Obligations and termination of this Agreement.

3.7.Replacement of Lender

.  If the Borrower is required pursuant to Section 3.1, 3.2 or 3.5 to make any
additional payment to any Lender or if any Lender’s obligation to make or
continue, or to convert Floating Rate Advances into, Eurodollar Advances shall
be suspended

77

--------------------------------------------------------------------------------

 

pursuant to Section 3.3 or if any Lender is a Defaulting Lender (any such
Lender, an “Affected Lender”), the Borrower may elect, if such amounts continue
to be charged or such suspension is still effective, to replace such Affected
Lender as a Lender party to this Agreement, provided that, no Default or
Unmatured Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement, (i)
another bank or other entity which is reasonably satisfactory to the Borrower
and the Agent shall agree, as of such date, to purchase for cash the Advances
and other Obligations due to the Affected Lender pursuant to an Assignment
Agreement (and a Defaulting Lender shall be deemed to have executed and
delivered such Assignment Agreement if it fails to do so) and to become a Lender
for all purposes under this Agreement and to assume all obligations of the
Affected Lender to be terminated as of such date and to comply with the
requirements of Section 12.3 applicable to assignments, and (ii) the Borrower
shall pay to such Affected Lender in same day funds on the day of such
replacement (A) all interest, fees and other amounts then accrued but unpaid to
such Affected Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Affected Lender
under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any, equal to the payment
which would have been due to such Lender on the day of such replacement under
Section 3.4 had the Loans of such Affected Lender been prepaid on such date
rather than sold to the replacement Lender.

ARTICLE IV

CONDITIONS PRECEDENT

4.1.Effectiveness

.  This Agreement will not become effective unless the Loan Parties have
satisfied each of the following conditions in a manner satisfactory to the Agent
and the Lenders, and with respect to any condition requiring delivery of any
agreement, certificate, document, or instrument, the Loan Parties shall have
furnished to the Agent sufficient copies of any such agreement, certificate,
document, or instrument for distribution to the Lenders.

(a)This Agreement or counterparts hereof shall have been duly executed by each
Loan Party and the Agent, and the Agent shall have received duly executed copies
of the Loan Documents and such other documents, instruments, agreements and
legal opinions as the Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents, each
in form and substance reasonably satisfactory to the Agent.

(b)Each Loan Party shall have delivered copies of its articles or certificate of
incorporation or organization, together with all amendments, and a certificate
of good standing, each certified by the appropriate governmental officer in its
jurisdiction of incorporation or organization.

(c)Each Loan Party shall have delivered copies, certified by its Secretary or
Assistant Secretary, of its by‑laws or operating, management or partnership
agreement and of its Board of Directors’ resolutions or the resolutions of its
members and of resolutions or actions of any other body authorizing the
execution, delivery and performance of the Loan Documents to which such Loan
Party is a party.

78

--------------------------------------------------------------------------------

 

(d)Each Loan Party shall have delivered an incumbency certificate, executed by
its Secretary or Assistant Secretary, which shall identify by name and title and
bear the signatures of the Authorized Officers and any other officers such Loan
Party authorized to sign the Loan Documents to which such Loan Party is a party,
upon which certificate the Agent and the Lenders shall be entitled to rely until
informed of any change in writing by such Loan Party.

(e)The Borrower shall have delivered a certificate, signed by the chief
financial officer of the Borrower, on the initial Credit Extension Date (i)
stating that no Default or Unmatured Default has occurred and is continuing,
(ii) stating that the representations and warranties contained in Article V are
true and correct as of such Credit Extension Date, (iii) specifying the deposit
account at Chase which shall be used as the Funding Account, (iv) certifying
that the condition set forth in clause (t) below has been met, and (v)
certifying any other factual matters as may be reasonably requested by the Agent
or any Lender.

(f)The Loan Parties shall have delivered a written legal opinion of the Loan
Parties’ counsel, addressed to the Agent, the LC Issuer and the Lenders in
substantially the form of Exhibit D and the legal opinion of such other special
and local counsel as may be required by the Agent.

(g)The Borrower shall have delivered any Notes requested by a Lender pursuant to
Section 2.22 payable to the order of each such requesting Lender.

(h)The Borrower shall have delivered money transfer authorizations as the Agent
may have reasonably requested.

(i)The Agent shall have received the results of a recent Lien and other searches
that the Agent deems necessary and such searches shall reveal no Liens on any of
the assets of the Loan Parties except for Permitted Liens or Liens discharged on
or prior to the Effective Date pursuant to documentation satisfactory to the
Agent, the Loan Parties shall have delivered UCC termination statements or
amendments to existing UCC financing statements with respect to any filings
against the Collateral as may be requested by the Agent and shall have
authorized the filing of such termination statements or amendments, the Agent
shall have been authorized to file any UCC financing statements that the Agent
deems necessary to perfect its Liens in the Collateral and Liens creating a
first priority security interest in the Collateral in favor of the Agent shall
be in proper form for filing, registration or recordation.

(j)The Borrower Representative shall have delivered a Borrowing Base Certificate
which calculates the Borrowing Base as of October 31, 2019.

(k)The Borrower shall have delivered to the Agent Parent’s most recent projected
income statement, balance sheet and cash flows for the period through the end of
the 2024 Fiscal Year (which shall have been prepared on a monthly basis through
the first year after the Effective Date and yearly thereafter).

79

--------------------------------------------------------------------------------

 

(l)All legal (including tax implications) and regulatory matters, including, but
not limited to compliance with applicable requirements of Regulations U, T and X
of the Board, shall be satisfactory to the Agent and the Lenders.

(m)The Agent or its designee shall have conducted a satisfactory field
examination of the accounts receivable, Inventory and related working capital
matters and financial information of the Loan Parties and of the related data
processing and other systems, the results of which shall be satisfactory to the
Arrangers and the Agent (it being acknowledged by the Arrangers and the Agent
that the field examination dated as of April 30, 2019 shall satisfy the
requirement described in this Section 4.1(m)).

(n)The Borrower shall have delivered evidence of insurance coverage in form,
scope, and substance reasonably satisfactory to the Agent and otherwise in
compliance with the terms of Section 6.7.

(o)The Borrower shall have paid all of the fees and expenses owing to the Agent,
the Arrangers, the LC Issuer and the Lenders pursuant to Section 2.10, and
Section 9.6(a).

(p)The Borrower shall have delivered to the Agent true and complete Customer
Lists for the Borrower, PHI and their respective Subsidiaries, together with a
recent satisfactory appraisal with respect thereto (it being understood that the
Agent and the Lenders shall treat such Customer Lists as confidential
information subject to Section 9.11), it being acknowledged by the Agent that
the appraisal dated as of March 31, 2019 shall satisfy the requirement described
in this Section 4.1(p).

(q)The Loan Parties shall have delivered to the Agent a certified actuarial
valuation report for each Single Employer Plan for the Plan year beginning
January 1, 2017.

(r)The Loan Parties shall have delivered to the Agent a statement by an actuary
enrolled under ERISA certifying that each Single Employer Plan is not, and is
not expected to be, in “at risk” status (within the meaning of Section 430 of
the Code or Title IV of ERISA).

(s)The Agent shall have received a satisfactory solvency certificate from the
chief financial officer of the Parent that shall document the solvency of the
Parent and its Subsidiaries as of the Effective Date.

(t)The Agent shall have received a copy of each hedging and inventory policy
contemplated by Section 5.33, and the Agent shall be satisfied with each such
policy.

(u)The Agent shall have received written consents from each Term Loan Lender and
the “Required Lenders” under and as defined in the Existing Credit Agreement to
the execution and delivery of this Agreement (it being agreed that the entering
into of this Agreement by any such Term Loan Lender and/or Existing Lender shall
constitute such written consent).

80

--------------------------------------------------------------------------------

 

(v)The Agent shall have received (A) a “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each real
property subject to a Mortgage (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
or the applicable Loan Party in the event any such real property is located in a
special flood hazard area) and (B) a copy of, or a certificate as to coverage
under, the flood insurance policies required by Section 6.7(a);

(w)The Agent shall have received, (i) at least five days prior to the Effective
Date, all documentation and other information regarding the Borrower requested
in connection with applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, to the extent requested in
writing of the Borrower at least 10 days prior to the Effective Date and (ii) to
the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least five days prior to the Effective Date,
any Lender that has requested, in a written notice to the Borrower at least 10
days prior to the Effective Date, a Beneficial Ownership Certification in
relation to the Borrower shall have received such Beneficial Ownership
Certification; provided that, upon the execution and delivery by such Lender of
its signature page to this Agreement, the conditions set forth in this clause
(x) shall be deemed to be satisfied.

(x)The Effective Date shall occur on or before December 20, 2019.

4.2.Each Credit Extension

.  Except as otherwise expressly provided herein, the Lenders shall not be
required to make any Credit Extension if on the applicable Credit Extension
Date:

(a)There exists any Default or Unmatured Default or any Default or Unmatured
Default shall result from any such Credit Extension.

(b)Any representation or warranty contained in Article V is untrue or incorrect
in any material respect as of such Credit Extension Date except to the extent
any such representation or warranty is stated to relate solely to an earlier
date.

(c)After giving effect to any Credit Extension, Availability would be less than
zero.

(d)Any legal matter incident to the making of such Credit Extension shall not be
satisfactory to the Agent and its counsel.

(e)The Borrower is not in compliance with Section 2.26.  

Each Borrowing Notice or request for issuance of Facility LC with respect to
each such Credit Extension shall constitute a representation and warranty by the
Borrower that the conditions contained in Section 4.1 have been satisfied and
that none of the conditions set forth in Section 4.2 exist as of the applicable
Credit Extension Date.  Any Lender may require a duly completed Compliance
Certificate as a condition to making a Credit Extension.  

81

--------------------------------------------------------------------------------

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lenders as follows:

5.1.Existence and Standing

.  Each Loan Party is a corporation, partnership or limited liability company
duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.

5.2.Authorization and Validity

.  Each Loan Party has the power and authority and legal right to execute and
deliver the Loan Documents to which it is a party and to perform its obligations
thereunder.  The execution and delivery by each Loan Party of the Loan Documents
to which it is a party and the performance of its obligations thereunder have
been duly authorized by proper proceedings, and the Loan Documents to which such
Loan Party is a party constitute legal, valid and binding obligations of such
Loan Party enforceable against such Loan Party in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

5.3.No Conflict; Government Consent

.  Neither the execution and delivery by any Loan Party of the Loan Documents to
which it is a party, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on such Loan Party or (ii) any Loan Party’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by‑laws, or operating or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which any Loan Party is a party or is subject, or by
which it, or its Property, is bound, or conflict with or constitute a default
thereunder, or result in, or require, the creation or imposition of any Lien in,
of or on the Property of such Loan Party pursuant to the terms of any such
indenture, instrument or agreement.  No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any Governmental Authority
which has not been obtained by a Loan Party, is required to be obtained by any
Loan Party in connection with the execution and delivery of the Loan Documents,
the borrowings under this Agreement, the payment and performance by the Loan
Parties of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents, except for (i) filing of amendments
to Mortgages and UCC financing statements to be filed on or immediately after
the Effective Date and (ii) routine approvals required in connection with the
performance by the Loan Parties of their businesses.

5.4.Security Interest in Collateral

.  The provisions of this Agreement and the other Loan Documents create legal
and valid Liens on all the Collateral in favor of the Agent, for the benefit of
the Agent and the Lenders, and such Liens (upon any required filing and
recordation) constitute perfected and continuing Liens on the Collateral,
securing the Obligations, enforceable against the applicable Loan Party and all
third parties, and having priority over all other Liens on the Collateral except
in the case of (a) Permitted Liens, to the extent any such Permitted Liens

82

--------------------------------------------------------------------------------

 

would have priority over the Liens in favor of the Agent pursuant to any
applicable law or agreement and (b) Liens perfected only by possession
(including possession of any certificate of title) to the extent the Agent has
not obtained or does not maintain possession of such Collateral.

5.5.Financial Statements

.

(a)The audited consolidated financial statements of the Parent and its
Subsidiaries for the period ended September 30, 2018 heretofore delivered to the
Lenders (A) were prepared in accordance with GAAP (as in effect on the date such
statements were prepared) and fairly present the consolidated financial
condition and operations of the Parent and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended and (B) with
respect to the financial statements referred to in clause (i) hereof, are
accompanied by an unqualified audit report certified by independent certified
public accountants.

(b)The most recent Projections delivered to the Agent and the Lenders pursuant
to Section 6.1(d) represent the Borrower’s good faith estimate of the future
financial performance of the Parent and its Subsidiaries for the period set
forth therein.

5.6.Material Adverse Change

.  Since September 30, 2018, after giving effect to the consummation of the
transactions contemplated hereby on the Effective Date, there has been no change
in the business, operations, Property, condition (financial or otherwise) or
prospects of the Loan Parties which could reasonably be expected to have a
Material Adverse Effect.

5.7.Taxes

.  The Loan Parties have filed all U.S. federal tax returns and all other Tax
returns which are required to be filed, all such returns are complete and
correct and the Loan Parties have paid all Taxes due pursuant to said returns or
pursuant to any assessment received by any Loan Party, except such taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been provided in accordance with GAAP and as to which no Lien exists.  No tax
liens have been filed and no claims are being asserted with respect to any such
Taxes.  The charges, accruals and reserves on the books of the Loan Parties in
respect of any taxes or other governmental charges are adequate.  If any Loan
Party is a limited liability company, each such limited liability company
qualifies for partnership tax treatment under U.S. federal tax law.

5.8.Litigation and Contingent Obligations

.  Except as set forth on Schedule 5.8, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting any Loan Party which
could reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Credit Extensions.  Other than any
liability incident to any litigation, arbitration or proceeding which (i) could
not reasonably be expected to have a Material Adverse Effect or (ii) is set
forth on Schedule 5.8, no Loan Party has any material contingent obligations not
provided for or disclosed in the financial statements referred to in Section
5.5.

5.9.Capitalization and Subsidiaries

.  Schedule 5.9 sets forth (a) a correct and complete list of the name of each
and all of the Parent’s Subsidiaries (excluding CaptiveCo), (b) the location of
the chief executive office of each Loan Party and each of its Subsidiaries
(excluding CaptiveCo) and each other location where any of them have maintained
their chief executive

83

--------------------------------------------------------------------------------

 

office in the past five years, (c) a true and complete listing of each class of
each Loan Party’s authorized Capital Stock, of which all of such issued shares
are validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 5.9, and (d)
the type of entity of each Loan Party. With respect to each Loan Party, Schedule
5.9 also sets forth the employer or taxpayer identification number of each Loan
Party and the organizational identification number issued by each Loan Party’s
jurisdiction of organization or a statement that no such number has been issued.
All of the issued and outstanding Capital Stock owned by any Loan Party has been
(to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and is fully paid and non-assessable.

5.10.ERISA

.  Except as would not, individually or in the aggregate, be reasonably expected
to result in a Material Adverse Effect, (i) each Plan complies with all
applicable requirements of law and regulations and (ii) no ERISA Event has
occurred.

5.11.Accuracy of Information

.  No information, exhibit or report furnished by any Loan Party to the Agent or
to any Lender in connection with the negotiation of, or compliance with, the
Loan Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading. As of the Effective Date, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all respects.

5.12.Names; Prior Transactions

.  Except as set forth on Schedule 5.12, the Loan Parties have not, during the
past five years, been known by or used any other corporate or fictitious name,
or been a party to any merger or consolidation, or been a party to any
Acquisition.

5.13.Regulation U

.  No Loan Party is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” as such terms are defined in
Regulation U of the Board as now and from time to time hereafter in effect (such
securities being referred to herein as “Margin Stock”).  No Loan Party owns any
Margin Stock, and none of the proceeds of the Loans or other extensions of
credit under this Agreement will be used, directly or indirectly, for the
purpose of purchasing or carrying any Margin Stock, for the purpose of reducing
or retiring any Indebtedness that was originally incurred to purchase or carry
any Margin Stock or for any other purpose that might cause any of the Loans or
other extensions of credit under this Agreement to be considered a “purpose
credit” within the meaning of Regulations T, U or X of the Board.  No Loan Party
will take or permit to be taken any action that might cause any Loan Document to
violate any regulation of the Board.

5.14.Material Agreements

.  Schedule 5.14 hereto sets forth as of the Effective Date all material
agreements and contracts to which any Loan Party is a party or is bound as of
the date hereof.  No Loan Party is subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect.  No Loan Party is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in (i)
any material agreement to which it is a party or (ii) any agreement or
instrument evidencing or governing Indebtedness.

84

--------------------------------------------------------------------------------

 

5.15.Compliance With Laws

.  The Loan Parties have complied with all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government or
any instrumentality or agency thereof having jurisdiction over the conduct of
their respective businesses or the ownership of their respective Property
(“Applicable Laws”) and their own agreements, policies and procedures with
respect to personal information, privacy and data and system security (“Privacy
Policies”), except for any failure to comply with any of the foregoing which
could not reasonably be expected to have a Material Adverse Effect.

5.16.Ownership of Properties

.  Except as set forth on Schedule 5.16, on the date of this Agreement, the Loan
Parties will have good title, free of all Liens other than those permitted by
Section 6.21, to all of the Property and assets reflected in the Loan Parties’
most recent consolidated financial statements provided to the Agent as owned by
the Loan Parties.

5.17.Plan Assets; Prohibited Transactions

.  No Loan Party is an entity deemed to hold “plan assets” (within the meaning
of the Plan Asset Regulations), and neither the execution, delivery or
performance of the transactions contemplated under this Agreement, including the
making of Credit Extensions hereunder, will give rise to a prohibited
transaction within the meaning of Section 406 of ERISA or Section 4975 of the
Code.

5.18.Environmental Matters

.

(a)Each of the Loan Parties is, and has been, in compliance with all
Environmental Laws applicable to it or to the Collateral except where such
noncompliance would not have a Material Adverse Effect.  Each Loan Party holds
all environmental permits and licenses that are necessary for the conduct of the
business and operations of such Loan Party as now conducted and as proposed to
be conducted, and has timely and properly applied for renewal of all
environmental permits or licenses that have expired or are about to expire,
except where the failure to hold, or to timely and properly reapply for, such
environmental permits or licenses would not have a Material Adverse Effect.
Schedule 5.18 lists (i) all notices from federal, state or local environmental
agencies to any Loan Party citing environmental violations or other conditions
that could be the subject of investigation, remediation or other action under
Environmental Law affecting the business and operations of any Loan Party or the
Collateral that have not been finally resolved and disposed of, and no such
violation or condition, whether or not notice regarding such violation or
condition is listed on Schedule 5.18, if ultimately resolved against such party,
would have a Material Adverse Effect and (ii) all material reports filed by each
of the Loan Parties during the past twelve months with respect to its business
and operations or the Collateral with any federal, state or local environmental
agency having jurisdiction over any of the Loan Parties or the Collateral, true
and complete copies of which reports have been made available to the
Lenders.  Notwithstanding any such notice, except for matters the consequences
of which will not have a Material Adverse Effect, the business and operations of
each Loan Party and the Collateral are currently being operated in all respects
within the limits set forth in such environmental permits or licenses and any
current noncompliance with such permits or licenses will not result in any
liability or penalty to any of the Loan Parties or in the revocation, loss or
termination of any such environmental permits or licenses.

85

--------------------------------------------------------------------------------

 

(b)All facilities located on the real property owned or leased by the Loan
Parties, including without limitation the Collateral, which are subject to
regulation by the Resource Conservation and Recovery Act of 1976, as amended,
and regulations promulgated thereunder, (“RCRA”) are and have been operated in
compliance with RCRA, except where such noncompliance would not have a Material
Adverse Effect and none of the Loan Parties has received, or, to the knowledge
of any Loan Party, been threatened with, a notice of violation of RCRA regarding
such facilities.

(c)No Materials of Environmental Concern are or, to the knowledge of any Loan
Party, have been located or present at any of the real property owned or leased
by the Loan Parties, including without limitation the Collateral, or any
previously owned properties, in violation of any Environmental Law, which
violation will have a Material Adverse Effect, or in such circumstances as to
give rise to liability, which liability will have a Material Adverse Effect, and
with respect to such real property there has not occurred, to the knowledge of
any Loan Party (i) any release or threatened release of any Materials of
Environmental Concern, (ii) any discharge or threatened discharge of any
Materials of Environmental Concern into the environment which violates any
Environmental Law or (iii) any assertion of any lien pursuant to Environmental
Laws resulting from any use, spill, discharge or clean-up of any Materials of
Environmental Concern, which occurrence referred to in clause (i), (ii) or (iii)
above will have a Material Adverse Effect.

(d)Except as set forth on Schedule 5.18(d), none of the Loan Parties has
received notice that it has been identified as a potentially responsible party
under the Comprehensive Environmental Response, Compensation, and Liability Act
of 1980, as amended, and regulations promulgated thereunder, or any comparable
state, local or foreign law nor has any Loan Party received any notification
that any Materials of Environmental Concern that it has used, generated, stored,
treated, handled, transported or disposed of or arranged for transport for
disposal or treatment of, or arranged for disposal or treatment of, has been
found at any site at which any Governmental Authority or private party is
conducting or plans to conduct a remedial investigation or other action pursuant
to any Environmental Law.

(e)None of the matters disclosed in Schedule 5.18 or Schedule 5.18(d), either
individually or in the aggregate, involves a violation of or a liability under
any Environmental Law, the consequences of which will have a Material Adverse
Effect.

5.19.Investment and Holding Company Status

.  No Loan Party is (a) an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended or (b) a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935, as amended.

5.20.Bank Accounts

.  As of the Effective Date, Exhibit B to the Security Agreement contains a
complete and accurate list of all bank accounts maintained by each Loan Party
with any bank or other financial institution.

86

--------------------------------------------------------------------------------

 

5.21.Indebtedness

.  As of the Effective Date and after giving effect to the Credit Extensions to
be made on the Effective Date (if any), the Loan Parties have no Indebtedness,
except for (a) the Obligations, and (b) any Indebtedness described on Schedule
5.21.

5.22.Affiliate Transactions

.  Except as set forth on Schedule 5.22, as of the Effective Date, there are no
existing or proposed agreements, arrangements, understandings, or transactions
between any Loan Party and any of the officers, members, managers, directors,
stockholders, parents, other interest holders, employees, or Affiliates (other
than Subsidiaries) of any Loan Party or any members of their respective
immediate families (other than employment agreements and arrangements and
transactions entered into in the ordinary course of business on terms that are
arms-length), and none of the foregoing Persons are directly or indirectly
indebted to or have any direct or indirect ownership, partnership, or voting
interest in any Affiliate of any Loan Party or any Person with which any Loan
Party has a business relationship or which competes with any Loan Party.  

5.23.Real Property; Leases

.  As of the Effective Date, Schedule 5.23 sets forth a correct and complete
list of all real Property owned by each Loan Party (indicating, in each case,
whether such owned real Property is subject to an Existing Mortgage as of the
Effective Date), all leases and subleases of real Property by each Loan Party as
lessee or sublessee, and all leases and subleases of real Property by each Loan
Party as lessor or sublessor.  Each of such leases and subleases is valid and
enforceable in accordance with its terms and is in full force and effect, and no
default by any party to any such lease or sublease exists.  Each Loan Party has
good and indefeasible title in fee simple to the real Property identified on
Schedule 5.23 as owned by such Loan Party, or valid leasehold interests in all
real Property designated therein as “leased” by such Loan Party.

5.24.Intellectual Property Rights

.  As of the Effective Date: (a) Schedule 5.24 sets forth a correct and complete
list of all registrations and applications for Intellectual Property Rights of
each Loan Party; (b) no Intellectual Property Rights owned by the Loan Parties
are subject to any licensing agreement or similar arrangement except as set
forth in Schedule 5.24; (c) the material proprietary Intellectual Property
Rights of the Loan Parties are owned exclusively by the Loan Parties and
constitute all of the property of such type necessary to the current and
anticipated future conduct of the Loan Parties’ business; (d) no Intellectual
Property Rights now used or now contemplated to be used by any Loan Party
infringes in any material respect upon any rights held by any other Person; (e)
no claim or litigation regarding Intellectual Property Rights is pending or
threatened which could reasonably be expected to have a Material Adverse Effect;
(f) the Loan Parties take all reasonable actions to protect and maintain the
integrity, continuous operation and security of the systems, networks, software
and information technology assets used in their business (and all data,
including personal data, stored thereon or processed thereby), and there have
been no material breaches, outages, violations or unauthorized use of or access
to any of the foregoing; and (g) the Loan Parties have created, executed and/or
posted all Privacy Policies that are required by Applicable Laws.

5.25.Insurance

.  Schedule 5.25 lists all insurance policies of any nature maintained, as of
the Effective Date, by each Loan Party, as well as a summary of the terms of
each such policy.

5.26.Solvency

.

87

--------------------------------------------------------------------------------

 

(a)Immediately after the consummation of the transactions to occur on the date
hereof and immediately following the making of each Credit Extension, if any,
made on the date hereof and after giving effect to the application of the
proceeds of such Credit Extensions, (a) the fair value of the assets of each
Loan Party, at a fair valuation, will exceed the debts and liabilities,
subordinated, contingent or otherwise, of each Loan Party; (b) the present fair
saleable value of the Property of each Loan Party will be greater than the
amount that will be required to pay the probable liability of each Loan Party on
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) each Loan Party
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (d)
each Loan Party will not have unreasonably small capital with which to conduct
the businesses in which it is engaged as such businesses are now conducted and
are proposed to be conducted after the date hereof.

(b)The Borrower does not intend to, nor will the Borrower permit any of its
Subsidiaries to, and the Borrower does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.

5.27.Subordinated Indebtedness

.  The Secured Obligations constitute senior indebtedness which is entitled to
the benefits of the subordination provisions of all outstanding Subordinated
Indebtedness.

5.28.Post‑Retirement Benefits

.  The present value of the expected cost of post‑retirement medical and
insurance benefits payable by the Loan Parties to their employees and former
employees, as estimated by such Loan Parties in accordance with procedures and
assumptions deemed reasonable by the Required Lenders, does not exceed
$10,000,000 in the aggregate.

5.29.Common Enterprise

.  The successful operation and condition of each of the Loan Parties is
dependent on the continued successful performance of the functions of the group
of the Loan Parties as a whole and the successful operation of each of the Loan
Parties is dependent on the successful performance and operation of each other
Loan Party.  Each Loan Party expects to derive benefit (and its board of
directors or other governing body has determined that it may reasonably be
expected to derive benefit), directly and indirectly, from (i) successful
operations of each of the other Loan Parties and (ii) the credit extended by the
Lenders to the Borrower hereunder, both in their separate capacities and as
members of the group of companies.  Each Loan Party has determined that
execution, delivery, and performance of this Agreement and any other Loan
Documents to be executed by such Loan Party is within its purpose, will be of
direct and indirect benefit to such Loan Party, and is in its best interest.

5.30.Reportable Transaction

.  The Borrower does not intend to treat the Advances and related transactions
as being a “reportable transaction” (within the meaning of Treasury

88

--------------------------------------------------------------------------------

 

Regulation Section 1.6011-4).  In the event the Borrower determines to take any
action inconsistent with such intention, it will promptly notify the Agent
thereof.

5.31.Labor Disputes

.  Except as set forth on Schedule 5.31, as of the Effective Date (a) there is
no collective bargaining agreement or other labor contract covering employees of
the Borrower or PHI or any of their respective Subsidiaries, (b) no such
collective bargaining agreement or other labor contract is scheduled to expire
during the term of this Agreement, (c) no union or other labor organization is
seeking to organize, or to be recognized as, a collective bargaining unit of
employees of the Borrower or PHI or any of their respective Subsidiaries or for
any similar purpose, and (d) there is no pending or (to the best of the
Borrower’s knowledge) threatened, strike, work stoppage, material unfair labor
practice claim, or other material labor dispute against or affecting the
Borrower or PHI or any of their respective Subsidiaries or their employees.

5.32.Fixed Price Supply Contracts

.  None of the Loan Parties is a party to any contract for the purchase or
supply by such parties of any product except where (a) the purchase price is set
with reference to a spot index or indices substantially contemporaneously with
the delivery of such product or (b) delivery of such product is to be made no
more than 18 months after the purchase price is agreed to.  All such contracts
for the delivery of product to any Loan Party referred to in the foregoing
clause (b) which are in effect on the Effective Date are set forth in Schedule
5.32.

5.33.Trading and Inventory Policies

.  Each Loan Party maintains a hedging policy to the effect that it will not
trade any commodities. Each Loan Party maintains a supply inventory position
policy to the effect that it will not hold on hand, as of any date, more
Commodities Inventory than will be sold in the normal course of business during
the following 90 days.  Each Loan Party is in compliance with such policies.

5.34.Use of Proceeds

.  The Borrower will use the proceeds of the Loans solely as set forth in
Section 6.2.

5.35.EEA Financial Institutions

.  No Loan Party is an EEA Financial Institution.

5.36.Anti-Corruption Laws and Sanctions

.  The Loan Parties have implemented and maintain in effect policies and
procedures designed to ensure compliance by the Loan Parties, their respective
Subsidiaries and their respective directors, officers, employees and agents,
with Anti-Corruption Laws and applicable Sanctions, and the Loan Parties, their
respective Subsidiaries and their respective officers and directors and to the
knowledge of any Loan Party its employees and agents, are in compliance with
Anti-Corruption Laws in all materials respects and applicable Sanctions.  None
of (a) any Loan Party, any Subsidiary any of their respective directors or
officers or, to the knowledge of such Loan Party or such Subsidiary, employees,
or (b) to the knowledge of such Loan Party, any agent of a Loan Party or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.  No Advance or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.

89

--------------------------------------------------------------------------------

 

ARTICLE VI

COVENANTS

Each Loan Party executing this Agreement jointly and severally agrees as to all
Loan Parties that from and after the date hereof and until the Facility
Termination Date:

6.1.Financial and Collateral Reporting

.  Each Loan Party will maintain, for itself and each Subsidiary, a system of
accounting established and administered in accordance with GAAP, and will
furnish to the Lenders:

(a)within ninety days after the close of each Fiscal Year of the Parent and its
Subsidiaries, an unqualified audit report certified by independent certified
public accountants reasonably acceptable to the Required Lenders, prepared in
accordance with GAAP on a consolidated and consolidating basis (consolidating
statements need not be certified by such accountants), including balance sheets
as of the end of such Fiscal Year, related profit and loss and reconciliations
of statements of retained earnings, and a statement of cash flows, accompanied
by (i) any management letter prepared by said accountants and (ii) a certificate
of said accountants that, in the course of their examination necessary for their
certification of the foregoing, they have obtained no knowledge of any Default
or Unmatured Default, or if, in the opinion of such accountants, any Default or
Unmatured Default shall exist, stating the nature and status thereof;

(b)within forty-five days after the close of the first three quarterly periods
of each Fiscal Year of the Parent and its Subsidiaries, consolidated and
consolidating unaudited balance sheets as at the close of each such Fiscal
Quarter and consolidated and consolidating profit and loss and reconciliations
of statements of retained earnings and a statement of cash flows for the period
from the beginning of the applicable Fiscal Year to the end of such Fiscal
Quarter, setting forth in each case in comparative form the figures for the
applicable period, all certified by its chief financial officer and prepared in
accordance with GAAP (except for exclusion of footnotes and subject to normal
year-end audit adjustments);

(c)within thirty days after the close of each Fiscal Month, consolidated and
consolidating unaudited balance sheets of the Parent and its Subsidiaries at the
close of each such Fiscal Month and consolidated and consolidating profit and
loss and reconciliations of statements of retained earnings and a statement of
cash flows for the period from the beginning of the applicable Fiscal Year to
the end of such Fiscal Month, setting forth in each case in comparative form the
figures for the prior 12-month period, all prepared in accordance with GAAP
(except for exclusion of footnotes and subject to normal year-end audit
adjustments) and certified by its chief financial officer or vice president -
controller;

(d)as soon as available, but not less than 10 days prior to the end of such
Fiscal Year, a copy of the plan and forecast (including a projected consolidated
and consolidating balance sheet, income statement and funds flow statement) of
the Parent for

90

--------------------------------------------------------------------------------

 

each month of such Fiscal Year (the “Projections”) in form reasonably
satisfactory to the Agent;

(e)together with each of the financial statements required under Sections
6.1(a), (b) and (c), a compliance certificate in substantially the form of
Exhibit E (a “Compliance Certificate”) signed by the chief financial officer,
vice president - controller or treasurer of the Borrower Representative showing
the calculations necessary to determine compliance with this Agreement
(including calculation of (i) Availability for purposes of Sections 6.16 and
6.25 and (ii) the Fixed Charge Coverage Ratio and Senior Secured Leverage Ratio
for purposes of Section 6.28 to the extent then applicable) and the Applicable
Margin and stating that no Default or Unmatured Default exists, or if any
Default or Unmatured Default exists, stating the nature and status thereof;

(f)as soon as available but in any event within 20 days of the end of each
Fiscal Month (or, during the Seasonal Availability Period or to the extent
Availability is less than 15.0% of the Aggregate Revolving Commitment, within 3
days of the end of each week), and at such other times as may be requested by
the Agent (in its Permitted Discretion), as of the period then ended, a
Borrowing Base Certificate;

(g)as soon as available but in any event within 20 days of the end of each
Fiscal Month (or, during the Seasonal Availability Period or to the extent
Availability is less than 15.0% of the Aggregate Revolving Commitment, within 3
days of the end of each week) and at such other times as may be requested by the
Agent (in its Permitted Discretion), as of the period then ended:

(i)(1) a summary aging of the Accounts of the Borrower and PHI and each of their
respective Subsidiaries, including an aged accounts receivable total for each
Account Debtor, supported by a total page from the system summary aging for each
branch, and (2) reconciled to the Borrowing Base Certificate delivered as of
such date prepared in a manner reasonably acceptable to the Agent, together with
such transaction analysis or roll-forward information as the Agent requests, in
its Permitted Discretion;    

(ii)a schedule detailing the Inventory of the Borrower and PHI and their
respective Subsidiaries, in form reasonably satisfactory to the Agent, (1) by
location (showing Inventory in transit, any Inventory located with a third party
under any consignment, bailee arrangement, or warehouse agreement), by product
type, and by volume on hand, which Inventory shall be valued at the lower of
cost (determined on a weighted average basis) or market and adjusted for
Reserves as the Agent has previously indicated to the Borrower are deemed by the
Agent to be appropriate, (2) including a report of any variances or other
results of Inventory counts performed by the Borrower since the last Inventory
schedule (including information regarding sales or other reductions, additions,
returns, credits issued by the Borrower or PHI or any of their respective
Subsidiaries and complaints and claims made against them), and (3) reconciled to
the Borrowing Base Certificate delivered as of such date;

91

--------------------------------------------------------------------------------

 

(iii)a worksheet of calculations prepared by the Borrower to determine Eligible
Accounts Receivable, Eligible Heating Oil and Other Fuel Inventory and Eligible
Other Inventory, such worksheets detailing the Accounts and Inventory excluded
from Eligible Accounts Receivable, Eligible Heating Oil and Other Fuel Inventory
and Eligible Other Inventory and the reason for such exclusion;

(iv)a reconciliation of the Accounts and Inventory of the Borrower, PHI and
their respective Subsidiaries between the amounts shown in their general ledgers
and financial statements and the reports delivered pursuant to clauses (i) and
(ii) above; and

(v)a reconciliation of the loan balance per the Borrower’s general ledger to the
loan balance set forth in statements given to the Borrower under this Agreement;

(h)as soon as available but in any event within 20 days of the end of each
Fiscal Month (or, during the Seasonal Availability Period or to the extent
Availability is less than 15.0% of the Aggregate Revolving Commitment, within 3
days of the end of each week) and at such other times as may be requested by the
Agent (in its Permitted Discretion), as of the month then ended, a schedule and
aging of the Borrower’s and PHI’s accounts payable;

(i)promptly upon the Agent’s request (in its Permitted Discretion):

(i)copies of invoices in connection with the invoices issued by the Borrower or
PHI or any of their respective Subsidiaries in connection with any Accounts,
credit memos, shipping and delivery documents, and other information related
thereto;

(ii)copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory, Machinery or Equipment purchased by any Loan
Party; and

(iii)a schedule detailing the balance of all intercompany accounts of the Loan
Parties;

(j)as soon as possible and in any event within 20 days of filing thereof, copies
of all tax returns filed by any Loan Party with the U.S. Internal Revenue
Service;

(k)as soon as possible and in any event within 300 days after the close of the
Fiscal Year of each Single Employer Plan, a certified financial statement of
such Single Employer Plan;

(l)as soon as possible and in any event within 10 days after the Borrower (i)
knows that any Reportable Event has occurred with respect to any Plan, a
statement, signed by the chief financial officer of the Borrower, describing
said Reportable Event and the action which the Borrower proposes to take with
respect thereto; (ii) receives a determination that any Plan is, or is expected
to be in “at risk” status (within the meaning

92

--------------------------------------------------------------------------------

 

of Section 430 of the Code or Title IV of ERISA), a statement describing such
status determination and the action which the Borrower proposes to take with
respect thereto; or (iii) receives any determination that a Multiemployer Plan
is expected in endangered or critical status (within the meaning of Section 432
of the Code or Section 305 or Title IV of ERISA), a copy of such determination;

(m)as soon as possible and in any event within 10 days (i) of filing therewith
with the PBGC, the U.S. Internal Revenue Service or any other governmental
entity, a copy of each annual report or other filing with respect to any Single
Employer Plan;

(n)as soon as possible and in any event with 10 days following receipt thereof,
copies of any documents described in Sections 101(k) or 101(l) of ERISA that the
Borrower or any member of its Controlled Group may request with respect to any
Multiemployer Plan to which it is a party; provided, that if the Borrower or any
member of its Controlled Group has not requested such documents or notices from
the administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Agent, the Borrower and/or the Controlled Group
members shall promptly make a request for such documents and notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices to  the Agent (on behalf of each requesting Lender) promptly after
receipt thereof, and further provided, that the rights granted to the Agent in
this section shall not be exercised more than once during a 12-month period;

(o)as soon as possible and in any event within 10 days after receipt by any Loan
Party and to the extent pertaining to a matter that could have a material impact
on any Loan Party, a copy of (i) any notice or claim to the effect that any Loan
Party is or may be liable to any Person as a result of the release by any Loan
Party, or any other Person of any Materials of Environmental Concern into the
environment, and (ii) any notice alleging any violation of any Environmental
Laws by any Loan Party;

(p)concurrently with the delivery of annual audited financial statements
pursuant to Section 6.1(a), an updated Customer List for the Borrower and PHI
and their respective Subsidiaries, certified as true and correct by an
Authorized Officer of the Borrower (it being understood that the Agent and the
Lenders shall treat such Customer Lists as confidential information subject to
Section 9.11);

(q)concurrently with the furnishing thereof to the unitholders of the Parent,
copies of all financial statements, reports and proxy statements so furnished;

(r)promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which any Loan Party files
with the Securities and Exchange Commission; and

(s)such other information (including, without limitation, non‑financial
information as more fully described on Schedule 6.1(s)) as the Agent or any
Lender may from time to time reasonably request.

6.2.Use of Proceeds

.

93

--------------------------------------------------------------------------------

 

(a)The Borrower will use the proceeds of the Credit Extensions (other than the
Term Loans) solely to finance the working capital needs of the Borrower and its
Subsidiaries in the ordinary course of business; provided that Facility LCs may
also be used to support (i) obligations under workers’ compensation laws, (ii)
obligations to suppliers of petroleum derivative products or energy commodity
derivative providers in the ordinary course of business consistent with past
practices and (iii) other ordinary course obligations of the Loan Parties. The
Borrower will use the proceeds of the Term Loans, together with cash on hand and
drawings of Revolving Loans on the Effective Date to, among other things, repay
the aggregate principal amount of all Loans (as defined in the Existing Credit
Agreement) outstanding under the Existing Credit Agreement on the Effective Date
(it being understood that a portion of the Term Loans will be deemed to have
been applied to a “cashless” prepayment of the aggregate principal amount of
Existing Term Loans outstanding on the Effective Date with the proceeds of a
borrowing of new Term Loans hereunder in an equal amount, in each case, deemed
to occur as of the Effective Date).

(b)No Loan Party will use any of the proceeds of the Credit Extensions to (i)
purchase or carry any Margin Stock in violation of Regulation U, (ii) repay or
refinance any Indebtedness of any Person incurred to buy or carry any Margin
Stock, or (iii) acquire any security in any transaction that is subject to
Section 13 or Section 14 of the Securities Exchange Act of 1934 (and the
regulations promulgated thereunder).

(c)No Loan Party shall Request any Credit Extension, and no Loan Party shall
use, or shall ensure that their respective Subsidiaries and its or their
respective directors, officers, employees and agents shall use, the proceeds of
any Credit Extension (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) to fund, finance or
facilitate any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or (C) in any manner that would result in
the violation of any Sanctions applicable to any party hereto.

6.3.Notices

.  Each Loan Party will give prompt notice in writing to the Agent and the
Lenders of:

(a)the occurrence of any Default or Unmatured Default;

(b)any other development, financial or otherwise, which could reasonably be
expected to have a Material Adverse Effect;

(c)the assertion by the holder of any Capital Stock of any Loan Party or the
holder of any Indebtedness of any Loan Party in excess of $1,000,000 that any
default exists with respect thereto or that any Loan Party is not in compliance
therewith;

(d)receipt of any written notice that any Loan Party is subject to any
investigation by any Governmental Authority with respect to any potential or
alleged violation of any applicable Environmental Law or of imposition of any
Lien against any Property of any Loan Party for any liability with respect to
damages arising from, or costs

94

--------------------------------------------------------------------------------

 

resulting from, any violation of any Environmental Laws, in each case, that
could reasonably be expected to result in a material impact on any Loan Party;

(e)receipt of any notice of litigation commenced or threatened against any Loan
Party that (i) seeks damages in excess of (A) $500,000 above insurance coverage
limits or (B) $5,000,000 regardless of insurance coverage limits, (ii) seeks
injunctive relief, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets, (iv) alleges criminal misconduct by any Loan Party,
(v) alleges the violation of any law regarding, or seeks remedies in connection
with, any Environmental Laws; or (vi) involves any product recall;

(f)any Lien (other than Permitted Liens) or claim made or asserted against any
of the Collateral;

(g)its decision to change, (i) such Loan Party’s name or type of entity, (ii)
such Loan Party’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
by‑laws, or operating or other management agreement, and (iii) the location
where any Collateral is held or maintained; provided that, in no event shall the
Agent receive notice of such change less than thirty days prior thereto;

(h)commencement of any proceedings contesting any tax, fee, assessment, or other
governmental charge in excess of $250,000;

(i)the opening of any new deposit account by any Loan Party with any bank or
other financial institution;

(j)any loss, damage, or destruction to the Collateral in the amount of $500,000
or more, whether or not covered by insurance;

(k)any and all default notices received under or with respect to any leased
location or public warehouse where Collateral is located (which shall be
delivered within two Business Days after receipt thereof);

(l)all material amendments to real estate leases, together with a copy of each
such amendment;

(m)immediately after becoming aware of any pending or threatened strike, work
stoppage, unfair labor practice claim, or other labor dispute affecting the
Borrower, PHI or any of their respective Subsidiaries in a manner which could
reasonably be expected to have a Material Adverse Effect;

(n)concurrently with the delivery of each Borrowing Base Certificate, a listing
of each Rate Management Transaction or amendment to a Rate Management
Transaction that such Loan Party has entered into since the date on which a
Borrowing Base Certificate was last delivered pursuant to Section 6.1(f),
together with copies of all agreements evidencing such Rate Management
Transactions or amendments thereto;

95

--------------------------------------------------------------------------------

 

(o)[Intentionally omitted];

(p)any circumstances that it reasonably believes may result in an assertion that
a withdrawal under Title IV of ERISA has occurred by any Loan Party or any
member of its Controlled Group with respect to any Multiemployer Plan; and

(q)any other matter as the Agent may reasonably request.

6.4.Conduct of Business

.  Each Loan Party will:

(a)carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted;

(b)do all things necessary to remain duly incorporated or organized, validly
existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted; provided that nothing in this Section 6.4 shall
prohibit any transaction permitted by Section 6.18.

(c)keep adequate books and records with respect to its business activities in
which proper entries, reflecting all financial transactions, are made in
accordance with GAAP and on a basis consistent with the financial statements
delivered to the Agent pursuant to Section 4.1(m);

(d)at all times maintain, preserve and protect all of its assets and properties
used or useful in the conduct of its business, and keep the same in good repair,
working order and condition in all material respects (taking into consideration
ordinary wear and tear) and from time to time make, or cause to be made, all
necessary or appropriate repairs, replacements and improvements thereto
consistent with industry practices; and

(e)transact business only in such corporate and trade names as are set forth in
Schedule 5.12 (as such schedule may be amended or supplemented from time to time
with prompt notification to the Agent of such amendment or supplement).

6.5.Taxes

.  Each Loan Party will timely file complete and correct U.S. federal and
applicable foreign, state and local Tax returns required by law and pay when due
all Taxes upon it or its income, profits, Property or Collateral, except those
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been set aside in accordance with
GAAP.  At any time that any Loan Party is organized as a limited liability
company, each such limited liability company will qualify for partnership tax
treatment under U.S. federal tax law.

6.6.Payment of Indebtedness and Other Liabilities

.  Each Loan Party will pay or discharge when due all Material Indebtedness
permitted by Section 6.17 owed by such Loan Party and all other liabilities and
obligations due to materialmen, mechanics, carriers, warehousemen, and
landlords, except that the Loan Parties may in good faith contest, by
appropriate proceedings diligently pursued, any such obligations; provided that,
(a) adequate

96

--------------------------------------------------------------------------------

 

reserves have been set aside for such liabilities in accordance with GAAP, (b)
no Lien shall be imposed to secure payment of such liabilities that is superior
to the Agent’s Liens securing the Secured Obligations, (c) none of the
Collateral becomes subject to forfeiture or loss as a result of the contest and
(d) such Loan Party shall promptly pay or discharge such contested liabilities,
if any, and shall deliver to the Agent evidence reasonably acceptable to the
Agent of such compliance, payment or discharge, if such contest is terminated or
discontinued adversely to such Loan Party or the conditions set forth in this
proviso are no longer met.

6.7.Insurance; Weather Hedging

.

(a)Each Loan Party shall at all times maintain, with CaptiveCo or financially
sound and reputable carriers having a Financial Strength rating of at least A-
by A.M. Best Company, insurance against: (i) loss or damage by fire and loss in
transit; (ii) theft, burglary, pilferage, larceny, embezzlement, and other
criminal activities; (iii) general liability and (iv) and such other hazards, as
is customary in the business of such Loan Party.  All such insurance shall be in
amounts, cover such assets and be under policies acceptable to the Agent in its
Permitted Discretion.  If any portion of any Material Real Property is at any
time located in an area identified by the Federal Emergency Management Agency
(or any successor agency) as a “Special Flood Hazard Area” with respect to which
flood insurance has been made available under the Flood Insurance Laws, then the
Borrower shall, or shall cause the applicable Loan Party to (A) maintain, or
cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and (B)
deliver to the Agent evidence of such compliance in form and substance
reasonably acceptable to the Agent.  All premiums on such insurance shall be
paid when due by the applicable Loan Party, and copies of the policies delivered
to the Agent.  If any Loan Party fails to obtain any insurance as required by
this Section, the Agent at the direction of the Required Lenders may obtain such
insurance at the Borrower’s expense.  By purchasing such insurance, the Agent
shall not be deemed to have waived any Default or Unmatured Default arising from
any Loan Party’s failure to maintain such insurance or pay any premiums
therefor.  No Loan Party will use or permit any Property to be used in violation
of applicable law or in any manner which might render inapplicable any insurance
coverage.  

(b)All insurance policies required under Section 6.7(a) shall name the Agent
(for the benefit of the Agent and the Lenders) as an additional insured or as
loss payee, as applicable, and shall provide that, or contain loss payable
clauses or mortgagee clauses, in form and substance reasonably satisfactory to
the Agent, which provide that:

(i)all proceeds thereunder with respect to any Collateral shall be payable to
the Agent;

(ii)no such insurance shall be affected by any act or neglect of the insured or
owner of the Property described in such policy; and

(iii)such policy and loss payable clauses may be canceled, amended, or
terminated only upon at least thirty days prior written notice given to the
Agent.

97

--------------------------------------------------------------------------------

 

(c)The Borrower must give the Agent prior written notice of any change in
insurance carriers and any new insurance policy shall comply with the provisions
of this Section 6.7 and otherwise be reasonably acceptable to the
Agent.  Without in any way limiting the foregoing, in no event shall the
Borrower change their insurance carrier without first obtaining a loss payable
endorsement in form and substance reasonably satisfactory to the Agent.

(d)Notwithstanding the foregoing, any insurance or condemnation proceeds
received by the Loan Parties shall be immediately forwarded to the Agent and the
Agent may, at its option, apply any such proceeds to the reduction of the
Obligations in accordance with Section 2.16(d), provided that in the case of
insurance proceeds pertaining to any Loan Party other than the Borrower, such
insurance proceeds shall be applied to the Loans owing by the Borrower.  The
Agent may permit or require any Loan Party to use such money, or any part
thereof, to replace, repair, restore or rebuild the Collateral in a diligent and
expeditious manner with materials and workmanship of substantially the same
quality as existed before the loss, damage or destruction. Notwithstanding the
foregoing, if the casualty giving rise to such insurance proceeds could not
reasonably be expected to have a Material Adverse Effect and such insurance
proceeds do not exceed $500,000 in the aggregate, upon the applicable Loan
Party’s request, the Agent shall permit such Loan Party to replace, restore,
repair or rebuild the property; provided that, if such Loan Party has not
completed or entered into binding agreements to complete such replacement,
restoration, repair or rebuilding within ninety days of such casualty, the Agent
may apply such insurance proceeds to the Obligations in accordance with Section
2.16.  All insurance proceeds that are to be made available to the Borrower to
replace, repair, restore or rebuild the Collateral shall be applied by the Agent
to reduce the outstanding principal balance of the Revolving Loans (which
application shall not result in a permanent reduction of the Aggregate Revolving
Commitment) and upon such application, the Agent shall establish a Reserve
against the Borrowing Base in an amount equal to the amount of such proceeds so
applied.  All insurance proceeds made available to any Loan Party that is not
the Borrower to replace, repair, restore or rebuild Collateral shall be
deposited in a cash collateral account.  In either case, thereafter, such funds
shall be made available to the applicable Loan Party to provide funds to
replace, repair, restore or rebuild the Collateral as follows:

(i)the Borrower Representative, on behalf of the applicable Borrower, shall
request a Revolving Loan or the Borrower Representative, on behalf of the
applicable Loan Party, shall request a release from the cash collateral account
be made in the amount needed;

(ii)so long as the conditions set forth in Section 4.2 have been met, the
Lenders shall make such Revolving Loan or the Agent shall release funds from the
cash collateral account; and

(iii)in the case of insurance proceeds applied against the Revolving Loan, the
Reserve established with respect to such insurance proceeds shall be reduced by
the amount of such Revolving Loan.

98

--------------------------------------------------------------------------------

 

(e)Each Loan Party shall maintain a program to hedge against business risks
associated with weather as deemed appropriate by its board of directors.

6.8.Compliance with Laws

.  Each Loan Party will comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws.  Except with regard to compliance
with applicable Sanctions and Anti-Corruption Laws, this covenant shall be
deemed not breached by a noncompliance with the foregoing if, upon learning of
such noncompliance, the affected Loan Parties promptly undertake reasonable
efforts to eliminate such noncompliance, and such noncompliance and the
elimination thereof, in the aggregate with any other noncompliance with any of
the foregoing and the elimination thereof, could not reasonably be expected to
have a Material Adverse Effect.  Each Loan Party will maintain and enforce
policies and procedures designed to ensure compliance by Loan Parties, their
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

6.9.Maintenance of Properties and Intellectual Property Rights

.  Each Loan Party will do all things necessary to (i) maintain, preserve,
protect and keep its Property in good repair, working order and condition, and
make all necessary and proper repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times and (ii) obtain and maintain in effect at all times all material
franchises, governmental authorizations, Intellectual Property Rights, licenses
and permits, which are necessary for it to own its Property or conduct its
business as conducted on the Effective Date.

6.10.Inspection

.  Each Loan Party will permit the Agent and, at the expense of such Lender, any
Lender, by their respective employees, representatives and agents, from time to
time upon two Business Days’ prior notice as frequently as the Agent reasonably
determines (in its Permitted Discretion) to be appropriate, to (a) inspect any
of the Property, the Collateral, and the books and financial records of such
Loan Party, (b) examine, audit and make extracts or copies of the books of
accounts and other financial records of such Loan Party, (c) have access to its
properties, facilities, the Collateral and its advisors, officers, directors and
employees to discuss the affairs, finances and accounts of such Loan Party and
(d) review, evaluate and make test verifications and counts of the Accounts,
Inventory and other Collateral of such Loan Party (it being understood that it
is anticipated that the examinations referred to in clauses (a) through (d) of
this Section 6.10 will be conducted once per year, with up to two such
examinations per year to be permitted at the Agent’s sole discretion).  If a
Default or an Unmatured Default has occurred and is continuing or if
Availability is less than 15.0% of the Aggregate Revolving Commitment, each Loan
Party shall provide such access to the Agent and to each Lender at all times and
without advance notice.  Furthermore, so long as any Default has occurred and is
continuing, each Loan Party shall provide the Agent and each Lender with access
to its suppliers.  Each Loan Party shall promptly make available to the Agent
and its counsel originals or copies of all books and records that the Agent may
reasonably request.  The Loan Parties acknowledge that from time to time the
Agent may prepare and may distribute to the Lenders certain audit reports
pertaining to the Loan Parties’ assets for internal use by the Agent and the
Lenders from information furnished to it by or on behalf of the Loan Parties,
after the Agent has exercised its rights of inspection pursuant to this
Agreement.

99

--------------------------------------------------------------------------------

 

6.11.Appraisals

.  Whenever a Default or Unmatured Default exists or Availability is less than
15.0% of the Aggregate Revolving Commitment, and at such other times as the
Agent requests, the Loan Parties shall, at their sole expense, provide the Agent
with appraisals or updates thereof of their Inventory, Equipment, Customer Lists
and real Property from an appraiser selected and engaged by the Agent, and
prepared on a basis, satisfactory to the Agent, such appraisals and updates to
include, without limitation, information required by applicable law and
regulations and by the internal policies of the Lenders (it being understood and
agreed that appraisals with respect to Customer Lists shall be required on an
annual basis).

6.12.Communications with Accountants

.  Each Loan Party executing this Agreement authorizes (a) the Agent and (b) so
long as a Default has occurred and is continuing, each Lender, to communicate
directly with its independent certified public accountants and authorizes and
shall instruct those accountants and advisors to communicate to the Agent and
each Lender information relating to any Loan Party with respect to the business,
results of operations and financial condition of any Loan Party.

6.13.Post-Closing Obligations with respect to Real Property; Mortgage
Amendments, Collateral Access Agreements, etc.

  

(a) The Loan Parties shall deliver to the Agent by no later than the date that
is 60 days after the Effective Date (or by such other date to which the Agent
may agree in its sole discretion), with respect to each parcel of owned real
Property set forth on Schedule 5.23, each of the following (to the extent
customary or reasonably requested), in form and substance reasonably
satisfactory to the Agent either:

(i) written or e-mail confirmation from local counsel in the jurisdiction in
which the real property subject to a Mortgage is located substantially to the
effect that: (x) the recording of the Existing Mortgage is the only filing or
recording necessary to give constructive notice to third parties of the lien
created by such Existing Mortgage as security for the Secured Obligations,
including the Secured Obligations evidenced by this Agreement and the other
documents executed in connection herewith, for the benefit of the Lenders, and
(y) no other documents, instruments, filings, recordings, re-recordings,
re-filings or other actions, including without limitation, the payment of any
mortgage recording taxes or similar taxes are necessary or appropriate under the
applicable law in order to maintain the continued enforceability, validity or
priority of the lien created by such Existing Mortgage as security for the
Secured Obligations, including the Secured Obligations evidenced by this
Agreement and the other documents executed in connection herewith, for the
benefit of the Lenders; or

(ii) (A) an amendment to the Existing Mortgage in any form and substance
reasonably acceptable to the Agent;

(B) a “date-down” endorsement to the existing title insurance policy for such
parcel of real Property issued by the title company that issued such existing
title insurance policy, which endorsement shall update the effective date of
such existing title insurance policy and amend the description of the insured
Existing Mortgage to include the amendment to such Existing Mortgage;

100

--------------------------------------------------------------------------------

 

(C) evidence that the Borrower has paid all premiums in respect of the
endorsement to the existing title policy for such parcel of real Property, as
well as all charges for mortgage recording taxes and mortgage filing fees
payable in connection with the recording of the amendment to the Existing
Mortgage or new Mortgage, as the case may be, covering such parcel of real
Property, and all related expenses, if any; and

(D) such other information, opinions, documentation, and certifications as may
be reasonably required by the Agent.

(b) If requested by the Agent, each Loan Party shall use commercially reasonable
efforts to obtain a Collateral Access Agreement from the lessor of each leased
property, mortgagee of owned property or bailee or consignee with respect to any
warehouse, processor or converter facility or other location where Collateral is
stored or located, which agreement or letter shall provide access rights,
contain a waiver or subordination of all Liens or claims that the landlord,
mortgagee or bailee or consignee may assert against the Collateral at that
location, and shall otherwise be reasonably satisfactory in form and substance
to the Agent.  With respect to such locations or warehouse space leased or owned
as of the Effective Date and thereafter, if the Agent has not received a
Collateral Access Agreement as of the Effective Date (or, if later, as of the
date such location is acquired or leased), the Eligible Inventory at that
location shall be subject to such Reserves as may be established by the Agent
(in its Permitted Discretion).  After the Effective Date, no real property or
warehouse space shall be leased by any Loan Party and no Inventory shall be
shipped to a processor or converter under arrangements established after the
Effective Date, unless and until, if requested by the Agent, a Collateral Access
Agreement reasonably satisfactory to the Agent shall first have been obtained
with respect to such location (it being understood that the Borrower shall
provide the Agent with written notice prior to taking any such actions) and if
it has not been obtained, the Eligible Inventory at that location shall be
subject to the establishment of Reserves reasonably acceptable to the
Agent.  Each Loan Party shall timely and fully pay and perform its obligations
under all leases and other agreements with respect to each leased location or
third party warehouse where any Collateral is or may be located.

6.14.Deposit Account Control Agreements

.  No later than the date that is 60 days after the Effective Date (or by such
other date to which the Agent may agree in its sole discretion), the Loan
Parties will provide to the Agent a Deposit Account Control Agreement duly
executed on behalf of each financial institution holding a deposit account of a
Loan Party as set forth in the Security Agreement.

6.15.Additional Collateral; Further Assurances

.

(a)Subject to applicable law, each Loan Party shall, unless the Required Lenders
otherwise consent, (i) cause each Subsidiary of the Parent (excluding any
Foreign Subsidiary and CaptiveCo) to become or remain a Loan Party and a
Guarantor and (ii) cause each Subsidiary of the Parent (excluding any Foreign
Subsidiary and CaptiveCo) formed or acquired after the Effective Date in
accordance with the terms of this Agreement to (1) become a party to this
Agreement by executing the Joinder

101

--------------------------------------------------------------------------------

 

Agreement set forth as Exhibit F hereto (the “Joinder Agreement”), and (2)
guarantee payment and performance of the Guaranteed Obligations pursuant to the
Guaranty.

(b)Upon the request of the Agent, each Loan Party shall (i) grant Liens to the
Agent, for the benefit of the Agent and the Lenders, pursuant to such documents
as the Agent may reasonably deem necessary and deliver such property, documents,
and instruments as the Agent may request to perfect the Liens of the Agent in
any Property of such Loan Party which constitutes Collateral (including any real
Property owned by any Loan Party that is currently subject to a Mortgage in
favor of the Agent on the Effective Date but excluding a Mortgage on all other
parcels of real Property located in the U.S. owned by any Loan Party) and (ii)
in connection with the foregoing requirements, or either of them, deliver to the
Agent all items of the type required by Section 4.1 (as applicable).  Upon
execution and delivery of such Loan Documents and other instruments,
certificates, and agreements, each such Person shall automatically become a
Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents.

(c)Without limiting the foregoing, each Loan Party shall, and shall cause each
of the Parent’s Subsidiaries which is required to become a Loan Party pursuant
to the terms of this Agreement to, execute and deliver, or cause to be executed
and delivered, to the Agent such documents and agreements, and shall take or
cause to be taken such actions as the Agent may, from time to time, reasonably
request to carry out the terms and conditions of this Agreement and the other
Loan Documents.

(d)Notwithstanding anything herein to the contrary, and except for such real
Property currently subject to a Mortgage in favor of the Agent on the Effective
Date, no Loan Party shall create, incur, assume or suffer to exist any Lien,
mortgage, deed of trust or similar instrument other than Permitted Liens upon
any of its real Property, including any Material Real Property acquired after
the Closing Date.

6.16.Dividends

.

(a)No Loan Party will declare or pay any dividends or make any distributions on
its Capital Stock (other than dividends or distributions payable in its own
common stock) or redeem, repurchase or otherwise acquire or retire any of its
Capital Stock at any time outstanding, except that (x) any Subsidiary may
declare and pay dividends or make distributions to the Borrower or PHI or to a
Wholly‑Owned Subsidiary of the Borrower or PHI, (y) so long as no Default or
Unmatured Default then exists or would result therefrom, if the Parent qualifies
as a partnership for U.S. federal income tax purposes, it may pay dividends or
make distributions to its shareholders in an aggregate amount not greater than
the amount necessary for such shareholders to pay their actual state and U.S.
federal income tax liabilities in respect of income allocated to such
shareholders by the Parent and (z) so long as no Default or Unmatured Default
then exists or would result therefrom, the Borrower, PHI, Star Acquisitions,
Inc. and their respective Subsidiaries may pay dividends or make distributions
to the Parent in an aggregate amount not to exceed $10,000,000 per Fiscal Year
solely to enable the Parent to pay, as the same becomes due and payable, its
overhead expenses and any legal, accounting and other

102

--------------------------------------------------------------------------------

 

professional fees and expenses it may incur.  Notwithstanding the foregoing, any
Loan Party may make any dividends or distributions to its respective parent
company (and the Parent may make any dividends or distributions to its equity
owners) or redeem, repurchase or otherwise acquire or retire any of its Capital
Stock so long as (x) after giving pro forma effect thereto, Availability (with
any Suppressed Availability being included in each calculation of Availability
pursuant to this clause (x)) was not less than 15% of the Aggregate Revolving
Commitment for any period of three consecutive days during the six-month period
ending on the date on which such dividends, distributions, redemptions,
repurchases or other acquisitions or retirements of its Capital Stock were made
and is not projected to be less than 15% of the Aggregate Revolving Commitment
during the six-month period immediately after the date on which such dividends,
distributions, redemptions, repurchases or other acquisitions or retirements of
its Capital Stock are made (with such projected Availability to be determined by
reference to the average projected Availability on the last day of each of the
relevant six months) and (y) the Fixed Charge Coverage Ratio is not less than
1.15 to 1.00 after giving pro forma effect to such distributions as if such
distributions were paid on the first day of the relevant period; provided,
however, that (1) no Default or Unmatured Default then exists or would result
therefrom and (2) the Borrower Representative has delivered a certificate of an
Authorized Officer attesting to the matters set forth in clauses (x) and (y)
above and showing in reasonable detail all calculations with respect thereto.  

(b)No Loan Party shall directly or indirectly enter into or become bound by any
agreement, instrument, indenture or other obligation (other than this Agreement
and the other Loan Documents) that could directly or indirectly restrict,
prohibit or require the consent of any Person with respect to the payment of
dividends or distributions or the making or repayment of intercompany loans by a
Subsidiary of the Borrower or PHI to the Borrower or PHI, as applicable.

6.17.Indebtedness

.  No Loan Party will create, incur or suffer to exist any Indebtedness, except:

(a)the Obligations;

(b)Indebtedness existing on the date hereof and described in Schedule 5.21;

(c)purchase money Indebtedness incurred in connection with the purchase of any
Equipment; provided that, the amount of such purchase money Indebtedness shall
be limited to an amount not in excess of the purchase price of such Equipment
and the aggregate of all such purchase money Indebtedness incurred in any Fiscal
Year shall not exceed $10,000,000 at any time outstanding;

(d)Indebtedness which represents an extension, refinancing, or renewal of any of
the Indebtedness described in clauses (b), (c), (g), (h) and (m) hereof;
provided that, (i) other than with respect to any extension, refinancing or
renewal of the Indebtedness described in clause (m), the principal amount or
interest rate of such Indebtedness is not increased (except to the extent of the
capitalization of transaction fees and expenses), (ii) any Liens securing such
Indebtedness are not extended to any

103

--------------------------------------------------------------------------------

 

additional Property of any Loan Party, (iii) no Loan Party or other Subsidiary
that is not originally obligated with respect to repayment of such Indebtedness
is required to become obligated with respect thereto, (iv) such extension,
refinancing or renewal does not result in a shortening of the average weighted
maturity of the Indebtedness so extended, refinanced, or renewed (and, with
respect to the Indebtedness described in clause (m), such extension, refinancing
or renewal has a maturity no earlier than six months after the Facility
Termination Date), (v) the terms of any such extension, refinancing, or renewal
are not more onerous to the obligor thereunder than the original terms of such
Indebtedness and (iv) if the Indebtedness that is refinanced, renewed, or
extended was subordinated in right of payment to the Obligations, then the terms
and conditions of the refinancing, renewal, or extension Indebtedness must
include subordination terms and conditions that are at least as favorable to the
Agent and the Lenders as those that were applicable to the refinanced, renewed,
or extended Indebtedness;

(e)Indebtedness owing by any Loan Party, other than the Parent, to any other
Loan Party with respect to intercompany loans, provided further, that:

(i)the applicable Loan Parties shall have executed and delivered to the other
Loan Party, on the Effective Date, a demand note (collectively, the
“Intercompany Notes”) to evidence any such intercompany Indebtedness owing at
any time by any Loan Party to another Loan Party, which Intercompany Notes shall
be in form and substance reasonably satisfactory to the Agent and shall be
pledged and delivered to the Agent pursuant to the Security Agreement as
additional collateral security for the Secured Obligations;

(ii)the Loan Parties shall record all intercompany transactions on their books
and records in accordance with GAAP consistently applied;

(iii)the obligations of the Loan Parties under any such Intercompany Notes shall
be subordinated to the Obligations of the Loan Parties hereunder in a manner
reasonably satisfactory to the Agent;

(iv)at the time any such intercompany loan or advance is made by a Loan Party
and after giving effect thereto, such Loan Party shall be Solvent; and

(v)no Default or Unmatured Default would occur and be continuing after giving
effect to any such proposed intercompany loan;

(f)(i) Contingent Obligations (A) by endorsement of instruments for deposit or
collection in the ordinary course of business, (B) consisting of the
Reimbursements Obligations and (C) consisting of the Guaranty and guarantees of
Indebtedness incurred for the benefit of any other Loan Party (other than the
Parent) if the primary obligation is not prohibited elsewhere in this Agreement
and (ii) Indebtedness consisting of the excess of the benefit obligations of
each Single Employer Plan over the fair market value of the assets of each such
Plan, so long as the amount of such Indebtedness for all such Single Employer
Plans, determined as of the most recent valuation date for each Plan using

104

--------------------------------------------------------------------------------

 

PBGC actuarial assumptions for single employer plan termination, does not,
individually or in the aggregate, create a Material Adverse Effect;

(g)Capitalized Lease Obligations which in the aggregate do not exceed $2,500,000
in any Fiscal Year;

(h)Indebtedness assumed in connection with any Permitted Acquisition; provided
that, the aggregate amount of Indebtedness assumed under this clause (h) shall
not exceed $1,000,000 and provided further that, such Indebtedness is not
incurred in connection with, or in contemplation or anticipation of, such
Permitted Acquisition and does not attach to any asset of the Borrower, PHI or
any of their respective Subsidiaries;

(i)Indebtedness arising under Rate Management Transactions, so long as such Rate
Management Transactions (i) are entered into to hedge or mitigate risks to which
a Loan Party has actual exposure and (ii) are not entered into for investment or
speculative purposes;

(j)unsecured Indebtedness in an amount not in excess of $150,000,000; provided
that, after giving pro-forma effect thereto, the Senior Secured Leverage Ratio,
as of the date of the incurrence of such Indebtedness, shall be no greater than
(i) if such Indebtedness is incurred between April 1 and September 30 of any
calendar year, 2.75 to 1.0, and (ii) if such Indebtedness is incurred on any
other date, 4.25 to 1.0;

(k)Parent Subordinated Debt;

(l)other unsecured Indebtedness in an amount not in excess of $25,000,000; and

(m)unsecured Indebtedness of Parent, the Borrower and their respective
Subsidiaries evidenced by a Demand Note.

6.18.Merger

.  No Loan Party will merge or consolidate with or into any other Person, except
that (a) any Subsidiary of the Borrower or PHI may merge into the Borrower, PHI
or a Wholly‑Owned Subsidiary of the Borrower or PHI and (b) any Loan Party
(other than the Borrower) may merge with any other Loan Party.

6.19.Sale of Assets

.  No Loan Party will lease, sell or otherwise dispose of its Property
(including any Capital Stock owned by it) to any other Person, except:

(a)sales of Inventory in the ordinary course of business;

(b)the sale or other disposition of Equipment and the sale and/or leasing of
real property that is obsolete or no longer useful in such Loan Party’s business
and having a book value not exceeding $10,000,000 in the aggregate in any Fiscal
Year; and

(c)the sale or disposition of other assets having a book value not exceeding a
Substantial Portion in the aggregate in any Fiscal Year.

105

--------------------------------------------------------------------------------

 

The Net Cash Proceeds of any sale or disposition permitted pursuant to this
Section (other than pursuant to Section 6.19(a)) shall be delivered to the Agent
as required by Section 2.16 and applied to the Obligations as set forth therein.

6.20.Investments and Acquisitions

.  No Loan Party will (i) make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, (ii) create any Subsidiary, (iii) become
or remain a partner in any partnership or joint venture, or (iv) make any
Acquisition, except:

(a)Cash Equivalent Investments, subject to control agreements in favor of the
Agent for the benefit of the Lenders or otherwise subject to a perfected
security interest in favor of the Agent for the benefit of the Lenders;

(b)Investments in Subsidiaries existing as of the Effective Date;

(c)other Investments in existence on the Effective Date and described in
Schedule 6.20;

(d)Investments consisting of loans or advances made to employees of such Loan
Party on an arms-length basis in the ordinary course of business consistent with
past practices for travel and entertainment expenses, relocation costs and
similar purposes up to a maximum of $250,000 to any employee and up to a maximum
of $1,000,000 in the aggregate at any one time outstanding;

(e)subject to Sections 4.2(a) and 4.4 of the Security Agreement, Investments
comprised of notes payable, or stock or other securities issued by Account
Debtors to such Loan Party pursuant to negotiated agreements with respect to
settlement of such Account Debtor’s Accounts in the ordinary course of business,
consistent with past practices, or acquired as a result of the bankruptcy or
reorganization of such Account Debtor;

(f)additional Investments in Wholly-Owned Subsidiaries which are Loan Parties;

(g)Permitted Acquisitions and the formation of Wholly-Owned Subsidiaries of the
Borrower or PHI in connection with a Permitted Acquisition;

(h)other Investments not to exceed $10,000,000 in the aggregate at any time
outstanding;

(i)Investments in any existing or future, direct or indirect, Subsidiary which
exists for the sole purpose of obtaining and holding a license which the
Borrower deems necessary or advisable for its business; provided that (i) the
total Investment in such Subsidiary does not exceed $100,000 in the aggregate
for any one such Subsidiary or $200,000 in the aggregate for all such
Subsidiaries and (ii) if the failure to have such license could reasonably be
expected to have a Material Adverse Effect, the Subsidiary holding such license
shall be a Guarantor;

106

--------------------------------------------------------------------------------

 

(j)Investments in Unrestricted Subsidiaries not to exceed $20,000,000 in the
aggregate at any time outstanding; and

(k)the creation and capitalization of CaptiveCo by Parent, the Borrower or any
of their respective Subsidiaries and Investments in CaptiveCo by Parent, the
Borrower or any of their respective Subsidiaries including (i) the initial
capitalization of CaptiveCo related to the establishment thereof as a captive
insurance company and/or (ii) ongoing capital contributions by Parent, the
Borrower or such Subsidiary as may be required to satisfy applicable capital
requirements with respect to CaptiveCo (which amounts described in this clause
(ii) shall include the aggregate value of applicable insurance claims projected
by Parent, the Borrower and their advisors to be filed in a future period), in
each case, to be made in accordance with customary practice in the insurance
industry and applicable laws, rules and regulations.

6.21.Liens

.

(a)No Loan Party will create, incur, or suffer to exist any Lien in, of, or on
the Property of such Loan Party, except the following (collectively, “Permitted
Liens”):

(i)Liens for taxes, fees, assessments, or other governmental charges or levies
on the Property of such Loan Party if such Liens (1) shall not at the time be
delinquent or (2) subject to the provisions of Section 6.6, do not secure
obligations in excess of $1,000,000, are being contested in good faith and by
appropriate proceedings diligently pursued, adequate reserves in accordance with
GAAP have been set aside on the books of such Loan Party, and a stay of
enforcement of such Lien is in effect;

(ii)Liens imposed by law, such as carrier’s, warehousemen’s, and mechanic’s
Liens and other similar Liens arising in the ordinary course of business which
secure payment of obligations not more than ten days past due or which are being
contested in good faith by appropriate proceedings diligently pursued and for
which adequate reserves shall have been set aside on such Loan Party’s books;

(iii)statutory Liens in favor of landlords of real Property leased by such Loan
Party; provided that, such Loan Party is current with respect to payment of all
rent and other amounts due to such landlord under any lease of such real
Property;

(iv)Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation or to secure the performance of bids, tenders,
or contracts (other than for the repayment of Indebtedness) or to secure
indemnity, performance, or other similar bonds for the performance of bids,
tenders, or contracts (other than for the repayment of Indebtedness) or to
secure statutory obligations (other than liens arising under ERISA or

107

--------------------------------------------------------------------------------

 

Environmental Laws) or surety or appeal bonds, or to secure indemnity,
performance, or other similar bonds;

(v)Leases or subleases granted to others in the ordinary course of business,
utility easements, building restrictions, and such other encumbrances or charges
against real Property as are of a nature generally existing with respect to
properties of a similar character, which do not in any material way affect the
marketability or impair the value of such real Property, which do not interfere
with the use thereof in the business of such Loan Party and which do not impair
the ability of the Agent or the Lenders to realize upon the Collateral;

(vi)Liens existing on the Effective Date and described in Schedule 6.21;

(vii)Liens resulting from any extension, refinancing, or renewal of the related
Indebtedness as permitted pursuant to Section 6.17(d); provided that, the Liens
evidenced thereby are not increased to cover any additional Property not
originally covered thereby;

(viii)Liens securing purchase money Indebtedness of such Loan Party permitted
pursuant to Section 6.17(c); provided that, such Liens attach only to the
Property which was purchased with the proceeds of such purchase money
Indebtedness;

(ix)Liens on property or assets (other than Accounts and Inventory) acquired
pursuant to a Permitted Acquisition, or on property or assets (other than
Accounts and Inventory) of a Loan Party in existence at the time such Loan Party
is acquired pursuant to a Permitted Acquisition, provided that (1) any
Indebtedness that is secured by such Liens is permitted under Section 6.17, and
(2) such Liens are not incurred in connection with, or in contemplation or
anticipation of, such Permitted Acquisition and do not attach to any asset of
any other Loan Party;

(x)Liens in favor of the Agent granted pursuant to any Loan Document and Liens
in respect of other Secured Obligations;

(xi)Liens on up to $500,000 of cash on deposit in the Regions Cash Collateral
Account securing the Regions Hedge Obligations;

(xii)any attachment or judgment Lien, unless the judgment it secures shall not,
within 30 days after notice of the entry thereof, have been discharged or
execution thereof stayed pending appeal or review, or shall not have been
discharged within 30 days after expiration of any such stay; and

(xiii)any beneficial interest granted by CaptiveCo in, and any contribution of
assets to, any trust account established for the benefit of a ceding insurance
company pursuant to 11 NYCRR § 126.1 et seq. (Regulation 114 of the New York
Insurance Department) or any comparable law or regulation of the

108

--------------------------------------------------------------------------------

 

domiciliary jurisdiction of any insurance company ceding insurance business to
CaptiveCo.

(b)Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.21, other than (1) clauses (i) and (x) above, may at any time attach
to any Accounts of any Loan Party and (2) clauses (i) through (iii) and (x)
above, may at any time attach to any Inventory of any Loan Party.

(c)Other than as provided in the Loan Documents or in connection with the
creation or incurrence of any Indebtedness under Section 6.17(c), no Loan Party
will enter into or become subject to any negative pledge or other restriction on
the right of such Loan Party to grant Liens to the Agent and the Lenders on any
of its Property; provided that, any such negative pledge or other restriction
entered into in connection with the creation of Indebtedness under
Section 6.17(c) shall be limited to the Property securing such purchase money
Indebtedness.

6.22.Change of Name or Location; Change of Fiscal Year

.  No Loan Party shall (a) change its name as it appears in official filings in
the state of its incorporation or organization, (b) change its chief executive
office, principal place of business, mailing address, corporate offices or
warehouses or locations at which Collateral is held or stored, or the location
of its records concerning the Collateral as set forth in the Security Agreement,
(c) change the type of entity that it is for state law or income tax purposes,
(d) change its organization identification number, if any, issued by its state
of incorporation or other organization or (e) change its state of incorporation
or organization, in each case, unless (1) the Agent shall have received at least
thirty days prior written notice of such change and (2) the Agent shall have
acknowledged in writing that, either (i) such change will not adversely affect
the validity, perfection or priority of the Agent’s security interest in the
Collateral, or (ii) any reasonable action requested by the Agent in connection
therewith has been completed or taken (including any action to continue the
perfection of any Liens in favor of the Agent, on behalf of Lenders, in any
Collateral), provided that, any new location shall be in the continental
U.S.  No Loan Party shall change its Fiscal Year.  Notwithstanding the
foregoing, the Parent may make an election to be treated as a corporation or
association for income tax purposes only without meeting the requirements of (1)
and (2) of this Section 6.22 provided that the Agent shall receive written
notice of the election within 10 days of the date such election was made and
that the election will not materially increase the combined income tax liability
of the Loan Parties.

6.23.Affiliate Transactions

.  No Loan Party will enter into any transaction (including, without limitation,
the purchase or sale of any Property or service) with, or make any payment or
transfer (including, without limitation, any payment or transfer with respect to
any fees or expenses for management services) to, any Affiliate which is not a
Loan Party except in the ordinary course of business and pursuant to the
reasonable requirements of such Loan Party’s business and upon fair and
reasonable terms no less favorable to such Loan Party than such Loan Party would
obtain in a comparable arms‑length transaction; provided that, solely for
purposes of this Section 6.23, CaptiveCo shall be deemed to not be an Affiliate.
No Loan Party shall pay any amount in respect of Management Fees and Expenses;
provided that, so long as no Default or Unmatured Default then exists or would
result therefrom (after giving pro forma effect thereto), the Parent may pay
Management Fees and Expenses to the General Partner pursuant to the

109

--------------------------------------------------------------------------------

 

Second Amended and Restated Agreement of Limited Partnership, as in effect on
the date hereof.

6.24.Amendments to Agreements

.  No Loan Party will, nor will any Loan Party permit any of its Subsidiaries
to, amend, modify, terminate or waive any of its rights under its articles of
incorporation, charter, certificate of formation, by-laws, operating, management
or partnership agreement or other organizational document to the extent any such
amendment, modification, termination or waiver would be materially adverse to
the Lenders.

6.25.Prepayment of Indebtedness; Subordinated Indebtedness

.  

(a)No Loan Party shall, directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Indebtedness prior to its scheduled maturity, other
than (i) the Obligations; (ii) Indebtedness secured by a Permitted Lien if the
asset securing such Indebtedness has been sold or otherwise disposed of; (iii)
Indebtedness permitted by Section 6.17(d) upon any refinancing thereof in
accordance therewith; and (iv) Indebtedness that is refinanced with Indebtedness
permitted under Section 6.17 (d).

(b)No Loan Party shall make any amendment or modification that is in any way
adverse to the interests of the Lenders, to the indenture, note or other
agreement evidencing or governing any Subordinated Indebtedness, or directly or
indirectly voluntarily prepay, defease or in substance defease, purchase,
redeem, retire or otherwise acquire, any Subordinated Indebtedness.

6.26.Financial Contracts

.  No Loan Party shall enter into or remain liable upon any Financial Contract,
except for Rate Management Transactions permitted by Section 6.17 and Section
6.33.

6.27.Capital Expenditures

.  The Loan Parties shall not expend, or be committed to expend, in excess of
$15,000,000 for Capital Expenditures during any Fiscal Year in the aggregate for
the Parent and its Subsidiaries; provided, however, that the amount of permitted
Capital Expenditures under this Section 6.27 only will be increased in any
Fiscal Year by the amount, if positive, equal to 50% of the difference between
the Capital Expenditures limit specified in this Section 6.27 minus the actual
amount of any Capital Expenditures expended pursuant this Section 6.27 during
the prior Fiscal Year (the “Carry Over Amount”).  Any Carry Over Amount may only
be carried over to the next succeeding year.

6.28.Financial Covenants

.

(a)On any date on which any Term Loans are outstanding, or any date thereafter
on which Availability is less than 12.5% of the Aggregate Revolving Commitment,
the Borrower will not permit the Fixed Charge Coverage Ratio at any such time to
be less than 1.10 to 1.00; and

(b)If any Term Loans are outstanding on the last date of any Fiscal Quarter, the
Borrower will not permit the Senior Secured Leverage Ratio on such date to be
more

110

--------------------------------------------------------------------------------

 

than (i) 3.0 to 1.0 as of June 30th or September 30th of any Fiscal Year or (ii)
4.50 to 1.0 as of December 31st or March 31st of any Fiscal Year.

6.29.Depository Banks

.  Each Loan Party shall maintain either (a) the Agent or (b) any other
financial institution reasonably acceptable to the Agent that has executed and
delivered to the Agent satisfactory control agreements, as such Loan Party’s
principal depository bank, including for the maintenance of operating,
administrative, cash management, collection activity, and other deposit accounts
for the conduct of its business.

6.30.Real Property Purchases

. Except as otherwise permitted in connection with a Permitted Acquisition, no
Loan Party shall purchase a fee simple ownership interest in real Property with
an aggregate purchase price in excess of $2,000,000.

6.31.Sale of Accounts

.  No Loan Party will, nor will any Loan Party permit its Subsidiary to, sell or
otherwise dispose of any notes receivable or accounts receivable, with or
without recourse.

6.32.Parent

.  The Parent shall not engage in any trade or business, or own any assets
(other than the Capital Stock of its Subsidiaries) or incur any Indebtedness
(other than the Secured Obligations, its existing Indebtedness; provided that
the Parent may also (x) incur Indebtedness that is subordinated to the
Obligations on terms satisfactory to the Agent in its Permitted Discretion
(“Parent Subordinated Debt”) and (y) incur Indebtedness pursuant to Section
6.17(l) to the extent no principal payments are payable with respect thereto
prior to the date which is six months after the Facility Termination Date;
provided further that, in the case of clauses (x) and (y) above, (i) the Net
Cash Proceeds of such Parent Subordinated Debt or other unsecured Indebtedness,
as the case may be, are contributed to Petro as a common equity contribution, or
as an intercompany loan in accordance with Section 6.17(e), and (ii) the Parent
has provided the Agent with all documents evidencing such Parent Subordinated
Debt or such other unsecured Indebtedness, as the case may be, at least 5
Business Days prior to the issuance or incurrence thereof.

6.33.Fixed Price Supply Contracts; Certain Policies

.

(a)No Loan Party will at any time be a party or subject to any contract for the
purchase or supply by such parties of any product except where (i) the purchase
price is set with reference to a spot index or indices substantially
contemporaneously with the delivery of such product or (ii) delivery of such
product is to be made no more than 18 months after the purchase price is agreed
to (subject to appropriate hedging with respect to the delivery of such products
in accordance with the hedging policies of the relevant Loan Parties).

(b)No Loan Party will amend, modify or waive the hedging policy or supply
inventory position policy referred to in Section 5.33, except that any Loan
Party may enter into Commodity Hedging Agreements as permitted under the other
provisions hereof. Such Loan Party will provide the Agent and the Lenders with
prompt written notice of any such new Commodity Hedging Agreement. Subject to
the foregoing

111

--------------------------------------------------------------------------------

 

exception, each Loan Party will comply in all material respects with such
policies at all times.

6.34.CaptiveCo Loans and Claim Reimbursement.

.  Subject to the requirements and restrictions of applicable insurance laws,
rules and regulations, Parent or a Subsidiary of Parent shall cause CaptiveCo to
(i) distribute cash and/or make loans (such distributions and/or loans, the
“CaptiveCo Loans”) evidenced by a Demand Note from Parent or its Subsidiaries at
times and in the maximum amounts as are customary and permitted under applicable
laws, rules and regulations (which amount, for the avoidance of doubt, shall be
no greater than 50% of all assets of CaptiveCo, (ii) reimburse Parent or its
Subsidiaries for any payments made in respect of claims applicable to and
covered by CaptiveCo within one month of any such payments being made and (iii)
engage solely in business activities that are customary for captive insurance
companies in the insurance industry and permitted under applicable laws, rules
and regulations with respect thereto.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
“Default” hereunder:

(a)any representation or warranty made or deemed made by or on behalf of any
Loan Party to any Lender or the Agent under or in connection with this
Agreement, any other Loan Document, any Credit Extension, or any certificate or
information delivered in connection with any of the foregoing shall be
materially false on the date as of which made;

(b)(i) nonpayment, when due (whether upon demand or otherwise), of any principal
owing under any of the Loan Documents and (ii) nonpayment, within 2 days after
it is due, of any interest, fee, Reimbursement Obligation or any other
obligation owing under any of the Loan Documents;

(c)the breach by any Loan Party of any of the terms or provisions of Section
6.1, 6.2, 6.3(a), 6.13, 6.14, 6.16 through 6.34;

(d)the breach by any Loan Party (other than a breach which constitutes a Default
under another Section of this Article VII) of any of the terms or provisions of
(i) Section 6.3 (other than Section 6.3(a)) or 6.4 through 6.15 of this
Agreement which is not remedied within 10 days after the earlier of such breach
or written notice from the Agent or any Lender or (ii) any other Section of this
Agreement which is not remedied within 20 days after the earlier of such breach
or written notice from the Agent or any Lender;

(e)failure of any Loan Party to pay when due any Material Indebtedness or a
default, breach or other event occurs under any term, provision or condition
contained in any Material Indebtedness Agreement of any Loan Party, the effect
of which default, event or condition is to cause, or to permit the holder(s) of
such Material Indebtedness or the lender(s) under any Material Indebtedness
Agreement to cause, such Material

112

--------------------------------------------------------------------------------

 

Indebtedness to become due prior to its stated maturity or any commitment to
lend under any Material Indebtedness Agreement to be terminated prior to its
stated expiration date; any Material Indebtedness of any Loan Party shall be
declared to be due and payable or required to be prepaid or repurchased (other
than by a regularly scheduled payment) prior to the stated maturity thereof; or
any Loan Party shall not pay, or admit in writing its inability to pay, its
debts generally as they become due;

(f)any Loan Party shall (i) have an order for relief entered with respect to it
under the Bankruptcy Code as now or hereafter in effect, (ii) make an assignment
for the benefit of creditors, (iii) apply for, seek, consent to, or acquiesce
in, the appointment of a receiver, custodian, trustee, examiner, liquidator or
similar official for it or any portion of its Property which constitutes a
Substantial Portion, (iv) institute any proceeding seeking an order for relief
under the Bankruptcy Code as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate or
partnership action to authorize or effect any of the foregoing actions set forth
in this subsection (f) or (vi) fail to contest in good faith any appointment or
proceeding described in subsection (g) below;

(g)a receiver, trustee, examiner, liquidator or similar official shall be
appointed for any Loan Party or any portion of its Property which constitutes a
Substantial Portion, or a proceeding described in subsection (f)(iv) of Article
VII shall be instituted against any Loan Party and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of sixty consecutive days;

(h)any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of any Loan Party which, when taken together with all other Property of
any Loan Party so condemned, seized, appropriated, or taken custody or control
of, during the twelve‑month period ending with the month in which any such
action occurs, constitutes a Substantial Portion;

(i)any loss, theft, damage or destruction of any item or items of Collateral or
other property of any Loan Party occurs which could reasonably be expected to
cause a Material Adverse Effect and is not adequately covered by insurance;

(j)any Loan Party shall fail within thirty days to pay, bond or otherwise
discharge one or more (i) judgments or orders for the payment of money in excess
of $500,000 (or the equivalent thereof in currencies other than U.S. Dollars) in
the aggregate, or (ii) nonmonetary judgments or orders which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
which judgments or orders, in any such case, are not stayed on appeal or
otherwise being appropriately contested in good faith by proper proceedings
diligently pursued;

(k)any Change in Control shall occur;

113

--------------------------------------------------------------------------------

 

(l)an ERISA Event shall have occurred which, together with all such other ERISA
Events that have occurred, singly or in the aggregate, could reasonably be
expected to have a Material Adverse Effect;  

(m)any Loan Party shall (i) be the subject of any proceeding or investigation
pertaining to the release by any Loan Party or any other Person of any Materials
of Environmental Concern into the environment, or (ii) violate any Environmental
Law, which, in the case of an event described in clause (i) or clause (ii),
could reasonably be expected to have a Material Adverse Effect;

(n)the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;

(o)the Guaranty or the partnership agreement of the Parent shall fail to remain
in full force or effect or any action shall be taken to discontinue or to assert
the invalidity or unenforceability of the Guaranty or the partnership agreement
of the Parent, or any Guarantor shall fail to comply with any of the terms or
provisions of the Guaranty to which it is a party, or any Guarantor shall deny
that it has any further liability under the Guaranty to which it is a party, or
shall give notice to such effect;

(p)any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document, or any Loan Party shall fail to
comply with any of the terms or provisions of any Collateral Document;

(q)any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

(r)the representations and warranties set forth in Section 5.17 (Plan Assets;
Prohibited Transactions) shall at any time not be true and correct; or

(s)the Borrower, PHI or any of their respective Subsidiaries shall fail to pay
when due any Operating Lease Obligation in excess of $750,000.

ARTICLE VIII

REMEDIES; WAIVERS AND AMENDMENTS

8.1.Remedies

.

114

--------------------------------------------------------------------------------

 

(a)If any Default occurs, the Agent may in its discretion (and at the written
request of the Required Lenders, shall) (i) reduce or terminate the Aggregate
Revolving Commitment, Aggregate Term Commitment or the Commitment, (ii) reduce
the advance rates set forth in the definition of the Borrowing Base or reduce
one or more of the other elements used in computing the Borrowing Base, (iii)
terminate or suspend the obligations of the Lenders to make Loans hereunder and
the obligation and power of the LC Issuer to issue Facility LCs, (iv) declare
all or any portion of the Obligations to be due and payable, whereupon such
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives, (v) upon notice to the Borrower Representative and in addition
to the continuing right to demand payment of all amounts payable under this
Agreement, the Agent may either (1) make demand on the Borrower to pay, and the
Borrower will, forthwith upon such demand and without any further notice or act,
pay to the Agent an amount, in immediately available funds (which funds shall be
held in the Facility LC Collateral Account), equal to 105% of the Collateral
Shortfall Amount or (2) deliver a Supporting Letter of Credit as required by
Section 2.1.3(l), whichever the Agent may specify in its sole discretion, (vi)
increase the rate of interest applicable to the Loans and the LC Fees as set
forth in this Agreement and (vii) exercise any rights and remedies provided to
the Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.

(b)If any Default described in subsections (f) or (g) of Article VII occurs with
respect to any Loan Party, the obligations of the Lenders to make Loans
hereunder and the obligation and power of the LC Issuer to issue Facility LCs
shall automatically terminate and all Obligations shall immediately become due
and payable without any election or action on the part of the Agent, the LC
Issuer or any Lender and the Loan Parties will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Agent an amount equal to 105% of the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.  

(c)If, within thirty days after acceleration of the maturity of the Obligations
or termination of the obligations of the Lenders to make Loans and the
obligation and power of the LC Issuer to issue Facility LCs hereunder as a
result of any Default (other than any Default as described in subsections (f) or
(g) of Article VII with respect to the Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Agent shall, by notice to the Borrower Representative, rescind and annul such
acceleration and/or termination.

(d)If at any time while any Default is continuing, the Agent determines that the
Collateral Shortfall Amount at such time is greater than zero, the Agent may
make demand on the Borrower (upon notice to the Borrower Representative) to pay,
and the Borrower will, forthwith upon such demand and without any further notice
or act, pay to the Agent an amount equal to 105% of the Collateral Shortfall
Amount, which funds shall be deposited in the Facility LC Collateral Account.
The Borrower hereby pledges, assigns, and grants to the Agent, on behalf of and
for the benefit of the Agent, the Lenders, and the LC Issuer, a security
interest in all of the Borrower’s right, title, and

115

--------------------------------------------------------------------------------

 

interest in and to all funds which may from time to time be on deposit in the
Facility LC Collateral Account to secure the prompt and complete payment and
performance of the Obligations.  

(e)The Agent may at any time or from time to time after funds are deposited in
the Facility LC Collateral Account, first, apply such funds to the payment of
the Obligations (other than the Obligations with respect to the Term Loans) and
any other amounts as shall from time to time have become due and payable by the
Borrower to the Revolving Lenders or the LC Issuer under the Loan Documents and
second, apply such funds to the payment of the Obligations with respect to the
Term Loans and any other amounts as shall from time to time have become due and
payable by the Borrower to the Term Lenders under the Loan Documents.

(f)At any time while any Default is continuing, neither the Borrower nor any
Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account.  After all
of the Secured Obligations have been indefeasibly paid in full and the
Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Agent to the Borrower or paid to
whomever may be legally entitled thereto at such time.

8.2.Waivers by Loan Parties

.  Except as otherwise provided for in this Agreement or by applicable law, each
Loan Party waives: (a) presentment, demand and protest and notice of
presentment, dishonor, notice of intent to accelerate, notice of acceleration,
protest, default, nonpayment, maturity, release, compromise, settlement,
extension or renewal of any or all commercial paper, accounts, contract rights,
documents, instruments, chattel paper and guaranties at any time held by the
Agent on which any Loan Party may in any way be liable, and hereby ratifies and
confirms whatever the Agent may do in this regard, (b) all rights to notice and
a hearing prior to the Agent’s taking possession or control of, or to the
Agent’s replevy, attachment or levy upon, the Collateral or any bond or security
that might be required by any court prior to allowing the Agent to exercise any
of its remedies, and (c) the benefit of all valuation, appraisal, marshaling and
exemption laws.

8.3.Amendments

.

(a)Subject to the provisions of Sections 2.12(b) and (c) and this Section 8.3,
no amendment, waiver or modification of any provision of this Agreement or any
other Loan Document, and no consent with respect to any departure by any Loan
Party therefrom, shall be effective unless the same shall be in writing and
signed by the Required Lenders (or the Agent with the consent in writing of the
Required Lenders) and the Loan Parties and then any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which it was given; provided, however, that no such amendment, waiver or
modification shall (A) (i) include additional categories of Collateral in the
Borrowing Base if such inclusion would increase Availability, (ii) increase the
amount to be added to the calculation of the Borrowing Base pursuant to clause
(e) of the definition thereof or (iii) modify any Eligibility Definition if such
modification would increase Availability, in each case, without the prior
written consent of the Revolving Lenders in the aggregate holding at least 75%
of

116

--------------------------------------------------------------------------------

 

the Aggregate Revolving Commitments or, if the Aggregate Revolving Commitments
have been terminated, Lenders in the aggregate holding at least 75% of the
Aggregate Revolving Credit Exposure, (B) increase the percentage advance rates
set forth in the definition of Borrowing Base without the prior written consent
of each Revolving Lender, (C) amend the definition of “Excess Cash Flow” (and
its component definitions) or the provisions of Section 2.16(e) without the
consent of the Required Term Lenders or (D) amend the provisions of Section 4.2
(to the extent such amendment relates solely to conditions precedent to Credit
Extensions other than Term Loans) without the consent of the Required Revolving
Lenders.

(b)Notwithstanding subsection (a) above, no such amendment, waiver or other
modification with respect to this Agreement shall

(i)without the consent of each Lender directly affected thereby:

(A)extend the final maturity of any Loan to a date after the Facility
Termination Date;

(B)postpone any regularly scheduled payment of principal of any Loan or reduce
or forgive all or any portion of the principal amount of any Loan or any
Reimbursement Obligation or reduce the amount or extend the payment date for,
the mandatory payments required under Article II (other than Section 2.16(e));

(C)reduce the rate or extend the time of payment of interest or fees payable to
the Lenders pursuant to any Loan Document;

(D)extend the Facility Termination Date;

(E)increase the amount of the Commitment of any Lender hereunder (other than
pursuant to Section 12.3); or

(F)amend this Section 8.3; and

(ii)without the consent of all of the Lenders:

(A)change Section 2.19 hereof in any manner that would alter the sharing of
payments required thereunder;

(B)reduce the percentage or number of Lenders specified in the definition of
Required Lenders, Required Revolving Lenders or Required Term Lenders or
eliminate or reduce the voting rights of any Lender under this Section 8.3;

(C)permit any Loan Party to assign its rights under this Agreement;

(D)release all or substantially all of the Guarantors; or

117

--------------------------------------------------------------------------------

 

(E)except as provided in any Collateral Document, release all or substantially
all of the Collateral.  

(c)No amendment of any provision of this Agreement relating to the Agent or to
the Non-Ratable Loans, the Swingline Loans, the Overadvances or the Protective
Advances shall be effective without the written consent of the Agent.  No
amendment of any provision relating to the LC Issuer shall be effective without
the written consent of the LC Issuer.  The Agent may (i) amend Schedule I to
reflect assignments entered into pursuant to Section 12.3 and (ii) waive payment
of the fee required under Section 12.3(c) without obtaining the consent of any
other party to this Agreement.  

(d)If, in connection with any proposed amendment, waiver or consent (a “Proposed
Change”) requiring the consent of all Lenders, the consent of the Required
Lenders is obtained, but the consent of other Lenders is not obtained (any such
Lender whose consent is not obtained being referred to herein as a
“Non-Consenting Lender”), then, so long as the Agent is not a Non-Consenting
Lender, the Borrower may elect to replace such Non-Consenting Lender as a Lender
party to this Agreement, provided that, concurrently with such replacement, (i)
another bank or other entity which is reasonably satisfactory to the Borrower
and the Agent shall agree, as of such date, to purchase for cash the Advances
and other Obligations due to the Non-Consenting Lender pursuant to an Assignment
Agreement (provided that, if such purchase is otherwise made in accordance with
the terms hereof, the Agent may, in its sole discretion, deem such purchase to
have been made pursuant to an Assignment Agreement without requiring the
execution of an Assignment Agreement by any party, and each party hereto hereby
agrees for all purposes hereunder and under the other Loan Documents that such
purchase shall be deemed to have been effected pursuant to an executed
Assignment Agreement in respect of such purchased amount and each Person that
would have otherwise been required to be a party thereto shall be bound by the
provisions thereof) and to become a Lender for all purposes under this Agreement
and to assume all obligations of the Non-Consenting Lender to be terminated as
of such date and to comply with the requirements of Section 12.3 applicable to
assignments, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 3.1, 3.2 and 3.5, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 3.4 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

(e)Notwithstanding the foregoing, any provision of this Agreement or any other
Credit Document may be amended by an agreement in writing entered into by the
Borrower and the Agent to (x) cure any ambiguity, omission, mistake, defect or
inconsistency (as reasonably determined by the Agent and the Borrower) and (y)
effect administrative changes of a technical or immaterial nature (including to
effect changes to the terms and conditions applicable solely to the LC Issuers
in respect of issuances of Letters of Credit)

118

--------------------------------------------------------------------------------

 

8.4.Preservation of Rights

.  No delay or omission of the Lenders, the LC Issuer or the Agent to exercise
any right under the Loan Documents shall impair such right or be construed to be
a waiver of any Default or an acquiescence therein, and the making of a Credit
Extension notwithstanding the existence of a Default or the inability of the
Borrower to satisfy the conditions precedent to such Credit Extension shall not
constitute any waiver or acquiescence.  Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.3, and then only
to the extent in such writing specifically set forth.  All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Agent, the LC Issuer and the Lenders until the Obligations have
been paid in full.

ARTICLE IX

GENERAL PROVISIONS

9.1.Survival of Representations

.  All representations and warranties of the Loan Parties contained in this
Agreement and the other Loan Documents shall survive the execution and delivery
of the Loan Documents and the making of the Credit Extensions herein
contemplated.

9.2.Governmental Regulation

.  Anything contained in this Agreement to the contrary notwithstanding, neither
the LC Issuer nor any Lender shall be obligated to extend credit to the Borrower
in violation of any limitation or prohibition provided by any applicable statute
or regulation.

9.3.Headings

.  Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.

9.4.Entire Agreement

.  The Loan Documents embody the entire agreement and understanding among the
Loan Parties, the Agent, the LC Issuer and the Lenders and supersede all prior
agreements and understandings among the Loan Parties, the Agent and the Lenders
relating to the subject matter thereof other than those contained in the Fee
Letter which shall survive and remain in full force and effect during the term
of this Agreement.

9.5.Several Obligations; Benefits of this Agreement

.  The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other lender (except to the
extent to which the Agent is authorized to act as administrative agent for the
Lenders hereunder).  The failure of any Lender to perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  This Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the parties to this Agreement and their
respective successors and assigns, provided however, that the parties hereto
expressly agree that the Arranger shall enjoy the benefits of the provisions of
Sections 9.6, 9.10 and 10.11 to the extent specifically set forth therein and
shall have the right to

119

--------------------------------------------------------------------------------

 

enforce such provisions on its own behalf and in its own name to the same extent
as if it were a party to this Agreement.

9.6.Expenses; Indemnification

(a)Expenses.  The Borrower shall reimburse the Agent and the Arrangers for any
costs, internal charges and reasonable out‑of‑pocket expenses (including
attorneys’ fees and time charges of attorneys for the Agent, which attorneys may
be employees of the Agent) paid or incurred by the Agent or the Arrangers in
connection with the preparation, negotiation, execution, delivery, syndication,
distribution (including, without limitation, via the internet or through a
service such as IntraLinks), review, amendment, modification, and administration
of the Loan Documents.  The Borrower also agrees to reimburse the Agent, the
Arrangers, the LC Issuer and the Lenders for any costs, internal charges and
out‑of‑pocket expenses (including attorneys’ fees and time charges of attorneys
for the Agent, the Arrangers, the LC Issuer and the Lenders, which attorneys may
be employees of the Agent, the Arrangers, the LC Issuer or the Lenders) paid or
incurred by the Agent, the Arrangers, the LC Issuer or any Lender in connection
with the collection and enforcement of the Loan Documents.  Expenses being
reimbursed by the Borrower under this Section include, without limitation, costs
and expenses incurred in connection with:

(i)appraisals of all or any portion of the Collateral, including each parcel of
real Property or interest in real Property, Machinery or Equipment described in
any Collateral Document, which appraisals shall be in conformity with the
applicable requirements of any law or any governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any
interpretation thereof, including, without limitation, the provisions of Title
XI of FIRREA, and any rules promulgated to implement such provisions (including
reasonable travel, lodging, meals and other out of pocket expenses);

(ii)field examinations and audits and the preparation of Reports at the Agent’s
then customary charge, plus reasonable travel, lodging, meals and other out of
pocket expenses;

(iii)any amendment, modification, supplement, consent, waiver or other documents
prepared with respect to any Loan Document and the transactions contemplated
thereby;

(iv)lien and title searches and title insurance;

(v)taxes, fees and other charges for recording the Mortgages, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Agent’s Liens (including costs and expenses paid or incurred by the
Agent in connection with the consummation of the Agreement);

(vi)sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take;

120

--------------------------------------------------------------------------------

 

(vii)any litigation, contest, dispute, proceeding or action (whether instituted
by Agent, the LC Issuer, any Lender, any Loan Party or any other Person and
whether as to party, witness or otherwise) in any way relating to the
Collateral, the Loan Documents or the transactions contemplated thereby; and

(viii)costs and expenses of forwarding loan proceeds, collecting checks and
other items of payment, and establishing and maintaining the Funding Account and
lock boxes, and costs and expenses of preserving and protecting the
Collateral.  

The foregoing shall not be construed to limit any other provisions of the Loan
Documents regarding costs and expenses to be paid by the Borrower.  All of the
foregoing costs and expenses may be charged to the Borrower’s Funding Account as
Revolving Loans or to another deposit account, all as described in
Section 2.18(b).

(b)Indemnification.  The Borrower hereby further agrees to indemnify the Agent,
the Arrangers, the LC Issuer, each Lender, their respective Affiliates, and each
of their directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the Agent, the
Arrangers, the LC Issuer, any Lender or any Affiliate is a party thereto) which
any of them may pay or incur arising out of or relating to this Agreement, the
other Loan Documents, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Credit
Extension hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification.  The obligations of the Borrower under this Section 9.6 shall
survive the termination of this Agreement.

9.7.Numbers of Documents

.  All statements, notices, closing documents, and requests hereunder shall be
furnished to the Agent with sufficient counterparts so that the Agent may
furnish one to each of the Lenders.

9.8.Accounting

.  Except as provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder shall be made
in accordance with GAAP in a manner consistent with that used in preparing the
financial statements referred to in Section 5.5.  If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and the Borrower (through the Borrower
Representative), the Agent or the Required Lenders shall so request the Agent,
the Lenders and the Loan Parties shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders), provided that,
until so amended, such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and the Borrower shall provide
to the Agent and the Lenders reconciliation statements showing the difference in
such calculation, together with the delivery of monthly, quarterly and annual
financial statements required hereunder.

121

--------------------------------------------------------------------------------

 

9.9.Severability of Provisions

.  Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.

9.10.Nonliability of Lenders

.  The relationship between any Loan Party on the one hand and the Lenders, the
LC Issuer and the Agent on the other hand shall be solely that of debtor and
creditor.  Neither the Agent, the Arrangers, the LC Issuer nor any Lender shall
have any fiduciary responsibilities to any Loan Party.  Neither the Agent, the
Arrangers, the LC Issuer nor any Lender undertakes any responsibility to any
Loan Party to review or inform such Loan Party of any matter in connection with
any phase of any Loan Party’s business or operations.  The Loan Parties agree
that neither the Agent, the Arrangers, the LC Issuer nor any Lender shall have
liability to any Loan Party (whether sounding in tort, contract or otherwise)
for losses suffered by any Loan Party in connection with, arising out of, or in
any way related to, the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is
sought.  Neither the Agent, the Arrangers, the LC Issuer nor any Lender shall
have any liability with respect to, and each Loan Party hereby waives, releases
and agrees not to sue for, any special, indirect, consequential or punitive
damages suffered by any Loan Party in connection with, arising out of, or in any
way related to the Loan Documents or the transactions contemplated thereby.

9.11.Confidentiality

.  The Agent and each Lender agrees to hold any confidential information which
it may receive from the Borrower in connection with this Agreement in
confidence, except for disclosure (a) to its Affiliates and to the Agent and any
other Lender and their respective Affiliates, (b) to legal counsel, accountants,
and other professional advisors to such Lender or to a Transferee or proposed
Transferee, (c) to regulatory officials, (d) to any Person as requested pursuant
to or as required by law, regulation, or legal process, (e) to any Person in
connection with any legal proceeding to which it is a party, (f) to its direct
or indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties, (g)
permitted by Section 12.4, (h) to rating agencies if requested or required by
such agencies in connection with a rating relating to the Credit Extensions
hereunder and (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document.  Without limiting Section 9.4, the Borrower
agrees that the terms of this Section 9.11 shall set forth the entire agreement
between the Borrower and each Lender (including the Agent) with respect to any
confidential information previously or hereafter received by such Lender in
connection with this Agreement, and this Section 9.11 shall supersede any and
all prior confidentiality agreements entered into by such Lender with respect to
such confidential information.

9.12.Nonreliance

.  Each Lender hereby represents that it is not relying on or looking to any
Margin Stock for the repayment of the Credit Extensions provided for herein.

9.13.Disclosure

.  Each Loan Party and each Lender hereby acknowledges and agrees that Chase
and/or its Affiliates from time to time may hold investments in, make other
loans to or

122

--------------------------------------------------------------------------------

 

have other relationships with any of the Loan Parties and their respective
Affiliates.  In addition, each Loan Party and each Lender hereby acknowledges
that Chase and/or its Affiliates may also purchase certain equity interests in
one or more Loan Parties, make a subordinated loan to the Borrower and receive a
warrant from the Borrower, invest in a fund that has invested debt or equity
directly or indirectly in one or more Loan Parties and/or act as a financial or
other advisor, placement or similar agent or underwriter for one or more Loan
Parties.

9.14.USA PATRIOT ACT

.  Each Lender that is subject to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Act.

9.15.Acknowledgement and Consent to Bail-In of EEA Financial Institutions

.  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

9.16.Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street

123

--------------------------------------------------------------------------------

 

Reform and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

ARTICLE X

THE AGENT

10.1.Appointment; Nature of Relationship

.  Chase is hereby appointed by each of the Lenders as its contractual
representative (referred to in this Section 10.1 in such capacity as the
“Agent”) hereunder and under each other Loan Document (including, without
limitation, as “Collateral Agent” under each of the Collateral Documents), and
each of the Lenders irrevocably authorizes the Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents.  The Agent agrees to act as such
contractual representative upon the express conditions contained in this Article
X.  Notwithstanding the use of the defined term “Agent,” it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents.  In its capacity as the Lenders’
contractual representative, the Agent (a) does not hereby assume any fiduciary
duties to any of the Lenders, (b) is a “representative” of the Lenders within
the meaning of the term “secured party” as defined in the New York Uniform
Commercial Code and (c) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents.  Each of the Lenders hereby agrees to assert no claim
against the Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.

124

--------------------------------------------------------------------------------

 

10.2.Powers

.  The Agent shall have and may exercise such powers under the Loan Documents as
are specifically delegated to the Agent by the terms of each thereof, together
with such powers as are reasonably incidental thereto.  The Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Agent.

10.3.General Immunity

.  Neither the Agent nor any of its directors, officers, agents or employees
shall be liable to the Borrower, the Lenders or any Lender for any action taken
or omitted to be taken by it or them hereunder or under any other Loan Document
or in connection herewith or therewith except to the extent such action or
inaction is determined in a final non-appealable judgment by a court of
competent jurisdiction to have arisen from the gross negligence or willful
misconduct of such Person.

10.4.No Responsibility for Credit Extensions, Recitals, etc.

  Neither the Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Agent; (d) the
existence or possible existence of any Default or Unmatured Default; (e) the
validity, enforceability, effectiveness, sufficiency or genuineness of any Loan
Document or any other instrument or writing furnished in connection therewith;
(f) the value, sufficiency, creation, perfection or priority of any Lien in any
Collateral; or (g) the financial condition of any Loan Party, any Guarantor or
any Affiliate of any Loan Party.

10.5. Action on Instructions of the Lenders

.  The Agent shall in all cases be fully protected in acting, or in refraining
from acting, hereunder and under any other Loan Document in accordance with
written instructions signed by the Required Lenders, and such instructions and
any action taken or failure to act pursuant thereto shall be binding on all of
the Lenders. The Lenders hereby acknowledge that the Agent shall be under no
duty to take any discretionary action permitted to be taken by it pursuant to
the provisions of this Agreement or any other Loan Document unless it shall be
requested in writing to do so by the Required Lenders.  The Agent shall be fully
justified in failing or refusing to take any action hereunder and under any
other Loan Document unless it shall first be indemnified to its satisfaction by
the Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.

10.6.Employment of Agents and Counsel

.  The Agent may execute any of its duties as the Agent hereunder and under any
other Loan Document by or through employees, agents, and attorneys‑in‑fact and
shall not be answerable to the Lenders, except as to money or securities
received by the Agent or its authorized agents, for the default or misconduct of
any such agents or attorneys‑in‑fact selected by it with reasonable care.  The
Agent shall be entitled to advice of counsel concerning the contractual
arrangement between the Agent and the Lenders and all matters pertaining to the
Agent’s duties hereunder and under any other Loan Document.

125

--------------------------------------------------------------------------------

 

10.7.Reliance on Documents; Counsel

.  The Agent shall be entitled to rely upon any Note, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex, electronic mail
message, statement, paper or document believed by it (in its Permitted
Discretion) to be genuine and correct and to have been signed or sent by the
proper person or persons, and, in respect to legal matters, upon the opinion of
counsel selected by the Agent, which counsel may be employees of the Agent.  For
purposes of determining compliance with the conditions specified in Sections 4.1
and 4.2, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Agent shall have received written notice
from such Lender prior to the applicable date specifying its objection thereto.

10.8.Agent’s Reimbursement and Indemnification

.  The Lenders agree to reimburse and indemnify the Agent ratably in proportion
to their respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (a) for
any amounts not reimbursed by the Borrower for which the Agent is entitled to
reimbursement by the Borrower under the Loan Documents, (b) for any other
expenses incurred by the Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by the Agent
in connection with any dispute between the Agent and any Lender or between two
or more of the Lenders) and (c) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby (including, without limitation, for any such
amounts incurred by or asserted against the Agent in connection with any dispute
between the Agent and any Lender or between two or more of the Lenders), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that, no Lender shall be liable for any of the foregoing to
the extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Agent.  The obligations of the Lenders under this
Section 10.8 shall survive payment of the Obligations and termination of this
Agreement.

10.9.Notice of Default

.  The Agent shall not be deemed to have knowledge or notice of the occurrence
of any Default or Unmatured Default hereunder unless the Agent has received
written notice from a Lender, the Borrower or the Borrower Representative
referring to this Agreement describing such Default or Unmatured Default and
stating that such notice is a “notice of default.”  In the event that the Agent
receives such a notice, the Agent shall give prompt notice thereof to the
Lenders; provided, that, the Agent shall not be liable to any Lender for any
failure to do so, except to the extent that such failure is attributable to the
Agent’s gross negligence or willful misconduct.

10.10.Rights as a Lender

.  In the event the Agent is a Lender, the Agent shall have the same rights and
powers hereunder and under any other Loan Document with respect to its
Commitment and its Credit Extensions as any Lender and may exercise the same as
though it were not the Agent, and the term “Lender” or “Lenders” shall, at any
time when the Agent is a

126

--------------------------------------------------------------------------------

 

Lender, unless the context otherwise indicates, include the Agent in its
individual capacity.  The Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of trust, debt, equity or other
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, with any Loan Party in which such Loan Party is not restricted
hereby from engaging with any other Person, all as if Chase were not the Agent
and without any duty to account therefor to Lenders. Chase and its Affiliates
may accept fees and other consideration from any Loan Party for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders. The Agent in its individual capacity, is not obligated to
remain a Lender.

10.11.Lender Credit Decision

.  Each Lender acknowledges that it has, independently and without reliance upon
the Agent, the Arrangers or any other Lender and based on the financial
statements prepared by the Loan Parties and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and the other Loan Documents.  Each Lender also acknowledges
that it will, independently and without reliance upon the Agent, the Arrangers
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents.  Except for
any notice, report, document, credit information or other information expressly
required to be furnished to the Lenders by the Agent or Arrangers hereunder,
neither the Agent nor the Arrangers shall have any duty or responsibility
(either initially or on a continuing basis) to provide any Lender with any
notice, report, document, credit information or other information concerning the
affairs, financial condition or business of the Borrower or any of its
Affiliates that may come into the possession of the Agent or Arrangers (whether
or not in their respective capacity as Agent or Arrangers) or any of their
Affiliates.

10.12.Successor Agent

.  The Agent may resign at any time by giving written notice thereof to the
Lenders and the Borrower Representative, such resignation to be effective upon
the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign.  Upon any such resignation the Required Lenders shall have
the right to appoint, on behalf of the Borrower and the Lenders, a successor
Agent.  If no successor Agent shall have been so appointed by the Required
Lenders within thirty days after the resigning Agent’s giving notice of its
intention to resign, then the resigning Agent may appoint, on behalf of the
Borrower and the Lenders, a successor Agent.  Notwithstanding the previous
sentence, the Agent may at any time without the consent of the Borrower or any
Lender, appoint any of its Affiliates which is a commercial bank as a successor
Agent hereunder.  If the Agent has resigned and no successor Agent has been
appointed, the Lenders may perform all the duties of the Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders.  No
successor Agent shall be deemed to be appointed hereunder until such successor
Agent has accepted the appointment.  Any such successor Agent shall be a
commercial bank having capital and retained earnings of at least
$100,000,000.  Upon the acceptance of any appointment as the Agent hereunder by
a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Agent.  Upon the effectiveness of the resignation of the Agent, the resigning
Agent shall be discharged from its duties and obligations hereunder and under
the Loan Documents.  After the effectiveness of the resignation of an Agent, the
provisions of this Article

127

--------------------------------------------------------------------------------

 

X shall continue in effect for the benefit of such Agent in respect of any
actions taken or omitted to be taken by it while it was acting as the Agent
hereunder and under the other Loan Documents.  In the event that there is a
successor to the Agent by merger, or the Agent assigns its duties and
obligations to an Affiliate pursuant to this Section 10.12, then the term “Prime
Rate” as used in this Agreement shall mean the prime rate, base rate or other
analogous rate of the new Agent.

10.13.Delegation to Affiliates

.  The Borrower and the Lenders agree that the Agent may delegate any of its
duties under this Agreement to any of its Affiliates.  Any such Affiliate (and
such Affiliate’s directors, officers, agents and employees) which performs
duties in connection with this Agreement shall be entitled to the same benefits
of the indemnification, waiver and other protective provisions to which the
Agent is entitled under Articles IX and X.

10.14.Execution of Loan Documents

.  Each Lender agrees that any action taken by the Agent or the Required Lenders
in accordance with the terms of this Agreement or the other Loan Documents, and
the exercise by the Agent or the Required Lenders of their respective powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.  The Lenders
acknowledge that all of the Obligations hereunder constitute one debt, secured
pari passu by all of the Collateral.

10.15.Collateral Matters

.

(a)The Lenders hereby irrevocably authorize the Agent, at its option and in its
Permitted Discretion, to release any Liens granted to the Agent by the Loan
Parties on any Collateral (i) upon the termination of the Commitments, payment
and satisfaction in full in cash of all Obligations (other than Unliquidated
Secured Obligations), and the cash collateralization of all Unliquidated Secured
Obligations in a manner satisfactory to each affected Lender (in its Permitted
Discretion), (ii) constituting Property being sold or disposed of if the Loan
Party disposing of such Property certifies to the Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Agent may rely conclusively on any such certificate, without further inquiry),
(iii) constituting Property in which no Loan Party has at any time during the
term of this Agreement owned any interest, (iv) constituting property leased to
a Loan Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement, (v) owned by or leased to any Loan Party which
is subject to a purchase money security interest or which is the subject of a
Capitalized Lease, in either case, entered into by such Loan Party pursuant to
Section 6.17(c), (vi) as required to effect any sale or other disposition of
such Collateral in connection with any exercise of remedies of the Agent and the
Lenders pursuant to Section 8.1, (vii) of any Unrestricted Subsidiary upon the
designation of any subsidiary as an Unrestricted Subsidiary by the Borrower in
accordance with the terms of this Agreement or (viii) constituting real property
in a “special flood hazard area”.  Upon request by the Agent at any time, the
Lenders will promptly confirm in writing the Agent’s authority to release any
Liens upon particular types or items of Collateral pursuant to this Section
10.15.  Except as provided in the preceding sentence, the Agent will not release
any Liens on any Substantial Portion of the Collateral without the prior written
authorization of the Required Lenders.  

128

--------------------------------------------------------------------------------

 

(b)Upon receipt by the Agent of any authorization required pursuant to
Section 10.15(a) from the Required Lenders of the Agent’s authority to release
any Liens upon particular types or items of Collateral, and upon at least 2
Business Days prior written request by the Loan Parties, the Agent shall (and is
hereby irrevocably authorized by the Lenders to), as soon thereafter as
practicable, execute such documents as may be necessary to evidence the release
of its Liens upon such Collateral; provided that, (i) the Agent shall not be
required to execute any such document on terms which, in the Agent’s opinion (in
its Permitted Discretion), would expose the Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty and (ii) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.

(c)The Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by the Loan Parties or is cared for,
protected, or insured or has been encumbered, or that the Liens granted to the
Agent therein have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or to
exercise at all or in any particular manner or under any duty of care,
disclosure, or fidelity, or to continue exercising, any of the rights,
authorities, and powers granted or available to the Agent pursuant to any of the
Loan Documents; provided that, no Lender shall be liable for any of the
foregoing to the extent any of the foregoing is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Agent.

(d)Each Lender hereby appoints each other Lender as its agent for the purpose of
perfecting Liens, for the benefit of the Agent and the Lenders, in assets which,
in accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession.  Should any Lender (other than the Agent) obtain
possession of any such Collateral, such Lender shall notify the Agent thereof,
and, promptly upon the Agent’s request therefor shall deliver such Collateral to
the Agent or otherwise deal with such Collateral in accordance with the Agent’s
instructions.

(e)Each Lender hereby agrees as follows: (a) such Lender is deemed to have
requested that the Agent furnish such Lender, promptly after it becomes
available, a copy of each Report prepared by or on behalf of the Agent; (b) such
Lender expressly agrees and acknowledges that neither Chase nor the Agent (i)
makes any representation or warranty, express or implied, as to the completeness
or accuracy of any Report or any of the information contained therein, or (ii)
shall be liable for any information contained in any Report; (c) such Lender
expressly agrees and acknowledges that the Reports are not comprehensive audits
or examinations, that the Agent, Chase, or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel and that Chase undertakes no
obligation to update, correct or supplement the Reports; (d) such Lender agrees
to keep

129

--------------------------------------------------------------------------------

 

all Reports confidential and strictly for its internal use, not share the Report
with any Loan Party and not to distribute any Report to any other Person except
as otherwise permitted pursuant to this Agreement; and (e) without limiting the
generality of any other indemnification provision contained in this Agreement,
such Lender agrees (i) that neither Chase nor the Agent shall be liable to such
Lender or any other Person receiving a copy of the Report for any inaccuracy or
omission contained in or relating to a Report, (ii) to conduct its own due
diligence investigation and make credit decisions with respect to the Loan
Parties based on such documents as such Lender deems appropriate without any
reliance on the Reports or on the Agent or Chase, (iii) to hold the Agent and
any such other Person preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Credit Extensions that the
indemnifying Lender has made or may make to the Loan Parties, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, any  Obligations and (iv) to pay and protect, and indemnify, defend, and
hold the Agent and any such other Person preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including reasonable attorney fees) incurred by the Agent and any such
other Person preparing a Report as the direct or indirect result of any third
parties who might obtain all or part of any Report through the indemnifying
Lender.

10.16.Co-Agents, Co-Syndication Agents, Co-Documentation Agents, etc

.  Neither any of the Lenders identified in this Agreement as a “co-agent” nor
any Co-Syndication Agent or Co-Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.  Without limiting the foregoing, none
of such Lenders shall have or be deemed to have a fiduciary relationship with
any Lender.  Each Lender hereby makes the same acknowledgments with respect to
such Lenders as it makes with respect to the Agent in Section 10.11.

10.17.Certain ERISA Matters

.  (a) Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that at least one of the following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with

130

--------------------------------------------------------------------------------

 

respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that:

(i)none of the Agent or any of its respective Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto),

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this

131

--------------------------------------------------------------------------------

 

Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)no fee or other compensation is being paid directly to the Agent or any of
its respective Affiliates for investment advice (as opposed to other services)
in connection with the Loans, the Letters of Credit, the Commitments or this
Agreement.

(c)The Agent hereby informs the Lenders that each such Person is not undertaking
to provide impartial investment advice, or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement, (ii) may recognize a gain if it extended the Loans, the Letters of
Credit or the Commitments for an amount less than the amount being paid for an
interest in the Loans, the Letters of Credit or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1.Setoff

.  In addition to, and without limitation of, any rights of the Lenders under
applicable law, if any Loan Party becomes insolvent, however evidenced, or any
Default occurs, any and all deposits (including all account balances, whether
provisional or final and whether or not collected or available) and any other
Indebtedness at any time held or owing by any Lender or any Affiliate of any
Lender to or for the credit or account of the Borrower may be offset and applied
toward the payment of the Secured Obligations then due and owing to such Lender,
whether or not the Secured Obligations, or any part thereof, shall then be due;
provided, that to the extent prohibited by applicable law as described in the
definition of “Excluded Swap Obligation,” no amounts received from, or set off
with respect to, any Guarantor shall be applied to any Excluded Swap Obligations
of such Guarantor.

132

--------------------------------------------------------------------------------

 

11.2.Ratable Payments

.  If any Lender, whether by setoff or otherwise, has payment made to it upon
its Credit Exposure (other than payments received pursuant to Section 3.1, 3.2,
3.4 or 3.5) in a greater proportion than that received by any other Lender, such
Lender agrees, promptly upon demand, to purchase a portion of the Aggregate
Credit Exposure held by the other Lenders so that after such purchase each
Lender will hold its Pro Rata Share of the Aggregate Credit Exposure.  If any
Lender, whether in connection with setoff or amounts which might be subject to
setoff or otherwise, receives collateral or other protection for its Secured
Obligations or such amounts which may be subject to setoff, such Lender agrees,
promptly upon demand, to take such action necessary such that all Lenders share
in the benefits of such collateral ratably in proportion to respective Pro Rata
Share of the Aggregate Credit Exposure.  In case any such payment is disturbed
by legal process, or otherwise, appropriate further adjustments shall be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1.Successors and Assigns

.  The terms and provisions of the Loan Documents shall be binding upon and
inure to the benefit of the Loan Parties and the Lenders and their respective
successors and assigns permitted hereby, except that (a) the Loan Parties shall
not have the right to assign their rights or obligations under the Loan
Documents without the prior written consent of each Lender, (b) any assignment
by any Lender must be made in compliance with Section 12.3, and (c) any transfer
by Participation must be made in compliance with Section 12.2.  Any attempted
assignment or transfer by any party not made in compliance with this Section
12.1 shall be null and void, unless such attempted assignment or transfer is
treated as a participation in accordance with Section 12.2.  The parties to this
Agreement acknowledge that clause (b) of this Section 12.1 relates only to
absolute assignments and this Section 12.1 does not prohibit assignments
creating security interests, including, without limitation, (x) any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to a Federal Reserve Bank or (y) in the case of a Lender
which is a Fund, any pledge or assignment of all or any portion of its rights
under this Agreement and any Note to its trustee in support of its obligations
to its trustee; provided however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3.  The Agent may treat the Person which made any Credit Extension
or which holds any Note as the owner thereof for all purposes hereof unless and
until such Person complies with Section 12.3; provided however, that the Agent
may in its discretion (but shall not be required to) follow instructions from
the Person which made any Credit Extension or which holds any Note to direct
payments relating to such Credit Extension or Note to another Person.  Any
assignee of the rights to any Credit Extension or any Note agrees by acceptance
of such assignment to be bound by all the terms and provisions of the Loan
Documents.  Any request, authority or consent of any Person, who at the time of
making such request or giving such authority or consent is the owner of the
rights to any Credit Extension (whether or not a Note has been issued in
evidence thereof), shall be conclusive and binding on any subsequent holder or
assignee of the rights to such Credit Extension.

12.2.Participations

133

--------------------------------------------------------------------------------

 

(a)Permitted Participants; Effect.  Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Credit Exposure of such Lender, any Note held by such Lender, any Commitment of
such Lender or any other interest of such Lender under the Loan Documents.  In
the event of any such sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Lender shall remain the
owner of its Credit Exposure and the holder of any Note issued to it in evidence
thereof for all purposes under the Loan Documents, all amounts payable by the
Borrower under this Agreement shall be determined as if such Lender had not sold
such participating interests, and the Borrower and the Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under the Loan Documents.

(b)Voting Rights.  Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
which would (i) require the consent of such Lender pursuant to the terms of
Section 8.3(b) or (ii) (A) modify any Eligibility Definition or (B) include
additional categories of Collateral in the Borrowing Base which, in either case,
would increase Availability, and which would require the consent of such Lender
pursuant to the terms of Section 8.3(a) or of any other Loan Document.  

(c)Benefit of Certain Provisions.  Each Loan Party agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that, each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant.  The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.  The Borrower
further agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.3, provided that, (i)
a Participant shall not be entitled to receive any greater payment under Section
3.1, 3.2 or 3.5 than the Lender who sold the participating interest to such
Participant would have received had it retained such interest for its own
account, unless the sale of such interest to such Participant is made with the
prior written consent of the Borrower Representative or to the extent such
entitlement to receive a greater payment results from an adoption of or any
change in any law or in the interpretation or application thereof that occurs
after the Participant acquired the applicable participation, and (ii) any
Participant not incorporated under the laws of the U.S. or any state thereof
agrees to comply with the provisions of Section 3.5 to the same extent as if it
were a Lender. Each Lender that sells a participation shall maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other

134

--------------------------------------------------------------------------------

 

obligations hereunder (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any person except to the extent such disclosure is necessary to
establish that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Treasury Regulation Section 5f.103-1(c). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Agent shall have no responsibility for maintaining a Participant Register.

12.3.Assignments

(a)Permitted Assignments.  Any Lender may at any time assign to one or more
banks or other entities (other than the Parent, its Subsidiaries or their
respective Affiliates) (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents.  Such assignment shall be substantially in
the form of Exhibit G (an “Assignment Agreement”).  Each such assignment with
respect to a Purchaser which is not a Lender or an Affiliate of a Lender or an
Approved Fund shall either be in an amount equal to the entire applicable
Commitment and Credit Extensions of the assigning Lender or (unless each of the
Borrower Representative and the Agent otherwise consents) be in an aggregate
amount not less than $5,000,000.  The amount of the assignment shall be based on
the Commitment or outstanding Credit Extensions (if the Commitment has been
terminated) subject to the assignment, determined as of the date of such
assignment or as of the “Trade Date,” if the “Trade Date” is specified in the
assignment.

(b)Consents.  The consent of the Borrower Representative shall be required prior
to an assignment becoming effective unless the Purchaser is a Lender, an
Affiliate of a Lender or an Approved Fund, provided that, the consent of the
Borrower Representative shall not be required if a Default has occurred and is
continuing.  The consent of each of the Agent and the LC Issuer shall be
required prior to an assignment becoming effective, provided that, (i) the
consent of the Agent shall not be required for an assignment of (x) any
Revolving Commitment to an assignee that is a Lender (other than a Defaulting
Lender) with a Revolving Commitment immediately prior to giving effect to such
assignment and (y) all or any portion of a Term Loan to a Lender, an Affiliate
of a Lender or an Approved Fund, and (ii) the consent of the LC Issuer shall not
be required for an assignment of any portion of a Term Loan.  Any consent
required under this Section 12.3(b) shall not be unreasonably withheld or
delayed.

(c)Effect; Effective Date.  Upon (i) delivery to the Agent of a duly executed
Assignment Agreement, together with any consents required by Sections 12.3(a)
and 12.3(b), and (ii) payment of a $3,500 fee to the Agent for processing such
assignment (unless such fee is waived by the Agent), such Assignment Agreement
shall become effective on the effective date specified by the Agent in such
Assignment Agreement.  The Assignment Agreement shall contain a representation
by the Purchaser to the effect that none of the consideration used to make the
purchase of the Commitment and Credit Exposure under the applicable Assignment
Agreement constitutes “plan assets” (within the meaning of the Plan Asset
Regulations) and that the rights and interests of the

135

--------------------------------------------------------------------------------

 

Purchaser in and under the Loan Documents will not be “plan assets” (within the
meaning of the Plan Asset Regulations).  On and after the effective date of such
Assignment Agreement, such Purchaser shall for all purposes be a Lender party to
this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Commitment and Credit
Exposure assigned to such Purchaser without any further consent or action by the
Borrower, the Lenders or the Agent.  In the case of an Assignment Agreement
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a Lender hereunder but shall continue
to be entitled to the benefits of, and subject to, those provisions of this
Agreement and the other Loan Documents which survive payment of the Obligations
and termination of the applicable agreement.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.3 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.2.  Upon the consummation of any assignment to a Purchaser pursuant
to this Section 12.3(c), the transferor Lender, the Agent and the Borrower
shall, if the transferor Lender or the Purchaser desires that its Loans be
evidenced by Notes, make appropriate arrangements so that new Notes or, as
appropriate, replacement Notes are issued to such transferor Lender and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their respective Commitments, as
adjusted pursuant to such assignment.

(d)Register.  The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the U.S. a copy of each
Assignment Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Credit Extensions owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.  

12.4.Dissemination of Information

.  Each Loan Party authorizes each Lender to disclose to any Participant or
Purchaser or any other Person acquiring an interest in the Loan Documents by
operation of law (each a “Transferee”) and any prospective Transferee any and
all information in such Lender’s possession concerning the creditworthiness of
the Loan Parties, including without limitation any information contained in any
Reports; provided that, each Transferee and prospective Transferee agrees to be
bound by Section 9.11 of this Agreement.

12.5.Tax Treatment

.  If any interest in any Loan Document is transferred to any Transferee which
is not incorporated under the laws of the U.S. or any state thereof, the
transferor Lender shall cause such Transferee, concurrently with the
effectiveness of such transfer, to comply with the provisions of Section 3.5(d);
provided that in the case of a

136

--------------------------------------------------------------------------------

 

Participant, any forms will be provided directly to the transferor Lender rather
than the Borrower.

12.6.Assignment by LC Issuer

.  Notwithstanding anything contained herein, if at any time an LC Issuer
assigns all of its Commitment and Loans pursuant to Section 12.3, such LC Issuer
may, upon thirty days’ notice to the Borrower Representative and the Lenders,
resign as an LC Issuer.  In the event of any such resignation as an LC Issuer,
the Borrower Representative shall be entitled to appoint from among the Lenders
a successor LC Issuer hereunder; provided however, that no failure by the
Borrower Representative to appoint any such successor shall affect the
resignation of such LC Issuer as an LC Issuer.  If an LC Issuer resigns as an LC
Issuer, it shall retain all the rights and obligations of an LC Issuer hereunder
with respect to the Facility LCs outstanding as of the effective date of its
resignation as an LC Issuer and all LC Obligations with respect thereto
(including the right to require the Lenders to make Revolving Loans or fund risk
participations in outstanding Reimbursement Obligations pursuant to Section
2.1.2(d)).

ARTICLE XIII

NOTICES

13.1.Notices; Effectiveness; Electronic Communications

.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

(i)if to any Loan Party, at its address or telecopier number set forth on the
signature page hereof;

(ii)if to the Agent, at its address or telecopier number set forth on the
signature page hereof;

(iii)if to the LC Issuer, at its address or telecopier number set forth on the
signature page hereof;

(iv)if to a Lender, to it at its address or telecopier number set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

137

--------------------------------------------------------------------------------

 

(b)Electronic Communications.  Notices and other communications to the Lenders
and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Agent or as otherwise determined by the Agent,
provided that, the foregoing shall not apply to notices to any Lender or the LC
Issuer pursuant to Article II if such Lender or the LC Issuer, as applicable,
has notified the Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Agent or any Loan Party may, in its
respective discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it or
as it otherwise determines, provided that such determination or approval may be
limited to particular notices or communications. Notwithstanding the foregoing,
in every instance, the Borrower Representative shall be required to provide
paper copies of the Compliance Certificates required by Section 6.1(e) to the
Agent.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

13.2.Change of Address, Etc.

.  Any party hereto may change its address or telecopier number for notices and
other communications hereunder by notice to the other parties hereto.

ARTICLE XIV

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Loan Parties, the Agent, the LC
Issuer and the Lenders and each party has notified the Agent by facsimile
transmission or telephone that it has taken such action.

ARTICLE XV

GUARANTY

15.1.Guaranty

.  Each Guarantor hereby agrees that it is jointly and severally liable for,
and, as primary obligor and not merely as surety, absolutely and unconditionally
guarantees to the Lenders the prompt payment when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of the
Secured Obligations and all costs and expenses

138

--------------------------------------------------------------------------------

 

including, without limitation, all court costs and attorneys’ and paralegals’
fees (including allocated costs of in-house counsel and paralegals) and expenses
paid or incurred by the Agent, the LC Issuer and the Lenders in endeavoring to
collect all or any part of the Secured Obligations from, or in prosecuting any
action against, the Borrower, any Guarantor or any other guarantor of all or any
part of the Secured Obligations (other than with respect to any Guarantor, any
Excluded Swap Obligations of such Guarantor) (such costs and expenses, together
with the Secured Obligations, collectively the “Guaranteed Obligations”). Each
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal.

15.2.Guaranty of Payment

.  This Guaranty is a guaranty of payment and not of collection. Each Guarantor
waives any right to require the Agent, the LC Issuer or any Lender to sue the
Borrower, any Guarantor, any other guarantor, or any other person obligated for
all or any part of the Guaranteed Obligations, or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.

15.3.No Discharge or Diminishment of Guaranty

.

(a)Except as otherwise provided for herein and to the extent provided for
herein, the obligations of each Guarantor hereunder are unconditional and
absolute and not subject to any reduction, limitation, impairment or termination
for any reason (other than the indefeasible payment in full in cash of the
Guaranteed Obligations), including:  

(i)any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise;

(ii)any change in the corporate existence, structure or ownership of the
Borrower or any other guarantor of or other person liable for any of the
Guaranteed Obligations;

(iii)any insolvency, bankruptcy, reorganization or other similar proceeding
affecting the Borrower, any Guarantor, or any other guarantor of or other person
liable for any of the Guaranteed Obligations, or their assets or any resulting
release or discharge of any obligation of the Borrower, any Guarantor, or any
other guarantor of or other person liable for any of the Guaranteed Obligations;
or

(iv)the existence of any claim, setoff or other rights which any Guarantor may
have at any time against the Borrower, any Guarantor, any other guarantor of the
Guaranteed Obligations, the Agent, the LC Issuer, any Lender, or any other
person, whether in connection herewith or in any unrelated transactions.  

(b)The obligations of each Guarantor hereunder are not subject to any defense or
setoff, counterclaim, recoupment, or termination whatsoever by reason of the
invalidity, illegality, or unenforceability of any of the Guaranteed Obligations
or otherwise, or any provision of applicable law or regulation purporting to
prohibit

139

--------------------------------------------------------------------------------

 

payment by the Borrower, any Guarantor or any other guarantor of or other person
liable for any of the Guaranteed Obligations, of the Guaranteed Obligations or
any part thereof.  

(c)Further, the obligations of any Guarantor hereunder are not discharged or
impaired or otherwise affected by:  

(i)the failure of the Agent, the LC Issuer or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations;

(ii)any waiver or modification of or supplement to any provision of any
agreement relating to the Guaranteed Obligations;

(iii)any release, non-perfection, or invalidity of any indirect or direct
security for the obligations of the Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
person liable for any of the Guaranteed Obligations;

(iv)any action or failure to act by the Agent, the LC Issuer or any Lender with
respect to any collateral securing any part of the Guaranteed Obligations;

(v)any default, failure or delay, willful or otherwise, in the payment or
performance of any of the Guaranteed Obligations, or any other circumstance,
act, omission or delay that might in any manner or to any extent vary the risk
of such Guarantor or that would otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of the Guaranteed Obligations).  

15.4.Defenses Waived

.  To the fullest extent permitted by applicable law, each Guarantor hereby
waives any defense based on or arising out of any defense of the Borrower or any
Guarantor or the unenforceability of all or any part of the Guaranteed
Obligations from any cause, or the cessation from any cause of the liability of
the Borrower or any Guarantor, other than the indefeasible payment in full in
cash of the Guaranteed Obligations. Without limiting the generality of the
foregoing, each Guarantor irrevocably waives acceptance hereof, presentment,
demand, protest and, to the fullest extent permitted by law, any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any person against the Borrower, any Guarantor, any other guarantor of
any of the Guaranteed Obligations, or any other person.  The Agent may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with the
Borrower, any Guarantor, any other guarantor or any other person liable on any
part of the Guaranteed Obligations or exercise any other right or remedy
available to it against the Borrower, any Guarantor, any other guarantor or any
other person liable on any of the Guaranteed Obligations, without affecting or
impairing in any way the liability of such Guarantor under this Guaranty except
to the extent the Guaranteed Obligations have been fully

140

--------------------------------------------------------------------------------

 

and indefeasibly paid in cash.  To the fullest extent permitted by applicable
law, each Guarantor waives any defense arising out of any such election even
though that election may operate, pursuant to applicable law, to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Guarantor against the Borrower, any other guarantor or any other person
liable on any of the Guaranteed Obligations, as the case may be, or any
security.

15.5.Rights of Subrogation

.  No Guarantor will assert any right, claim or cause of action, including,
without limitation, a claim of subrogation, contribution or indemnification that
it has against the Borrower, any Guarantor, any person liable on the Guaranteed
Obligations, or any collateral, until the Loan Parties and the Guarantors have
fully performed all their obligations to the Agent, the LC Issuer and the
Lenders and the Commitments have been terminated.

15.6.Reinstatement; Stay of Acceleration

.  If at any time any payment of any portion of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, or reorganization of the Borrower or otherwise, each Guarantor’s
obligations under this Guaranty with respect to that payment shall be reinstated
at such time as though the payment had not been made and whether or not the
Agent, the LC Issuer and the Lenders are in possession of this Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the
Guarantors forthwith on demand by the Lender.

15.7.Information

.  Each Guarantor assumes all responsibility for being and keeping itself
informed of the Borrower’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks that each Guarantor assumes and
incurs under this Guaranty, and agrees that neither the Agent, the LC Issuer nor
any Lender shall have any duty to advise any Guarantor of information known to
it regarding those circumstances or risks.

15.8.Taxes

.  All payments of the Guaranteed Obligations will be made by each Guarantor
free and clear of and without deduction for or on account of Taxes.  If any
Guarantor or the Agent is required by law to deduct any Taxes from or in respect
of any sum payable to the Lenders under this Guaranty, (a) if such Tax is an
Indemnified Tax, the sum payable must be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this provision) the Lenders receive an amount equal to the
sum it would have received had no such deductions been made, (b) the Guarantors
or the Agent must then make such deductions, and must pay the full amount
deducted to the relevant authority in accordance with applicable law, and (c)
the Guarantors must furnish to the Agent as promptly as possible but in any case
within forty-five days after their due date certified copies of all official
receipts evidencing payment thereof.

15.9.Severability

.  The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under this Guaranty
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of such Guarantor’s liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the

141

--------------------------------------------------------------------------------

 

amount of such liability shall, without any further action by the Guarantors or
the Lenders, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding (such highest
amount determined hereunder being the relevant Guarantor’s “Maximum
Liability”.  This Section with respect to the Maximum Liability of each
Guarantor is intended solely to preserve the rights of the Lenders to the
maximum extent not subject to avoidance under applicable law, and no Guarantor
nor any other person or entity shall have any right or claim under this Section
with respect to such Maximum Liability, except to the extent necessary so that
the obligations of any Guarantor hereunder shall not be rendered voidable under
applicable law. Each Guarantor agrees that the Guaranteed Obligations may at any
time and from time to time exceed the Maximum Liability of each Guarantor
without impairing this Guaranty or affecting the rights and remedies of the
Lenders hereunder, provided that, nothing in this sentence shall be construed to
increase any Guarantor’s obligations hereunder beyond its Maximum Liability.

15.10.Contribution

.  In the event any Guarantor (a “Paying Guarantor”) shall make any payment or
payments under this Guaranty or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Guaranty, each other Guarantor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Pro Rata Share” of such payment or payments made, or losses
suffered, by such Paying Guarantor.  For purposes of this Article XV, each
Non-Paying Guarantor’s “Pro Rata Share” with respect to any such payment or loss
by a Paying Guarantor shall be determined as of the date on which such payment
or loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrower
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by such Guarantors from the Borrower
after the date hereof (whether by loan, capital infusion or by other
means).  Nothing in this provision shall affect any Guarantor’s several
liability for the entire amount of the Guaranteed Obligations (up to such
Guarantor’s Maximum Liability).  Each of the Guarantors covenants and agrees
that its right to receive any contribution under this Guaranty from a Non-Paying
Guarantor shall be subordinate and junior in right of payment to the payment in
full in cash of the Guaranteed Obligations.  This provision is for the benefit
of both the Agent, the LC Issuer, the Lenders and the Guarantors and may be
enforced by any one, or more, or all of them in accordance with the terms
hereof.

15.11.Lending Installations

.  The Guaranteed Obligations may be booked at any Lending Installation.  All
terms of this Guaranty apply to and may be enforced by or on behalf of any
Lending Installation.

15.12.Liability Cumulative

.  The liability of each Loan Party as a Guarantor under this Article XV is in
addition to and shall be cumulative with all liabilities of each Loan Party to
the Agent, the LC Issuer and the Lenders under this Agreement and the other Loan
Documents to which such Loan Party is a party or in respect of any obligations
of liabilities of the other Loan

142

--------------------------------------------------------------------------------

 

Parties, without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

15.13.Discharge of Guaranty Upon Certain Events

.  If a Guarantor is designated as an Unrestricted Subsidiary in accordance with
the provisions of this Agreement or the Capital Stock of any Guarantor is sold
in accordance with the provisions of this Agreement such that the Guarantor is
no longer a direct or indirect Subsidiary of the Borrower, then in each case the
Guaranty of such Guarantor and any subsidiary of such Guarantor that is a
Guarantor hereunder shall automatically be discharged and released.

15.14.Keepwell

. Each Qualified Keepwell Provider hereby jointly and severally absolutely,
unconditionally, and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this guarantee in respect of any Swap Obligation
(provided, however, that each Qualified Keepwell Provider shall only be liable
under this Section 15.14 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 15.14, or
otherwise under this guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified Keepwell Provider under this Section 15.14
shall remain in full force and effect until all of the Secured Obligations have
been indefeasibly paid and performed in full (or with respect to any outstanding
Facility LCs, a cash deposit or Supporting Letter of Credit has been delivered
to the Collateral Agent as required by the Credit Agreement) and no commitments
of the Collateral Agent or the Lenders which would give rise to any Secured
Obligations are outstanding. Each Qualified Keepwell Provider intends that this
Section 15.14 constitute, and this Section 15.14 shall be deemed to constitute,
a “keepwell, support, or other agreement” or the benefit of each other Loan
Party for all purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

ARTICLE XVI

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

16.1.CHOICE OF LAW

.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF
LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

16.2.CONSENT TO JURISDICTION

.  EACH LOAN PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING
IN THE BOROUGH OF MANHATTAN (OR IF SUCH COURT LACKS SUBJECT MATTER JURISDICTION,
THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE  BOROUGH OF
MANHATTAN), AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH LOAN PARTY
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN IN SUCH FEDERAL (TO THE EXTENT
PERMITTED

143

--------------------------------------------------------------------------------

 

BY LAW) OR NEW YORK STATE COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW
OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT
IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN
SHALL LIMIT THE RIGHT OF THE AGENT, THE LC ISSUER OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION.  ANY
JUDICIAL PROCEEDING BY ANY LOAN PARTY AGAINST THE AGENT, THE LC ISSUER OR ANY
LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTION WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN (OR IF SUCH COURT LACKS SUBJECT MATTER JURISDICTION,
THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE  BOROUGH OF
MANHATTAN), AND ANY APPELLATE COURT FROM ANY THEREOF.

16.3.WAIVER OF JURY TRIAL

.  EACH LOAN PARTY, THE AGENT, THE LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.

ARTICLE XVII

THE BORROWER REPRESENTATIVE

17.1.Appointment; Nature of Relationship

.  PHI is hereby appointed by the Borrower as its contractual representative
(herein referred to as the “Borrower Representative”) hereunder and under each
other Loan Document, and the Borrower irrevocably authorizes the Borrower
Representative to act as the contractual representative of the Borrower with the
rights and duties expressly set forth herein and in the other Loan
Documents.  The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article
XVII.  Additionally, the Borrower hereby appoints the Borrower Representative as
its agent to receive all of the proceeds of the Loans in the Funding Account, at
which time the Borrower Representative shall promptly disburse such Loans to the
Borrower.  The Agent and the Lenders, and their respective officers, directors,
agents or employees, shall not be liable to the Borrower Representative or the
Borrower for any action taken or omitted to be taken by the Borrower
Representative or the Borrower pursuant to this Section 17.1.

17.2.Powers

.  The Borrower Representative shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Borrower Representative by
the terms of each thereof, together with such powers as are reasonably
incidental thereto.  The Borrower Representative shall have no implied duties to
the Borrower, or any obligation to the Lenders to take any action thereunder
except any action specifically provided by the Loan Documents to be taken by the
Borrower Representative.

144

--------------------------------------------------------------------------------

 

17.3.Employment of Agents

.  The Borrower Representative may execute any of its duties as the Borrower
Representative hereunder and under any other Loan Document by or through
Authorized Officers.

17.4.Notices

.  The Borrower shall immediately notify the Borrower Representative of the
occurrence of any Default or Unmatured Default hereunder referring to this
Agreement describing such Default or Unmatured Default and stating that such
notice is a “notice of default.”  In the event that the Borrower Representative
receives such a notice, the Borrower Representative shall give prompt notice
thereof to the Agent and the Lenders.  Any notice provided to the Borrower
Representative hereunder shall constitute notice to the Borrower on the date
received by the Borrower Representative.

17.5.Successor Borrower Representative

.  Upon the prior written consent of the Agent, the Borrower Representative may
resign at any time, such resignation to be effective upon the appointment of a
successor Borrower Representative.  The Agent shall give prompt written notice
of such resignation to the Lenders.

17.6.Execution of Loan Documents; Borrowing Base Certificate

.  The Borrower hereby empowers and authorizes the Borrower Representative, on
behalf of the Borrower, to execute and deliver to the Agent and the Lenders the
Loan Documents and all related agreements, certificates, documents, or
instruments as shall be necessary or appropriate to effect the purposes of the
Loan Documents, including without limitation, the Borrowing Base Certificates
and the Compliance Certificates.  The Borrower agrees that any action taken by
the Borrower Representative or the Borrower in accordance with the terms of this
Agreement or the other Loan Documents, and the exercise by the Borrower
Representative of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Borrower.

17.7.Reporting

.  The Borrower hereby agrees that it shall furnish promptly to the Borrower
Representative a copy of any certificate or report required hereunder or
requested by the Borrower Representative on which the Borrower Representative
shall rely to prepare the Borrowing Base Certificates and Compliance
Certificates required pursuant to the provisions of this Agreement.

ARTICLE XVIII

Effect of Amendment and Restatement of Existing Credit AGREEMENT

On the Effective Date, the Existing Credit Agreement shall be amended, restated
and superseded in its entirety.  The parties hereto acknowledge and agree that
(a) this Agreement and the other Loan Documents, whether executed and delivered
in connection herewith or otherwise, do not constitute a novation, payment and
reborrowing, or termination of the “Obligations” (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement as in effect prior to the
Effective Date and (b) such “Obligations” are in all respects continuing (as
amended and restated hereby) with only the terms thereof being modified as
provided in this Agreement.

145

--------------------------------------------------------------------------------

 

[Signature Pages Follow]

 

146

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Loan Parties, the Lenders, the LC Issuer and the Agent
have executed this Agreement as of the date first above written.

BORROWER:

 

PETROLEUM HEAT AND POWER CO., INC.

 

By: /s/ Richard F. Ambury

 

Name: Richard F. Ambury

 

Title: Chief Financial Officer

 

 

OTHER LOAN PARTIES:

 

A.P. WOODSON COMPANY

Champion Energy LLC

COLUMBIA PETROLEUM
   TRANSPORTATION, LLC

GRIFFITH ENERGY SERVICES, INC.

GRIFFITH-ALLIED TRUCKING, LLC

Hoffman Fuel Company of Bridgeport

Hoffman Fuel Company of Danbury

Milro GROUP LLC

MEENAN HOLDINGS LLC

MEENAN OIL LLC

MINNWHALE LLC

ORTEP OF PENNSYLVANIA, INC.

PETRO HOLDINGS, INC.

PETRO PLUMBING CORPORATION

PETRO, INC.

REGIONOIL PLUMBING, HEATING AND COOLING CO., INC.

RICHLAND PARTNERS, LLC

Rye Fuel Company

STAR ACQUISITIONS, INC.

 

 

By: /s/ Richard F. Ambury

 

Name: Richard F. Ambury

 

Title: Chief Financial Officer

 

 

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

STAR GROUP, L.P.

 

By: KESTREL HEAT, LLC, its General Partner

 

By: /s/ Richard F. Ambury

 

Name: Richard F. Ambury

 

Title: Chief Financial Officer

 

 

MEENAN OIL CO., L.P.

 

By: MEENAN OIL LLC, its General Partner

 

By: /s/ Richard F. Ambury

 

Name: Richard F. Ambury

 

Title: Chief Financial Officer

 

CFS LLC


By: Richland Partners, LLC, its Sole Member

 

 

By: /s/ Richard F. Ambury

 

Name: Richard F. Ambury

 

Title: Chief Financial Officer, Executive Vice President, Treasurer and
Secretary

 

 

NOTICE ADDRESS FOR LOAN PARTIES:

9 West Broad Street

Stamford, CT 06902

 




[Signature Page to Fifth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

LENDERS:

 

JPMORGAN CHASE BANK, N.A.,

as Agent, an LC Issuer and Lender

 

By: /s/ Donna DiForio

 

Name: Donna DiForio

 

Title: Authorized Officer

 

 

NOTICE ADDRESS:

 

925 Westchester Avenue, 3rd Floor

White Plains, NY 10604

 

Attention:Donna DiForio

Telephone:914-993-7967

Facsimile:914-949-4871

[Signature Page to Fifth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

as Co-Syndication Agent, an LC Issuer and Lender

 

By: /s/ Matthew T. O’Keefe

 

Name: Matthew T. O’Keefe

 

Title: Senior Vice President

 

 

NOTICE ADDRESS:

 

100 Federal Street

MA5-11-09-12

Boston, MA 02110

 

Attention: Matthew T. O’Keefe

Telephone: 617-346-1196

Facsimile:

Email:matthew.okeefe@bofa.com

[Signature Page to Fifth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

CITIZENS BANK, N.A.,

as Co-Syndication Agent and Lender

 

By: /s/ Donald A. Wright

 

Name: Donald A. Wright

 

Title: SVP

 

 

NOTICE ADDRESS:

 

CITIZENS BANK, N.A.

28 State Street

MS 1410

Boston, MA 02109

 

Attention: Don Wright

Telephone: 617-994-7058

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

KEYBANK NATIONAL ASSOCIATION,

as Lender

 

By: /s/ Jonathan Roe

 

Name: Jonathan Roe

 

Title: Vice President

 

 

NOTICE ADDRESS:

 

KeyBank National Association

127 Public Square

Mailcode:OH-01-13-1300

Cleveland, OH 44134

 

Attention: KeyBank Business Capital

Telephone: 216-689-3342

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, N.A.,

as Lender

 

By: /s/ Jonathan T. Boynton

 

Name: Jonathan T. Boynton

 

Title: Authorized Signatory

 

 

NOTICE ADDRESS:

 

Attention: Jonathan T. Boynton

Telephone: 617-624-4408

Facsimile: 866-303-4294

[Signature Page to Fifth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

BMO HARRIS BANK, N.A.,

as Lender

 

By: /s/ Ran Li

 

Name: Ran Li

 

Title: Authorized Officer

 

 

NOTICE ADDRESS:

 

111 W. Monroe, Floor 20 East

Chicago, IL 60603

 

Attention: Ran Li

Telephone: 312-461-7949

Facsimile: 312-293-8535

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

PNC BANK, N.A.,

as Lender

 

By: /s/ Matthew Leighton

 

Name: Matthew Leighton

 

Title: Vice President

 

 

NOTICE ADDRESS:

 

340 Madison Ave, 11fl

New York, NY 10173

 

Attention: Matthew Leighton

Telephone: 212-752-6043

Facsimile: 212-303-0060

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

TD BANK, N.A.,

as Lender

 

By: /s/ Vijay Prasad

 

Name: Vijay Prasad

 

Title: Senior Vice President

 

 

NOTICE ADDRESS:

 

222 Bay Street, 15th Floor

Toronto, ON, M5K 1A2

 

Attention:

Telephone:

Facsimile:

[Signature Page to Fifth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

CITIBANK,

as Lender

 

By: /s/ William H. Moul Jr.

 

Name: William H. Moul Jr.

 

Title: Authorized Signatory

 

 

NOTICE ADDRESS:

 

Citibank, N.A.

601 Lexington Avenue, 21st Floor

NY, NY 10022

 

Telephone: 212-559-4236

Facsimile:

[Signature Page to Fifth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

ISRAEL DISCOUNT BANK OF NEW YORK,

as Lender

 

By: /s/ Eric Serenkin

 

Name: Eric Serenkin

 

Title: Senior Vice President

 

By: /s/ Dionne S. Rice

 

Name: Dionne S. Rice

 

Title: First Vice President

 

 

NOTICE ADDRESS:

 

Israel Discount Bank of New York

511 Fifth Ave., 6th Floor

New York, NY 10017

 

Attention: Dionne Rice

Telephone: (212) 551-8174

Facsimile: (212) 551-8857

 

[Signature Page to Fifth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

WEBSTER BUSINESS CREDIT CORPORATION,

as Lender

 

By: /s/ Christopher Magnante

 

Name: Christopher Magnante

 

Title: Vice President

 

 

NOTICE ADDRESS:

 

360 Lexington Avenue

New York, NY 10017

 

Attention: Petroleum Heat and Power Account Officer – Chris Magnante    

Telephone: 860-612-5441

Facsimile: 860-612-2918

[Signature Page to Fifth Amended and Restated Credit Agreement]